Exhibit 10.5


Execution Version



--------------------------------------------------------------------------------



CREDIT AND GUARANTY AGREEMENT
dated as of
May 23, 2019
among
DRIFTWOOD HOLDINGS LLC,
as Borrower,
EACH OF THE GUARANTORS PARTY HERETO,
THE LENDERS PARTY HERETO,
WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Administrative Agent,
and
WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Collateral Agent


$75,000,000 Senior Secured Term Loan Facility





--------------------------------------------------------------------------------










--------------------------------------------------------------------------------






TABLE OF CONTENTS
        
 
 
Page
Article I Definitions
 
 
 
 
Section 1.01
Certain Defined Terms
1
Section 1.02
Terms Generally
26
Section 1.03
Accounting Terms
27
 
 
 
Article II The Credits
 
 
 
 
Section 2.01
Loan
27
Section 2.02
Funding of the Loan
28
Section 2.03
Termination and Reduction of the Commitments
28
Section 2.04
Repayment of Loan; Evidence of Debt
28
Section 2.05
Prepayment of the Loan
30
Section 2.06
Fees
32
Section 2.07
Interest
32
Section 2.08
Increased Costs
33
Section 2.09
Taxes
35
Section 2.10
Payments Generally; Pro Rata Treatment; Sharing of Setoffs
39
Section 2.11
Mitigation Obligations; Replacement of Lenders
40
Section 2.12
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
41
 
 
 
Article III Representations and Warranties
 
 
 
 
Section 3.01
Due Organization, Etc.
41
Section 3.02
Authorization, Etc.
42
Section 3.03
No Conflict
43
Section 3.04
Authorizations, Etc.
43
Section 3.05
Financial Statements; No Material Adverse Effect; No Liabilities.
43
Section 3.06
Litigation
43
Section 3.07
Environmental Matters
44
Section 3.08
Compliance with Laws and Obligations
44
Section 3.09
Material Project Documents
44
Section 3.10
Licenses
45
Section 3.11
Taxes
45
Section 3.12
Full Disclosure
45
Section 3.13
Senior Obligations
46
Section 3.14
Solvency
46
Section 3.15
Regulatory Restrictions on the Loan
46



i



--------------------------------------------------------------------------------





Section 3.16
Title; Security Documents
46
Section 3.17
ERISA
47
Section 3.18
Insurance
47
Section 3.19
[Reserved]
47
Section 3.20
Use of Proceeds
47
Section 3.21
Membership Interests and Related Matters
47
Section 3.22
Permitted Indebtedness; Investments
48
Section 3.23
No Agreements with Affiliates
48
Section 3.24
No Bank Accounts
48
Section 3.25
No Default or Event of Default
48
Section 3.26
Foreign Assets Control Regulations
48
Section 3.27
ProductionCo Representations and Warranties
49
 
 
 
Article IV Conditions
 
 
 
 
Section 4.01
Conditions to the Closing Date
49
Section 4.02
Conditions to the Delayed Draw Closing Date
53
 
 
 
Article V Affirmative Covenants
 
 
 
 
Section 5.01
Corporate Existence; Etc.
54
Section 5.02
Conduct of Business
54
Section 5.03
Compliance with Laws and Obligations
55
Section 5.04
Governmental Authorizations
55
Section 5.05
Maintenance of Title
55
Section 5.06
Insurance
55
Section 5.07
Keeping of Books
56
Section 5.08
Access to Records
56
Section 5.09
Payment of Taxes, Etc.
56
Section 5.10
Financial Statements; Other Reporting Requirements
57
Section 5.11
Notices
58
Section 5.12
Lender Calls
59
Section 5.13
Use of Proceeds
59
Section 5.14
Security
59
Section 5.15
Further Assurances
59
Section 5.16
[Reserved]
60
Section 5.17
Material Project Documents
60
Section 5.18
Collateral Accounts
60
Section 5.19
Intellectual Property
61
Section 5.20
Budget and Updated Model
61
Section 5.21
[Reserved]
61
Section 5.22
ProductionCo as Guarantor
61
Section 5.23
Senior Obligations
61



ii



--------------------------------------------------------------------------------





Section 5.24
NTP Deadline
62
Section 5.25
Post-Closing Covenants
63
 
 
 
Article VI Negative Covenants
 
 
 
 
Section 6.01
[Reserved]
64
Section 6.02
Indebtedness
64
Section 6.03
Liens, Etc.
66
Section 6.04
Investments, Advances, Loans
66
Section 6.05
Principal Place of Business; Business Activities
67
Section 6.06
Restricted Payments
67
Section 6.07
Fundamental Changes; Asset Dispositions and Acquisitions
68
Section 6.08
Accounting Changes
69
Section 6.09
Amendment or Termination of Material Project Documents; Other
69
 
Restrictions on Material Project Documents
Section 6.10
Transactions with Affiliates
71
Section 6.11
Collateral Accounts
71
Section 6.12
Guarantees
71
Section 6.13
Hazardous Materials
71
Section 6.14
No Speculative Transactions
72
Section 6.15
Purchase of Capital Stock
72
 
 
 
Article VII Events of Default
 
 
 
 
Section 7.01
Events of Default
72
 
 
 
Article VIII The Agents
 
 
 
 
Section 8.01
Appointment and Authorization of the Agents
75
Section 8.02
Rights as a Lender
75
Section 8.03
Duties of Agent; Exculpatory Provisions
75
Section 8.04
Reliance by Agent
77
Section 8.05
Delegation of Duties
77
Section 8.06
Withholding of Taxes by the Administrative Agent; Indemnification
77
Section 8.07
Resignation of Agent
78
Section 8.08
Non-Reliance on Agent or Other Lenders
79
Section 8.09
No Other Duties; Etc.
79
 
 
 
Article IX Guaranty
 
 
 
 
Section 9.01
Guaranty
79



iii



--------------------------------------------------------------------------------





Section 9.02
Guaranty Unconditional
80
Section 9.03
Discharge Only Upon Payment in Full; Reinstatement in Certain
80
 
Circumstances
Section 9.04
Waiver by the Guarantors
81
Section 9.05
Subrogation
81
Section 9.06
Acceleration
81
 
 
 
Article X Miscellaneous
 
 
 
 
Section 10.01
Notices
81
Section 10.02
Waivers; Amendments
83
Section 10.03
Expenses; Indemnity; Etc.
84
Section 10.04
Successors and Assigns
86
Section 10.05
Survival
89
Section 10.06
Counterparts; Integration; Effectiveness
89
Section 10.07
Severability
90
Section 10.08
Right of Setoff
90
Section 10.09
Governing Law; Jurisdiction; Etc.
90
Section 10.10
Headings
91
Section 10.11
Confidentiality
91
Section 10.12
Non-Recourse
92
Section 10.13
No Third Party Beneficiaries
93
Section 10.14
Reinstatement
93
Section 10.15
USA PATRIOT Act
93
Section 10.16
Certain ERISA Matters
93
Section 10.17
Short Selling of Capital Stock in Tellurian
94
Section 10.18
Release of Collateral
94

























iv



--------------------------------------------------------------------------------







Exhibit A
Form of Assignment and Assumption
Exhibit B
Form of Note
Exhibit C
Form of Borrowing Request
Exhibit D
Form of Consent to Assignment
Exhibit E
Form of Operating Budget
Exhibit F
Form of Pledge Agreement
Exhibit G
Form of Security Agreement
Exhibit H
Form of Compliance Certificate
Exhibit I
Form of Monthly Report
 
 
Annex I
Existing Loans; Commitments
Annex II
Guarantors
Annex III
Disqualified Institutions
Annex IV
Site Description
 
 
Schedule 3.06
Litigation
Schedule 3.07
Environmental Matters
Schedule 3.09
Material Project Documents
Schedule 3.11
Taxes
Schedule 3.22(b)
Permitted Indebtedness
Schedule 3.24
Transactions with Affiliates
Schedule 3.25
Deposit Accounts and Securities Accounts
Schedule 6.02(h)
Initial Forecast of Aggregate Production Volume
Schedule 6.02(r)
Land Lease Option Conversions







v



--------------------------------------------------------------------------------






This CREDIT AND GUARANTY AGREEMENT (this “Agreement”) is dated as of May 23,
2019, among DRIFTWOOD HOLDINGS LLC, a Delaware limited liability company (the
“Borrower”), each of the GUARANTORS listed on Annex II hereto (the
“Guarantors”), the LENDERS (as defined below) party hereto from time to time,
WILMINGTON TRUST, NATIONAL ASSOCIATION, as the Administrative Agent, and
WILMINGTON TRUST, NATIONAL ASSOCIATION, as the Collateral Agent.
WHEREAS, the Borrower has requested that the Lenders provide senior secured term
loans (collectively, the “Loan”) consisting of: (i) a term loan in an amount not
to exceed $60,000,000 (the “Closing Date Loan”); and (ii) a delayed draw term
loan in the amount of $15,000,000 (which may be borrowed by the Borrower on or
before August 31, 2019, but only to the extent certain conditions as specified
herein are satisfied) (the “Delayed Draw Loan”), in each case, which will be
used: (a) for general corporate purposes (except to the extent otherwise
prohibited herein); and (b) to pay fees, commissions, and expenses in connection
with the transactions occurring under the Financing Documents;
WHEREAS, in consideration for the extensions of credit provided hereunder, the
Guarantors have agreed to provide a guarantee pursuant to Article IX hereof for
the performance of the Borrower’s obligations under this Agreement; and
WHEREAS, the Lenders are willing to provide such financing to the Borrower on
the terms and subject to the conditions set forth herein.
NOW, THEREFORE, the parties hereto agree as follows:
Article I
DEFINITIONS
Section 1.01    Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings:
“Account Control Agreement” means, with respect to any deposit account or
securities account that is part of the Collateral, an account control agreement,
in form and substance reasonably satisfactory to the Administrative Agent, the
Collateral Agent, and the Required Lenders, that: (a) perfects the security
interest and Lien of the Collateral Agent in such account and the amounts on
deposit therein; and (b) is entered into by the applicable Collateral Account
Party, the applicable depositary or securities intermediary, as the case may be,
and the Collateral Agent as beneficiary.
“Accrued Interest” means the payment-in-kind of interest in respect of the Loan
by increasing the outstanding principal amount of the Loan.
“Additional Primary Contract” means, in respect of any Initial Primary Contract
any Replacement Project Document thereof.
“Administrative Agent” means Wilmington Trust, National Association, in its
capacity as administrative agent for the Lenders hereunder, and any successor
thereto pursuant to Article VIII.


1



--------------------------------------------------------------------------------





“Administrative Questionnaire” means a questionnaire, in a form supplied by the
Administrative Agent, completed by a Lender.
“Affected Property” means any property of any Borrower Group Member that suffers
an Event of Loss.
“Affiliate” means, with respect to a specified Person, another Person that at
such time directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the Person specified.
Tellurian, each Guarantor, and ProductionCo shall be considered an “Affiliate”
of the Borrower.
“Agent Fee Letter” means the fee letter, dated as of the date hereof, among
Borrower, the Administrative Agent, and the Collateral Agent.
“Agents” means, collectively, the Administrative Agent and the Collateral Agent.
“Aggregate Exposure” means, with respect to any Lender at any time, an amount
equal to the aggregate unpaid principal amount of such Lender’s Loan at such
time.
“Aggregate Exposure Percentage” means with respect to any Lender at any time,
the ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at
such time to the sum of the Aggregate Exposures of all Lenders at such time.
“Agreement” has the meaning assigned to such term in the preamble.
“Anti-Corruption Laws” means any law of any jurisdiction relating to corruption
in which any Loan Party or any Subsidiary thereof performs business, including
without limitation, the FCPA and the U.K. Bribery Act.
“Anti-Corruption Prohibited Activity” means the offering, payment, promise to
pay, authorization, or the payment of any money, or the offer, promise to give,
given, or authorized giving of anything of value, to any Government Official or
to any person under the circumstances where the Person, such Person’s Affiliate
or the representative of such Person or such Affiliate knew or had reason to
know that all or a portion of such money or thing of value would be offered,
given or promised, directly or indirectly, to any Government Official, for the
purpose of: (a) influencing any act or decision of such Government Official in
his or her official capacity; (b) inducing such Government Official to do or
omit to do any act in relation to his or her lawful duty; (c) securing any
improper advantage; or (d) inducing such Government Official to influence or
affect any act or decision of any Governmental Authority, in each case, in order
to assist such Person in obtaining or retaining business for or with, or in
directing business to, any person.
“Anti-Money Laundering Laws” means the U.S. Currency and Foreign Transaction
Reporting Act of 1970, as amended, and all money laundering-related laws of the
United States and other jurisdictions where such Person conducts business or
owns assets, and any related or similar law issued, administered, or enforced by
any government authority.


2



--------------------------------------------------------------------------------





“Applicable Law” means with respect to any Person, property, or matter, any of
the following applicable thereto: any constitution, writ, injunction, statute,
law, regulation, ordinance, rule, judgment, rule of common law, order, decree,
court decision, Authorization, approval, concession, grant, franchise, license,
agreement, directive, guideline, policy, requirement, or other governmental
restriction, or any similar form of decision of, or determination by, or any
interpretation or administration of, any of the foregoing, by any Governmental
Authority, whether in effect as of the date hereof or thereafter and in each
case as amended, including Environmental Laws.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 10.04), in the form of Exhibit A, or any other form approved by the
Administrative Agent.
“Authorization” means any consent, waiver, variance, registration, filing,
declaration, agreement, notarization, certificate, license, tariff, approval,
permit, orders, authorization, exception, or exemption from, by, or with any
Governmental Authority, whether given by express action or deemed given by
failure to act within any specified period, and all corporate, creditor,
shareholder, and partner approvals or consents.
“Authorized Representative” means, with respect to any Person, the chief
executive officer, the chief financial officer, or any other appointed officer
of such Person as may be designated from time to time by such Person in writing.
Any document or certificate delivered under the Financing Documents that is
signed by an Authorized Representative may be conclusively presumed by the
Administrative Agent and Lenders to have been authorized by all necessary
corporate, limited liability company or other action on the part of the relevant
Person.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.
“Bankruptcy” means, with respect to any Person: (a) commencement by such Person
of any case or other proceeding: (i) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, or relief of debtors, seeking to have an order for relief
entered with respect to it, or seeking to adjudicate it a bankrupt or insolvent,
or seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition, or other relief with respect to it or its debts; or
(ii) seeking appointment of a receiver, trustee, custodian or other similar
official for it or for all or any substantial part of its assets; or
(b) commencement against such Person of any case or other proceeding of a nature
referred to in clause (a) above which: (i) results in the entry of an order for
relief or any such adjudication or appointment; or (ii) remains undismissed,
undischarged, or unbonded for a period of 60 days; or (c) commencement against
such Person of any case or other proceeding seeking issuance of a warrant of
attachment, execution, or similar process against all or any substantial part of
its assets which results in the entry of an order for any such relief which
shall not have been vacated, discharged, or stayed or bonded pending


3



--------------------------------------------------------------------------------





appeal within 60 days from the entry thereof; or (d) such Person shall take any
action in furtherance of, or indicating its consent to, approval of, or
acquiescence in, any of the acts set forth in clause (a), (b) or (c) above; or
(e) such Person shall admit in writing its inability to pay its debts as they
become due or shall make a general assignment for the benefit of its creditors.
“Benefit Plan” means any of: (a) an “employee benefit plan” (as defined in
ERISA) that is subject to Title I of ERISA; (b) a “plan” as defined in and
subject to Section 4975 of the Code; or (c) any Person whose assets include (for
purposes of ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or
Section 4975 of the Code) the assets of any such “employee benefit plan” or
“plan”.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America (or any successor thereto).
“BofA CC Cash Collateral Account” means a deposit or securities account of
Tellurian Services LLC that is provided by Bank of America, N.A. and is used by
Tellurian Services LLC solely to cash collateralize credit card accounts issued
by Bank of America, N.A. or its Affiliates.
“BofA LC Cash Collateral Account” means a deposit or securities account of
Tellurian Services LLC that is provided by Bank of America, N.A. and is used by
Tellurian Services LLC solely to cash collateralize letters of credit issued by
Bank of America, N.A. or its Affiliates.
“Bollinger Calcasieu, L.L.C. Mortgage” means the Multiple Indebtedness Ownership
and Leasehold Mortgage to Secure Present and Future Indebtedness, Assignment of
Leases and Rents and Security Agreement, dated as of December 22, 2014, granted
by Bollinger Calcasieu, L.L.C. and certain related entities to Regions Bank, but
only with respect to an approximately three acre parcel in Calcasieu Parish that
is owned, as of the Closing Date, by the Borrower and/or its Affiliates.
“Borrower” has the meaning assigned to such term in the preamble.
“Borrower Group” means: (a) the Loan Parties; and (b) each Subsidiary of any of
the Loan Parties (including, as of the date hereof, ProductionCo and its
Subsidiaries).
“Borrower Group Member” means any entity who is included in the definition of
“Borrower Group”.
“Borrowing Request” means a request by the Borrower for a Loan substantially in
the form of Exhibit C in accordance with Section 2.01.
“Business Day” means a day other than a Saturday, Sunday, or other day on which
commercial banks in New York City, New York are authorized or required by law to
close.
“Capital Lease Obligations” means, with respect to any Person, the obligations
of such Person to pay rent or any other amounts under any lease of (or other
arrangements conveying the right to use) real or personal property, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person in accordance with GAAP.


4



--------------------------------------------------------------------------------





“Capital Stock” means, with respect to any Person, any and all shares,
interests, participations, and/or rights in or other equivalents (however
designated, whether voting or nonvoting, ordinary or preferred) in the equity or
capital of such Person, now or hereafter outstanding, and any and all rights,
warrants, or options exchangeable for or convertible into any of the foregoing.
“Cash Interest” means all interest paid by the Loan Parties in accordance with
Section 2.07 other than Accrued Interest; it being understood that any interest
paid in kind by the Loan Parties in accordance with Section 2.07(e) shall not
constitute Cash Interest.
“Change in Law” means: (a) the adoption of any law, rule, or regulation after
the date of this Agreement; (b) any change in any law, rule, or regulation, or
in the interpretation or application thereof (including any change in the
reserve percentage under, or other change in, Regulation D) by any Governmental
Authority after the date of this Agreement; or (c) compliance by any Lender (or,
for purposes of Section 2.08(b), by any lending office of such Lender or by such
Lender’s holding company, if any) with any request, guideline, or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement. Notwithstanding anything herein to the
contrary: (x) the Dodd Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, or directives thereunder or issued in
connection therewith; and (y) all requests, rules, guidelines, or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority), or the United
States or foreign regulatory authorities, in each case pursuant to Basel III,
shall in each case be deemed to be a “Change in Law”, regardless of the date
enacted, adopted, or issued.
“Change of Control” means:
(a)    the Borrower fails to directly or indirectly own 100% of the Capital
Stock of each Guarantor that is a Subsidiary of the Borrower and each of its
Subsidiaries, unless such failure is the result of a Disposition that is
otherwise permitted hereunder;
(b)    Tellurian fails to directly or indirectly own one hundred percent (100%)
of the Capital Stock of the Borrower; or
(c)    any person or “group” (as such term is used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, as amended) that is not a Permitted
Holder becomes the direct or indirect holder of the ability to exercise more
than 50% of the voting power represented by the issued and outstanding equity
interests in Tellurian;
provided, however, that for the avoidance of doubt, the receipt by Driftwood GP,
Driftwood LP, or Intermediate HoldCo of any commitments (whether binding or not)
to invest in Driftwood GP, Driftwood LP, or Intermediate HoldCo in exchange for
the Capital Stock of Driftwood GP, Driftwood LP, or Intermediate HoldCo shall
not trigger a Change of Control so long as no Capital Stock of Driftwood GP,
Driftwood LP, or Intermediate HoldCo is actually issued in connection with such
commitments.


5



--------------------------------------------------------------------------------





“Closing Date” means the date on which all conditions precedent specified in
Section 4.01 are satisfied (or waived by the Administrative Agent and the
Lenders in their sole discretion in accordance with Section 10.02).
“Closing Date Commitment” means, with respect to each Lender, the commitment of
such Lender to make Closing Date Loan to the Borrower pursuant to
Section 2.01(a), in a principal amounts not to exceed the amount set forth
opposite such Lender’s name on Annex I under the heading “Closing Date
Commitment.”
“Closing Date Loan” has the meaning assigned to such term in the introductory
paragraphs.
“Collateral” means: (a) all Property of each Loan Party (including all Capital
Stock owned by each such Loan Party, including the Capital Stock of
ProductionCo); (b) the Capital Stock of Driftwood GP; (c) the Capital Stock of
Driftwood LP; (d) the Capital Stock of each other direct or indirect domestic
Subsidiary of Tellurian (other than the Subsidiaries of ProductionCo); (e) 65%
of the voting Capital Stock, and 100% of the non-voting Capital Stock, of each
First-Tier Foreign Subsidiary (other than Magellan Petroleum Australia Pty Ltd
and Magellan Petroleum (UK) Investment Holdings Limited); and (f) without
duplication of the foregoing, all Collateral Accounts, in each of the cases set
forth in clauses (a) through (e), that is now owned or hereafter acquired and
which is intended to be subject to the security interests or Liens granted
pursuant to any of the Security Documents.
“Collateral Account Parties” means Tellurian and each domestic Subsidiary that
owns or holds a Collateral Account. As of the Closing Date, Tellurian
Investments is the only Collateral Account Party.
“Collateral Accounts” means any deposit account or securities account of
Tellurian or any of its domestic Subsidiaries, other than Excluded Accounts.
“Collateral Agent” means Wilmington Trust, National Association, in its capacity
as collateral agent for the Secured Parties under the Security Documents, and
any successor thereto pursuant Article VIII.
“Commitments” means: (a) the Closing Date Commitments; and (b) the Delayed Draw
Commitments.
“Condemnation” means any taking, seizure, confiscation, requisition, exercise of
rights of eminent domain, public improvement, inverse condemnation,
condemnation, expropriation, nationalization or similar action of or proceeding
by any Governmental Authority affecting the Project.
“Consent to Assignment” means each Consent to Assignment contemplated hereby,
substantially in the form of Exhibit D (with such changes as the Administrative
Agent (acting at the direction of the Required Lenders) may reasonably agree).


6



--------------------------------------------------------------------------------





“Control” means the possession, directly or indirectly, of the power to direct,
or cause the direction of, the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Debt/Equity Prepayment Offer” has the meaning assigned to such term in
Section 2.05(b)(iv).
“Default” means any event, condition, or circumstance that, with notice or lapse
of time or both, would (unless cured or waived) become an Event of Default.
“Delayed Draw Closing Date” means the date on which all conditions precedent
specified in Section 4.02 are satisfied (or waived by the Administrative Agent
and the Lenders in their sole discretion in accordance with Section 10.02).
“Delayed Draw Commitment” means, with respect to each Lender, the commitment of
such Lender to make Delayed Draw Loan to the Borrower pursuant to
Section 2.01(b), in a principal amounts not to exceed the amount set forth
opposite such Lender’s name on Annex I under the heading “Delayed Draw
Commitment”.
“Delayed Draw Loan” has the meaning assigned to such term in the introductory
paragraphs.
“Disposition” has the meaning assigned to such term in Section 2.05(b)(iii).
“Disposition Proceeds Prepayment Offer” has the meaning assigned to such term in
Section 2.05(b)(iii).
“Disqualified Institutions” means the entities set forth on Annex III hereto.
“DOE Export Approval” means the Order Granting Long-Term Authorization to Export
Liquefied Natural Gas to Non-Free Trade Agreement Nations issued by the
Department of Energy in FE Docket No. 16-144-LNG on May 2, 2019, DOE/FE Order
No. 4373, and the Order Granting Long-Term Authorization to Export Liquefied
Natural Gas to Free Trade Agreement Nations issued by the Department of Energy
in FE Docket No. 16-144-LNG on Feb. 28, 2017, DOE/FE Order No. 3968.
“Dollars” or “$” refers to the lawful currency of the United States of America.
“Driftwood EPC Contract (Phase 1)” means Lump Sum Turnkey Agreement for the
Engineering, Procurement and Construction of the Driftwood LNG Phase 1
Liquefaction Facility, dated as of November 10, 2017, by and between Driftwood
LNG LLC and Bechtel Oil, Gas and Chemicals, Inc.
“Driftwood EPC Contract (Phase 2)” means Lump Sum Turnkey Agreement for the
Engineering, Procurement and Construction of the Driftwood LNG Phase 2
Liquefaction Facility, dated as of November 10, 2017, by and between Driftwood
LNG LLC and Bechtel Oil, Gas and Chemicals, Inc.


7



--------------------------------------------------------------------------------





“Driftwood EPC Contract (Phase 3)” means Lump Sum Turnkey Agreement for the
Engineering, Procurement and Construction of the Driftwood LNG Phase 3
Liquefaction Facility, dated as of November 10, 2017, by and between Driftwood
LNG LLC and Bechtel Oil, Gas and Chemicals, Inc.
“Driftwood EPC Contract (Phase 4)” means Lump Sum Turnkey Agreement for the
Engineering, Procurement and Construction of the Driftwood LNG Phase 4
Liquefaction Facility, dated as of November 10, 2017, by and between Driftwood
LNG LLC and Bechtel Oil, Gas and Chemicals, Inc.
“Driftwood GP” means Driftwood GP Holdings LLC, a Delaware limited liability
company.
“Driftwood LNG Terminal” means the Driftwood LNG liquefaction terminal to be
directly or indirectly owned by Driftwood Holdings LLC and constructed with
between two (2) and five (5) (inclusive) plants on the Calcasieu River, south of
Lake Charles, Louisiana, with an expected production capacity of 5.52 MTPA per
plant.
“Driftwood LP” means Driftwood LP Holdings LLC, a Delaware limited liability
company.
“EEA Financial Institution” means: (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority; (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition;
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Environment” means soil, surface water, groundwater (including potable water,
groundwater, and wetlands), land, surface or subsurface strata or sediment,
indoor and ambient air, and natural resources such as flora and fauna, or
otherwise defined in any Environmental Law.
“Environmental Claim” means any action, suit, proceeding, notice, claim, or
demand by any Person alleging or asserting liability for investigatory costs,
cleanup, or other remedial costs, legal costs, environmental consulting costs,
governmental response costs, damages to natural resources or other property,
personal injuries, fines, or penalties related to: (a) the presence, or Release
into the Environment, of any Hazardous Material at any location, whether or not
owned by the Person against whom such claim is made; or (b) any violation of, or
alleged violation of, or liability arising under, any Environmental Law. The
term “Environmental Claim” shall include, without limitation, any claim by any
Person for damages, contribution, indemnification, cost recovery, compensation,
or injunctive relief under any Environmental Law.


8



--------------------------------------------------------------------------------





“Environmental Laws” means any Applicable Laws regulating or imposing liability
or standards of conduct concerning or relating to pollution, Hazardous
Materials, or the protection of human health, safety, and the Environment,
including all Applicable Laws concerning the Release, threatened Release,
disposal, arrangement for disposal, dumping, discharge, treatment, storage, or
handling of Hazardous Materials.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Sections 414(b), (c), (m) or (o) of the US Code.
“ERISA Event” means: (a) a Reportable Event with respect to any Pension Plan;
(b) the failure by any Pension Plan to satisfy the minimum funding standard
(within the meaning of Section 412 of the US Code or Section 302 of ERISA)
applicable to such plan, whether or not waived; (c) the filing of a notice of
intent to terminate a Pension Plan in a distress termination (as described in
Section 4041(c) of ERISA); (d) a complete or partial withdrawal by the Borrower
or any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is insolvent (within the meaning of Title IV of ERISA);
(e) the imposition or incurrence of any liability under Title IV of ERISA, other
than PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Borrower or any ERISA Affiliate; (f) the institution by the PBGC of proceedings
to terminate a Pension Plan or Multiemployer Plan; (g) the appointment of a
trustee to administer any Pension Plan under Section 4042 of ERISA; (h) the
imposition of a Lien upon the Borrower pursuant to Section 430(k) of the US Code
or Section 303(k) of ERISA; or (i) a determination that any Pension Plan or
Multiemployer Plan is, or is expected to be, in “at‑risk” status (as defined in
Section 303(i) of ERISA or Section 430(i) of the Code) or “endangered” or
“critical” status (within the meaning of Section 432 of the Code or Section 305
of ERISA), respectively.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Event of Abandonment” means the abandonment by any Loan Party of all or a
material portion of the Site or its activities to develop the Project.
“Event of Default” has the meaning assigned to such term in Section 7.01.
“Event of Loss” means any loss of, destruction of, or damage to, or any
Condemnation or other taking of, any property of any Borrower Group Member.
“Event of Loss Prepayment Offer” has the meaning assigned to such term in
Section 2.05(b)(ii).
“Excluded Accounts” means any deposit account or securities account that: (a) is
a payroll account or an account dedicated to the payment of accrued employee
benefits, medical, dental and employee benefits claims to employees of Tellurian
or any Subsidiary thereof; (b) is a tax


9



--------------------------------------------------------------------------------





withholding account; (c) is used solely as an escrow account, a fiduciary or
trust account, or other account that is contractually obligated to be segregated
from the other assets of Tellurian or a Subsidiary thereof for the benefit of
unaffiliated third parties in connection with an acquisition, disposition, or
post-closing indemnity required under a purchase and sale agreement; (d) is a
segregated account, the balance of which consists exclusively of funds due and
owing to unaffiliated third parties in connection with royalty payment
obligations owed to such third parties, or working interest payments received
from unaffiliated third parties, solely to the extent such amounts constitute
property of such third party held in trust; (e) is a fiduciary or trust account
for the benefit of a Governmental Authority securing plugging, abandonment, and
similar obligations incurred in the ordinary course of business; (f) is used by
Tellurian to raise capital through the sale of its Capital Stock under its
market equity program; (g) is an escrow account used solely to hold down
payments related to the proposed sale of the Capital Stock of the Borrower; (h)
is an escrow account required by the Driftwood EPC Contract (Phase 1), Driftwood
EPC Contract (Phase 2), Driftwood EPC Contract (Phase 3) or Driftwood EPC
Contract (Phase 4); (i) is a BofA LC Cash Collateral Account or a BofA CC Cash
Collateral Account; (j) is a zero-balance account held by Tellurian Services LLC
(for accounts payable) or Tellurian Supply & Trade LLC (for the receipt of
proceeds from third-party gas sales); (k) is owned or held by ProductionCo or
any of its Subsidiaries, but only for so long as ProductionCo or such
Subsidiary, as applicable, is not required to be a Guarantor hereunder; or (l)
is owned or held by any Foreign Subsidiary.
“Excluded Taxes” means, with respect to any Agent, any Lender, or any other
recipient of any payment to be made by or on account of any obligation of the
Borrower hereunder: (a) Taxes imposed on or measured by net income (however
denominated) and franchise Taxes (imposed in lieu of net income tax), in each
case, imposed by the jurisdiction under the laws of which such recipient is
organized, in which its principal office (or other fixed place of business) is
located, or, in the case of any Lender in which its applicable lending office is
located or in which such recipient has a present or former connection (other
than a connection arising solely from such recipient having executed, delivered,
or joined, this Agreement, or received payments or performed its obligations
hereunder); (b) any branch profits Taxes imposed by the jurisdictions listed in
clause (a) of this definition; (c) any Taxes imposed as a result of the failure
of any Agent, any Lender, or any such other recipient to comply with
Section 2.09(e); (d) in the case of an Agent or a Lender (other than an assignee
pursuant to a request by Borrower under Section 2.11), any United States federal
withholding Tax that is imposed on amounts payable to such Agent or Lender under
the laws effective at the time such Agent or Lender becomes a party hereto (or
designates a new lending office), except to the extent that such Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from Borrower with respect
to such withholding Tax pursuant to Section 2.09(a); and (e) any withholding
Taxes imposed under FATCA.
“FATCA” means Sections 1471 through 1474 of the US Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the US Code.


10



--------------------------------------------------------------------------------





“FCPA” shall mean the United States Foreign Corrupt Practices Act of 1977, as
amended.
“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
“Fee Letter” means that certain fee letter, dated as of the Closing Date, among
Borrower and the Lenders.
“FERC Approval” means the Order Granting Authorizations Under Sections 3 and 7
of the Natural Gas Act issued by the Federal Energy Regulatory Commission in its
Docket Nos. CP17‑117-000 and CP-118-000 on April 18, 2019, 167 FERC ¶ 61,054
(2019).
“Final Payment Fee” means the greater of: (a) an amount equal to: (i) twenty
percent (20%) of the total principal amount of the Loans funded to the Borrower;
minus (ii) the Upfront Fee (as defined in the Fee Letter); minus (iii) all Cash
Interest paid by the Loan Parties in accordance with Section 2.07; and (b) zero
(0).
“Final Payment Fee Event” has the meaning assigned to such term in
Section 2.05(c)(iv).
“Financial Model” means the projections of Tellurian and its Subsidiaries’ cash
inflows and cash outflows on a cash basis (on a quarterly basis over a period
ending no sooner than December 31, 2020) delivered to the Lenders on or prior to
the Closing Date pursuant to Section 4.01(d).
“Financing Documents” means this Agreement, each Note (if requested by a
Lender), the Fee Letter, the Agent Fee Letter, the Security Documents, the NCS
Warrant Agreement, and each certificate, agreement, instrument, waiver, consent
or document executed by Tellurian or a Loan Party and delivered to Agent or any
Lender in connection with or pursuant to any of the foregoing.
“First-Tier Foreign Subsidiary” means any Foreign Subsidiary that is owned
directly by: (a) Tellurian; or (b) one of Tellurian’s direct or indirect
domestic Subsidiaries (other than any such domestic Subsidiary that is owned
directly or indirectly by a Foreign Subsidiary).
“Foreign Plan” means any employee pension benefit plan, program, policy,
arrangement, or agreement maintained or contributed to by the Borrower or any
ERISA Affiliate with respect to employees employed outside the United States (as
such term is defined in Section 3(10) of ERISA) (other than any arrangement with
the applicable Governmental Authority).
“Foreign Subsidiary” means: (a) any direct or indirect Subsidiary of Tellurian
that is organized under the laws of a jurisdiction other than the United States,
any state thereof, or the District of Columbia; or (b) any Subsidiary,
substantially all of the assets of which consist of Capital Stock and/or debt in
one or more Subsidiaries described in clause (a) of this definition.


11



--------------------------------------------------------------------------------





“Funds Flow Memorandum” means the memorandum, in form and substance reasonably
acceptable to the Administrative Agent and the Lenders, detailing the proposed
flow, and use, of the Closing Date Loan proceeds on the Closing Date.
“GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America, applied on a consistent basis.
“Government Official” shall mean any official of any Governmental Authority,
including, without limitation, all officers or employees of a government
department, agency, instrumentality, or permitting agency.
“Governmental Authority” means any federal, regional, state, or local
government, or political subdivision thereof, or other entity exercising
executive, legislative, judicial, regulatory, or administrative functions of or
pertaining to government and having jurisdiction over the Person or matters in
question, including all agencies and instrumentalities of such governments and
political subdivisions.
“Guarantee” means as to any Person (the “guaranteeing person”), any obligation
of: (a) the guaranteeing person; or (b) another Person (including any bank under
any letter of credit), if to induce the creation of such obligation of such
other Person, the guaranteeing person has issued a reimbursement,
counterindemnity, or similar obligation, in either case guaranteeing or in
effect guaranteeing any Indebtedness, leases, dividends, or other obligations
(the “primary obligations”) of any other third Person (the “primary obligor”) in
any manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent: (w) to purchase any such primary
obligation or any Property constituting direct or indirect security therefor;
(x) to advance or supply funds: (i) for the purchase or payment of any such
primary obligation; or (ii) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor; (y) to purchase Property, securities, or services, in each
case, primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation; or (z) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided that the term
Guarantee shall not include endorsements of instruments for deposit or
collection in the ordinary course of business. The amount of any Guarantee of
any guaranteeing person shall be deemed to be the lower of: (A) an amount equal
to the stated or determinable amount of the primary obligation in respect of
which such Guarantee is made; and (B) the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee, unless such primary obligation and the maximum amount
for which such guaranteeing person may be liable are not stated or determinable,
in which case the amount of such Guarantee shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as reasonably
determined by the Borrower in good faith.
“Guaranteed Obligations” means, with respect to any Guarantor, the Obligations,
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising, and
including interest and fees that accrue after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any


12



--------------------------------------------------------------------------------





debtor relief law naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding.
“Guarantors” has the meaning assigned to such term in the introductory
paragraph.
“Hazardous Material” means, but is not limited to, any solid, liquid, gas, odor,
heat, sound, vibration, radiation, or other substance or emission which is a
contaminant, pollutant, dangerous substance, toxic substance, regulated
substance, hazardous waste, subject waste, hazardous material, or hazardous
substance which is or becomes regulated by applicable Environmental Laws or
which is classified as hazardous or toxic under applicable Environmental Laws
(including gasoline, diesel fuel, or other petroleum hydrocarbons,
polychlorinated biphenyls, asbestos, and urea formaldehyde foam insulation) or
with respect to which liability or standards of conduct are imposed under any
Environmental Laws.
“Indebtedness” of any Person means, without duplication, all: (a) indebtedness
for borrowed money and every reimbursement obligation with respect to letters of
credit, bankers’ acceptances, or similar facilities; (b) obligations evidenced
by bonds, debentures, notes, or other similar instruments; (c) obligations to
pay the deferred purchase price of property or services, except accounts payable
and accrued expenses arising in the ordinary course of business and payable
within 90 days past the original invoice or billing date thereof; (d)
liabilities under interest rate or currency swap agreements, interest rate or
currency collar agreements, and all other agreements or arrangements designed to
protect against fluctuations in interest rates and currency exchange rates; (e)
the capitalized amount (determined in accordance with GAAP) of all payments due
or to become due under all leases and agreements to enter into leases required
to be classified and accounted for as a capital lease in accordance with GAAP;
(f) unreimbursed obligations pursuant to any drawn performance bond or
collateral security; (g) Indebtedness of others described in clauses (a) through
(f) above secured by (or for which the holder thereof has an existing right,
contingent or otherwise, to be secured by) a Lien on the property of such
Person, whether or not the respective Indebtedness so secured has been assumed
by such Person; and (h) Indebtedness of others described in clauses (a) through
(g) above guaranteed by such Person. The Indebtedness of any Person shall
include the Indebtedness of any partnership in which such Person is a general
partner to the extent such Person is liable therefor as a result of such
Person’s general partner interest in such partnership, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
“Indemnified Party” has the meaning assigned to such term in Section 10.03(b).
“Indemnified Taxes” means Taxes imposed on or with respect to any payment made
by or on account of any obligation of any Loan Party under this Agreement or any
Financing Document (other than the NCS Warrant Agreement), other than Excluded
Taxes and Other Taxes.
“Independent Auditor” means Deloitte LLP or any “big four” accounting firm as
selected by the Borrower and notified to the Administrative Agent, or such other
firm of independent public accountants of recognized national standing in the
United States selected by the Borrower and acceptable to the Required Lenders,
acting reasonably.


13



--------------------------------------------------------------------------------





“Initial Primary Contracts” means:
(a)    the Driftwood EPC Contract (Phase 1);
(b)    the Driftwood EPC Contract (Phase 2);
(c)    the Driftwood EPC Contract (Phase 3); and
(d)    the Driftwood EPC Contract (Phase 4).
106    “Interest Rate” means at any time, a rate per annum equal to 12.0%.
“Intermediate HoldCo” means Driftwood Holdco LLC, a Delaware limited liability
company.
“Investment” means for any Person: (a) the acquisition (whether for cash,
Property of such Person, services, or securities, or otherwise) of Capital
Stock, bonds, notes, debentures, debt securities, partnership or other ownership
interests, or other securities of, or any Property constituting an ongoing
business, line of business, division, or business unit of, or constituting all
or substantially all the assets of, or the making of any capital contribution
to, any other Person; (b) the making of any advance, loan, or other extension of
credit to, any other Person (including the purchase of Property from another
Person subject to an understanding or agreement, contingent or otherwise, to
resell such Property to such Person, but excluding any such advance, loan, or
extension of credit having a term not exceeding ninety (90) days representing
the purchase price of inventory or supplies sold in the ordinary course of
business); (c) the entering into of any Guarantee with respect to Indebtedness
or other liability of any other Person; and (d) any other investment that would
be classified as such on a balance sheet of such Person in accordance with GAAP.
“JDEC Agreements” means the JDEC Removal Agreement and the JDEC Settlement
Agreement.
“JDEC Removal Agreement” means that certain Removal Agreement, dated as of
November 29, 2018, by and between Driftwood LNG LLC and Jefferson Davis Electric
Cooperative Inc.
“JDEC Settlement Agreement” means that certain Settlement Agreement, dated as of
November 29, 2018, by and between Driftwood LNG LLC and Jefferson Davis Electric
Cooperative Inc.
“Lenders” means each financial institution listed on the signature pages hereto
as a Lender, and any other Person that becomes a party hereto pursuant to an
Assignment and Assumption (other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption).
“Lien” means any mortgage, charge, pledge, lien (statutory or other), privilege,
security interest, hypothecation, collateral assignment or preference, priority
or other security agreement, mandatory deposit arrangement, preferential
arrangement or other encumbrance upon or with respect to any property of any
kind, real or personal, movable or immovable, now owned or hereafter


14



--------------------------------------------------------------------------------





acquired (including, without limitation, any conditional sale or other title
retention agreement, any financing lease having substantially the same economic
effect as any of the foregoing and the filing of any financing statement under
the Uniform Commercial Code or comparable law of the relevant jurisdiction).
“Loan” has the meaning assigned to such term in the introductory paragraphs.
“Loan Parties” means: (a) Driftwood GP; (b) Driftwood LP; (c) the Borrower;
(d) Intermediate HoldCo; (e) TerminalCo; (f) PipelineCo; and (g) without
duplication, each Subsidiary of the foregoing entities (other than ProductionCo
and its Subsidiaries for so long as they are not required to be Guarantors
hereunder).
“Loss Proceeds” means insurance proceeds, condemnation awards, or other similar
compensation, awards, damages, payments, or relief with respect to any Event of
Loss.
“Material Adverse Effect” means:
(a)    with respect to Tellurian and the Loan Parties (taken as a whole), a
material adverse effect on: (i) the business, assets, properties (including the
Site), operations, or financial condition of Tellurian and the Loan Parties
(taken as a whole); (ii) the ability of Tellurian or any Loan Party to perform
its material obligations under the Financing Documents and the Material Project
Documents in accordance with the terms thereof; (iii) the validity of,
enforceability of the material rights or remedies of, or benefits available to
the Secured Parties under, the Financing Documents; or (iv) the validity and
perfection of the Secured Parties’ Liens in a material portion of the
Collateral; and
(b)    for so long as ProductionCo and its Subsidiaries are not Guarantors
hereunder, with respect to ProductionCo and its Subsidiaries (taken as a whole),
a material adverse effect on: (i) the business, assets, properties, operations,
or financial condition of ProductionCo and its Subsidiaries (taken as a whole);
or (ii) the ability of ProductionCo or any of its Subsidiaries to perform its
material obligations under the ProductionCo Loan Documents or under any other
material contracts of ProductionCo and its Subsidiaries in accordance with the
terms thereof.
“Material Project Documents” means:
(a)    the Initial Primary Contracts;
(b)    any Additional Primary Contracts;
(c)    the ProductionCo Loan Documents;
(d)    the JDEC Agreements; and
(e)    any other contract (or series of related contracts) entered into by any
Borrower Group Member that provides for the payment by any Borrower Group Member
of, or the provision to any Borrower Group Member of, goods or services provided
prior to Tellurian or a Loan Party making a positive final investment decision
with respect to the Phase 1 of the Project with a value in excess


15



--------------------------------------------------------------------------------





of $2,500,000 in any calendar year, or $5,000,000 in the aggregate in any
calendar year for such series of related contracts.
For purposes of this definition, indemnity, guaranty, or similar obligations of
any Borrower Group Member subject to a maximum dollar amount shall be computed
at such amount, and all other indemnity, guaranty, or similar obligations of any
Borrower Group Member shall be computed at the amount thereof which could, at
the time such agreement is entered into, reasonably be expected to become due
and payable.
“Material Project Documents Prepayment Offer” has the meaning assigned to such
term in Section 2.05(b)(i).
“Material Project Party” means each Person (other than any Agent, any Lender,
Tellurian, or any of its Subsidiaries) from time to time party to any Material
Project Document.
“Maturity Date” has the meaning set forth in Section 2.04(a).
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA that is subject to Title IV of ERISA to which any Loan Party or any of
its ERISA Affiliates contributes or is obligated to contribute, or with respect
to which any Loan Party or any of its ERISA Affiliates has or may have any
liability.
“NCS Warrant Agreement” means that certain Common Stock Purchase Warrant, dated
as of the date hereof, issued by Tellurian to Nineteen77 Capital Solutions A LP.
“Net Available Amount” means:
(a)    in the case of any receipt of termination payments, liquidated damages,
or other extraordinary payments under the Material Project Documents, the
aggregate amount of payments received by Tellurian or any Borrower Group Member
in respect of such event, net of reasonable costs and expenses incurred by
Tellurian or such Borrower Group Member in connection with the collection of
such proceeds;
(b)    in the case of any Event of Loss, the aggregate amount of Loss Proceeds
received by Tellurian or any Borrower Group Member in respect of such Event of
Loss, net of reasonable costs and expenses incurred by Tellurian or any Borrower
Group Member in connection with the collection of such Loss Proceeds; and
(c)    in the case of any Disposition, the aggregate amount received by
Tellurian or any Borrower Group Member in respect of such Disposition, net of
reasonable costs and expenses incurred by Tellurian or any Borrower Group Member
in connection with such Disposition.
provided that, in each case of clauses (a), (b), and (c) above, any such amounts
received by ProductionCo and its Subsidiaries shall only be considered Net
Available Amounts to the extent they are distributed to a Loan Party or
Tellurian in accordance with the ProductionCo Credit Agreement.


16



--------------------------------------------------------------------------------





“Note” has the meaning assigned to such term in Section 2.04(b)(ii).
“NTP Date” means the date on which “Owner” (as defined in the Driftwood EPC
Contract (Phase 1)) issues the “NTP” (as defined in the Driftwood EPC Contract
(Phase 1)) in accordance with Section 5.2B of the Driftwood EPC Contract
(Phase 1).
“NTP Deadline” means the date on which “Contractor” (as defined in the Driftwood
EPC Contract (Phase 1)) may terminate the Driftwood EPC Contract (Phase 1)
pursuant to the terms thereof due to the failure of “Owner” (as defined in the
Driftwood EPC Contract (Phase 1)) to issue the “NTP” (as defined in the
Driftwood EPC Contract (Phase 1)) in accordance with Section 5.2B of the
Driftwood EPC Contract (Phase 1). As of the date hereof, the NTP Deadline is
January 1, 2020.
“Obligations” means all advances to, and debts (including Accrued Interest,
interest accruing after the maturity of the Loan and interest accruing after the
filing of any Bankruptcy), liabilities, obligations, the Final Payment Fee,
covenants and duties of, any Loan Party arising under any Financing Document, or
otherwise with respect to any Loan, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest and fees
that accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any debtor relief law naming such Person as the
debtor in such proceeding, regardless of whether such interest and fees are
allowed claims in such proceeding.
“Officer’s Certificate” means, with respect to any Loan Party, a certificate
signed by an Authorized Representative of such Loan Party.
“Operating Budget” means a proposed annual operating plan and budget, prepared
by Tellurian in accordance with Section 5.20(a), of Tellurian and its
Subsidiaries’ cash inflows and cash outflows on a cash basis, in each case,
detailed by month for the following calendar year, which annual operating plan
and budget shall be substantially in the form of Exhibit D.
“Organizational Documents” means, with respect to any Person: (a) in the case of
any corporation, the certificate of incorporation and by-laws (or similar
documents) of such Person; (b) in the case of any limited liability company, the
certificate of formation and operating agreement (or similar documents) of such
Person; (c) in the case of any limited partnership, the certificate of formation
and limited partnership agreement (or similar documents) of such Person; (d) in
the case of any general partnership, the partnership agreement (or similar
document) of such Person; and (e) in any other case, the functional equivalent
of the foregoing.
“Other Taxes” means any and all present or future stamp, court, or documentary,
intangible, recording, filing, or similar Taxes, arising from any payment made
under any Financing Document, or from the execution, delivery, or enforcement
of, or otherwise with respect to, any Financing Document. For the avoidance of
doubt, “Other Taxes” shall not include any Excluded Taxes.
“Outside Date” means the first anniversary of the Closing Date, as such date may
be extended in accordance with Section 2.04(a).


17



--------------------------------------------------------------------------------





“Participant” has the meaning assigned to such term in Section 10.04(f).
“Participant Register” has the meaning assigned to such term in
Section 10.04(f).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Pension Plan” means any employee pension benefit plan within the meaning of
Section 3(2) of ERISA (other than a Multiemployer Plan) that is subject to the
provisions of Title IV or Section 302 of ERISA, or Section 412 of the US Code,
and in respect of which any Borrower Group Member or any ERISA Affiliate: (a) is
(or, if such plan were terminated, would under Section 4069 of ERISA be deemed
to be) an “employer” as defined in Section 3(5) of ERISA; or (b) has or may have
any liability.
“Permitted Contest Conditions” means, with respect to any Borrower Group Member,
a contest, pursued in good faith, challenging the enforceability, validity,
interpretation, amount, or application of any law, Tax, or other matter (legal,
contractual, or other) by appropriate proceedings timely instituted if: (a) such
Borrower Group Member diligently pursues such contest; (b) such Borrower Group
Member establishes adequate reserves with respect to the contested claim if and
to the extent required by GAAP; and (c) such contest: (i) could not reasonably
be expected to have a Material Adverse Effect; and (ii) does not involve any
material risk or danger of any criminal or unindemnified civil liability being
incurred by the Administrative Agent or the Lenders.
“Permitted Holder” means: (a) Charif Souki; (b) Martin Houston; (c) Meg Gentle;
(d) Total S.A. or its Affiliates; and (e) Souki Family 2016 Trust.
“Permitted Indebtedness” has the meaning assigned to such term in Section 6.02.
“Permitted Investment” means, with respect to Tellurian or any Borrower Group
Member, any of the following:
(a)    readily marketable direct obligations of the United States of America or
any agency thereof with maturities of one (1) year or less from the date of
acquisition:
(b)    fully insured certificates of deposit with maturities of one (1) year or
less from the date of acquisition issued by any commercial bank operating in the
United States of America having capital and surplus in excess of $50,000,000.00;
(c)    commercial paper of a domestic issuer if at the time of purchase such
paper is rated in one (1) of the two (2) highest rating categories of S&P or
Moody’s:
(d)    advances or extensions of credit in the form of accounts receivable
incurred in the ordinary course of business and upon terms common in the
industry for such accounts receivable which are not more than ninety (90) days
past due;
(e)    money market accounts subject to Rule 2a-7 of the Investment Company Act
of 1940;


18



--------------------------------------------------------------------------------





(f)    advances to employees for the payment of expenses in the ordinary course
of business; and
(g)    with respect to ProductionCo and its Subsidiaries only (and only for so
long as ProductionCo and its Subsidiaries are not required to be Guarantors
hereunder), any Investments permitted under the ProductionCo Credit Agreement.
“Permitted Lien” means, with respect to any Borrower Group Member, any of the
following:
(a)    Liens arising by reason of:
(i)    taxes, assessments, or governmental charges either secured by a bond or
which are not yet due or which are being contested pursuant to the Permitted
Contest Conditions;
(ii)    security, pledges, or deposits in the ordinary course of business for
payment of workmen’s compensation or unemployment insurance or other types of
social security benefits; and
(iii)    good faith deposits or pledges incurred or created in connection with
or to secure the performance of bids, tenders, contracts (other than contracts
for the payment of money), leases, statutory obligations, surety bonds, or
appeal bonds entered into in the ordinary course of business or under Applicable
Law;
(b)    Liens of mechanics, carriers, landlords, warehousemen, materialmen,
laborers, repairmen’s, employees, or suppliers, or any similar Liens arising by
operation of law, in each case incurred in the ordinary course of business with
respect to obligations which are not due or, which are adequately bonded and
which are being contested pursuant to the Permitted Contest Conditions;
(c)    Liens arising out of judgments, orders, or awards that have been
adequately bonded, are fully covered by insurance, or with respect to which a
stay of execution has been obtained pending an appeal or proceeding for review
pursuant to the Permitted Contest Conditions;
(d)    Liens arising with respect to zoning restrictions, easements, licenses,
reservations, covenants, rights-of-way, utility easements, building
restrictions, and other similar charges or encumbrances on the use of real
property which, individually or in the aggregate, do not materially detract from
the value of the affected property and do not materially interfere with the
ordinary conduct of the business of the applicable Borrower Group Member;
(e)    Liens or the interests of lessors to secure purchase money obligations or
capital leases permitted under Section 6.03(c); provided that such Lien
encumbers only the specific goods or equipment so purchased and proceeds
thereof;
(f)    Liens arising under ERISA and Liens arising under the US Code with
respect to an employee benefit plan (as defined in Section 3(2) of ERISA) that
do not constitute an Event of Default under Section 7.01(k);
(g)    Liens created under the Security Documents;


19



--------------------------------------------------------------------------------





(h)    Liens that extend, renew or replace in whole or in part a Lien referred
to in clauses (a) through (g) above;
(i)    Liens in favor of a provider of insurance premium financing on insurance
policies and proceeds thereof, to secure insurance premium financings, which
financings are incurred in the ordinary course of business and permitted under
Section 6.01(i);
(j)    Liens solely on any cash earnest money deposits made by any Borrower
Group Member in connection with any letter of intent or purchase agreement in
connection with an acquisition that is permitted hereunder;
(k)    Liens arising in customary bank deposit account documentation in the
ordinary course of business or by virtue of statutory or common law provisions,
in each case, relating to banker’s liens, rights of set-off or similar rights
and remedies arising in the ordinary course of business and burdening only
deposit accounts or other funds maintained with a depository institution;
(l)    judgment Liens securing payment of an amount not exceeding $2,500,000 in
the aggregate with respect to the Loan Parties, or $10,000,000 in the aggregate
with respect to Tellurian, in each case with respect to which execution has been
stayed within thirty (30) days of the commencement of such Lien and the payment
of which is covered in full (subject to a customary deductible) by insurance
maintained with responsible insurance companies and which do not otherwise
result in an Event of Default under Section 7.01(h);
(m)    Liens on the assets of ProductionCo or any of its Subsidiaries that are
created under, or permitted by, the ProductionCo Loan Documents (but only for so
long as ProductionCo and its Subsidiaries are not required to be Guarantors
hereunder);
(n)    Liens on cash collateral securing letters of credit issued by a U.S.
commercial bank, with stated values not to exceed $12,000,000 in the aggregate
at any time, in connection with the exercise of lease options for the Project by
Driftwood LNG LLC;
(o)    the Bollinger Calcasieu, L.L.C. Mortgage; and
(p)    purported Liens arising from precautionary Uniform Commercial Code
financing statement filings entered into by any Borrower Group Member covering
Property under true leases entered into in the ordinary course of business.
“Permitted Refinancing” means any modification, refinancing, refunding, renewal,
replacement or extension of any Indebtedness of ProductionCo under the
ProductionCo Loan Documents, or any refinancing thereof permitted hereunder;
provided that: (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the then-applicable amount set forth in Section 6.02(h);
(b) Indebtedness resulting from such modification, refinancing, refunding,
renewal, replacement or extension has a final maturity date not earlier than
91 days after the Maturity Date; (c) no Event of Default shall have occurred and
be continuing immediately prior thereto or would result therefrom; (d) the terms
and conditions of such Indebtedness (including margin rates,


20



--------------------------------------------------------------------------------





restrictions on Restricted Payments, negative pledges, the extent of collateral,
and amendments that are materially adverse to the Lenders hereunder) are no more
favorable to the lenders or holders providing such Indebtedness than those
applicable to the Indebtedness being refinanced (except for covenants or other
provisions applicable only to periods after the then-current Maturity Date); and
(e) such modification, refinancing, refunding, renewal, replacement or extension
is incurred by ProductionCo.
“Permitted Restricted Payments” means, with respect to any Person, any of the
following:
(a)    Restricted Payments made in the form of the Capital Stock of such Person;
(b)    payment in lieu of fractional shares of the Capital Stock of such Person
in connection with any dividend, split, or combination thereof;
(c)    payments made or expected to be made in respect of withholding or similar
taxes payable upon exercise of the Capital Stock of such Person by any future,
present or former employee, director, officer, manager or consultant (or their
respective controlled Affiliates or permitted transferees), and any repurchases
of such Capital Stock deemed to occur upon exercise of stock options or warrants
if such Capital Stock represents a portion of the exercise price of such options
or warrants or required withholding or similar taxes;
(d)    Restricted Payments in accordance with such Person’s incentive
compensation plan; and
(e)    Restricted Payments in respect of an exercise of the warrant shares under
the NCS Warrant Agreement.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“PipelineCo” means Tellurian Pipeline LLC, a Delaware limited liability company.
“Pipelines” means natural gas pipelines to be constructed or acquired from time
to time in one or more phases.
“Pledge Agreement” means the Pledge Agreement, dated as of the Closing Date, by
and among Tellurian, the Collateral Agent, and the other parties thereto from
time to time, substantially in the form attached hereto as Exhibit F.
“Post-Default Rate” means a rate per annum which is equal to the sum of 2.00%
per annum plus the Interest Rate.
“Production Facilities” means gas production, storage, processing, gathering and
midstream facilities, including acreage, wellbores, mineral interests, gas
reserves and related wells and leaseholds, and other similar hydrocarbon
facilities acquired by ProductionCo and its Subsidiaries from time to time.


21



--------------------------------------------------------------------------------





“ProductionCo” means Tellurian Production Holdings, LLC, a Delaware limited
liability company.
“ProductionCo Credit Agreement” means that certain Credit Agreement, dated as of
September 28, 2018, among ProductionCo, the lenders party thereto, Goldman Sachs
Lending Partners LLC, as administrative agent, and J. Aron & Company LLC, as
collateral agent, as such agreement may, to the extent permitted hereunder, be
amended, restated, supplemented or otherwise modified, refinanced, or replaced
from time to time.
“ProductionCo Loan Documents” means: (a) the ProductionCo Credit Agreement; and
(b) each “Loan Document” (as defined in the ProductionCo Credit Agreement), as
each such agreement may, to the extent permitted hereunder, be amended,
restated, supplemented or otherwise modified, refinanced or replaced from time
to time.
“Project” means the Driftwood LNG Terminal, the Pipelines and the Production
Facilities.
“Project Revenues” means, for any period (without duplication), all revenue
received by or on behalf of Tellurian or any Loan Party during such period,
interest paid in respect of any Collateral Accounts including proceeds from any
business interruption insurance and any other receipts otherwise arising or
derived from or paid or payable to Tellurian or any Loan Party under the
Material Project Documents, or otherwise in respect of the Project or Site.
“Projection” has the meaning assigned to such term in Section 3.12(b).
“Property” means any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Quarterly Date” means the last Business Day of September, December, March, and
June in each fiscal year, the first of which shall be the first such day after
the date hereof.
“Register” has the meaning assigned to such term in Section 10.04(c).
“Regulation D” means Regulation D of the Board.
“Regulation U” means Regulation U of the Board.
“Related Fund” means with respect to any Lender, any fund that invests in loans
and is managed or advised by the same investment advisor as such Lender, by such
Lender, or an Affiliate of such Lender.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, and
advisors of such Person and such Person’s Affiliates.


22



--------------------------------------------------------------------------------





“Release” means any release, spill, emission, emanation, leaking, pumping,
injection, deposit, disposal, discharge, dispersal, leaching, or migration into
the indoor or outdoor Environment, including, the movement through ambient air,
soil, surface water, ground water, wetlands, land, or subsurface strata.
“Replacement Project Document” means, in respect of any Material Project
Document, one or more binding replacement contracts with a counterparty and on
terms and conditions acceptable, and with a counterparty of credit acceptable,
to the Required Lenders (acting reasonably).
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.
“Required Lenders” means at any time, Lenders having Aggregate Exposure
Percentages of more than 50%.
“Restoration” means, with respect to any Affected Property, the rebuilding,
repair, restoration, or replacement of such Affected Property.
“Restricted Payment” means:
(a)    all dividends paid by any Loan Party (in cash, Property, or obligations)
on, or other payments or distributions on account of, or the setting apart of
money for a sinking or other analogous fund for, or the purchase, redemption,
retirement, or other acquisition by any Loan Party of, any portion of any
membership interests in any Loan Party, or any warrants, rights, or options to
acquire any such membership interests;
(b)    any payment of development, management, or other fees, or of any other
amounts, by any Loan Party to any Affiliate thereof except for such payments
contemplated by the arrangements listed in Schedule 3.23 as in effect on the
date hereof; and/or
(c)    any other payment (in cash, Property, or obligations to a parent company,
or equity owner of the Loan Parties) to a parent company, equity owner, or
Affiliate of the Loan Parties.
“Sanctioned Country” means, at any time, a country or territory that is the
subject of comprehensive Sanctions. For the avoidance of doubt, as of the
Closing Date, Sanctioned Countries are the Crimea region of Ukraine, Cuba, Iran,
North Korea, and Syria.
“Sanctioned Person” means, at any time: (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury or the U.S. Department of
State, or by the United Nations Security Council, the European Union, or any EU
member state; (b) any Person operating, organized, or ordinarily resident in a
Sanctioned Country; or (c) any Person owned or controlled by any such Person.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered, or enforced from time to time by: (a) the U.S. government,
including those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the


23



--------------------------------------------------------------------------------





U.S. Department of State; or (b) the United Nations Security Council, the
European Union, or Her Majesty’s Treasury of the United Kingdom.
“Secured Obligations” has the meaning assigned to such term in the Security
Agreement.
“Secured Parties” means: (a) the Agents; and (b) the Lenders.
“Security Agreement” means the Pledge and Security Agreement, dated as of the
Closing Date, among the Loan Parties and the Collateral Agent, substantially in
the form attached hereto as Exhibit G.
“Security Documents” means the Security Agreement, the Pledge Agreement, the
Consents to Assignment, the Account Control Agreements, all Uniform Commercial
Code financing statements required by any Security Document, any other security
agreement or instrument to be executed or filed pursuant hereto or any Security
Document, and, to the extent the Loan Parties are obligated to provide them
under Section 5.24, any mortgages or deeds of trust executed by a Loan Party and
delivered to the Collateral Agent in accordance with Section 5.24.
“Site” means the proposed site plan and list of real property attached as
Annex IV hereto.
“Solvent” means, with respect to any Person on a particular date, that on such
date: (a) the fair value of the property of such Person is greater than the
total amount of liabilities, including contingent liabilities of such Person;
(b) the present fair salable value of the assets of such Person is not less than
the amount that will be required to pay the probable liability of such Person on
its debts as they become absolute and matured; (c) such Person does not intend
to, and does not believe that it will, incur debts or liabilities beyond such
Person’s ability to pay such debts and liabilities as they mature; (d) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which such Person’s property would constitute
an unreasonably small capital; and (e) such Person is not insolvent as defined
under applicable Bankruptcy or insolvency laws; provided that unless otherwise
provided under Applicable Law, the amount of contingent liabilities at any time
shall be computed as the amount that, in light of all the facts and
circumstances existing at such date, represents the amount that can reasonably
be expected to become an actual or matured liability.
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association, or other
entity, the accounts of which would be consolidated with those of the parent in
the parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association, or other
entity: (a) of which securities or other ownership interests representing more
than 50% of the equity or more than 50% of the Voting Stock or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled, or held, or (b) that is, as of such date, otherwise
controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.


24



--------------------------------------------------------------------------------





“Swap Agreement” means any agreement or instrument (including a cap, swap,
collar, option, forward purchase agreement, or other similar derivative
instrument) relating to the hedging of any interest under any Indebtedness.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, charges, withholdings (including backup withholdings), assessments,
or other amounts in the nature of a tax imposed by any Governmental Authority
and all interest, penalties, or similar liabilities with respect thereto
“Tellurian” means Tellurian Inc., a Delaware corporation.
“Tellurian Investments” means Tellurian Investments LLC, a Delaware limited
liability company.
“TerminalCo” means Tellurian LNG LLC, a Delaware limited liability company.
“Total Investor” has the meaning assigned to such term in Section 4.02(e).
“Transaction Document” means each of the Financing Documents and the Material
Project Documents.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that if, with respect to any filing statement or by
reason of any mandatory provisions of law, the perfection or the effect of
perfection or non-perfection of the security interests granted to the Collateral
Agent pursuant to the applicable Security Document is governed by the Uniform
Commercial Code as in effect in a jurisdiction of the United States other than
New York, UCC means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions of each applicable
Financing Document and any filing statement relating to such perfection or
effect of perfection or non-perfection.
“Uniform Commercial Code” means the Uniform Commercial Code as in effect from
time to time in the applicable jurisdiction.
“US Code” means the U.S. Internal Revenue Code of 1986, as amended.
“US Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the US Code.
“US Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.09(e)(ii)(B)(III).
“USA PATRIOT Act” has the meaning assigned to such term in Section 10.15.
“Voting Stock” means, with respect to any Person, Capital Stock the holders of
which are ordinarily, in the absence of contingencies, entitled to vote for the
election of directors (or persons performing similar functions) of such Person,
even if the right so to vote has been suspended by the happening of a
contingency.


25



--------------------------------------------------------------------------------





“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
Section 1.02    Terms Generally. Except as otherwise expressly provided, the
following rules of interpretation shall apply to this Agreement and the other
Financing Documents:
(a)    the definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined;
(b)    whenever the context may require, any pronoun shall include the
corresponding masculine, feminine, and neuter forms;
(c)    the words “include”, “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”;
(d)    the word “will” shall be construed to have the same meaning and effect as
the word “shall”;
(e)    unless the context requires otherwise, any definition of or reference to
any agreement, instrument, or other document herein shall be construed as
referring to such agreement, instrument, or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements, or modifications set forth herein or therein), and
shall include any appendices, schedules, exhibits, clarification letters, side
letters, and disclosure letters executed in connection therewith;
(f)    any reference herein to any Person shall be construed to include such
Person’s successors and assigns to the extent permitted under the Financing
Documents and, in the case of any Governmental Authority, any Person succeeding
to its functions and capacities;
(g)    the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision;
(h)    all references herein to Articles, Sections, Appendices, Exhibits, and
Schedules shall be construed to refer to Articles and Sections of, and
Appendices, Exhibits, and Schedules to, this Agreement;
(i)    the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights; and
(j)    any reference herein to a merger, transfer, consolidation, amalgamation,
consolidation, assignment, sale, disposition, or transfer, or similar term,
shall be deemed to apply to a division of or by a limited liability company, or
an allocation of assets to a series of a limited liability company (or the
unwinding of such a division or allocation), as if it were a merger, transfer,
consolidation, amalgamation, consolidation, assignment, sale or transfer, or
similar term, as


26



--------------------------------------------------------------------------------





applicable, to, of or with a separate Person. Any division of a limited
liability company shall constitute a separate Person hereunder (and each
division of any limited liability company that is a Subsidiary, joint venture or
any other like term shall also constitute such a Person or entity).
Section 1.03    Accounting Terms. Except as otherwise expressly provided herein,
all terms of an accounting or financial nature shall be construed in accordance
with GAAP. If the Borrower notifies the Administrative Agent that the Borrower
wishes to amend any provision hereof to eliminate the effect of any change
occurring after the date hereof in GAAP or in the application thereof on the
operation of such provision, regardless of whether any such notice is given
before or after such change in GAAP or in the application thereof, then the
Borrower’s compliance with such provision shall be determined on the basis of
GAAP as in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in a manner satisfactory to the Borrower and the Required Lenders.
Article II    
THE CREDITS
Section 2.01    Loan.
(a)    Subject to the satisfaction or waiver by the Required Lenders of the
conditions set forth in Section 4.01 and the terms and conditions hereof, each
Lender agrees to make a Closing Date Loan to the Borrower, on the Closing Date,
requested by Borrower pursuant to Section 2.01(d) in an aggregate principal
amount equal to such Lender’s Closing Date Commitment as of the Closing Date.
(b)    Subject to the satisfaction or waiver by the Required Lenders of the
conditions set forth in Section 4.02 and the terms and conditions hereof, each
Lender agrees to make a Delayed Draw Loan to the Borrower, on the Delayed Draw
Closing Date, requested by Borrower pursuant to Section 2.01(d), in an aggregate
principal amount equal to such Lender’s Delayed Draw Commitment as of the
Delayed Draw Closing Date.
(c)    No Reborrowing. Amounts prepaid or repaid in respect of any Loan may not
be reborrowed.
(d)    Notice of Loan Borrowing. The Borrower shall deliver to the
Administrative Agent a Borrowing Request not later than 11:00 a.m., New York
City time, three (3) Business Days prior to the Closing Date or the Delayed Draw
Closing Date, as applicable, requesting that the Lenders make the Closing Date
Loan or the Delayed Draw Loan on the Closing Date or the Delayed Draw Closing
Date, as applicable, and specifying the amount to be borrowed.
(e)    Notice by the Administrative Agent to the Lenders. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Closing Date Loan or the Delayed Draw Loan, as
applicable to be made as part of the Closing Date Loan or the Delayed Draw Loan,
as applicable.


27



--------------------------------------------------------------------------------





Section 2.02    Funding of the Loan.
(a)    If the Borrower has satisfied the conditions set forth in Section 4.01,
not later than 2:00 p.m., New York City time, on the Closing Date, each Lender
shall make available to the Administrative Agent, at the account specified by
the Administrative Agent in writing, an amount in Dollars and in immediately
available funds equal to the Closing Date Loan to be made by such Lender. The
Administrative Agent shall make available to Borrower the aggregate of the
amounts made available to the Administrative Agent by the Lenders, in like funds
as received by the Administrative Agent.
(b)    If the Borrower has satisfied the conditions set forth in Section 4.02,
not later than 2:00 p.m., New York City time, on the Delayed Draw Closing Date,
each Lender shall make available to the Administrative Agent, at the account
specified by the Administrative Agent in writing, an amount in Dollars and in
immediately available funds equal to the Delayed Draw Loan to be made by such
Lender. The Administrative Agent shall make available to Borrower the aggregate
of the amounts made available to the Administrative Agent by the Lenders, in
like funds as received by the Administrative Agent.
Section 2.03    Termination and Reduction of the Commitments.
(a)    Closing Date Commitments. At the close of business on the Closing Date,
the Closing Date Commitments shall automatically and without notice be reduced
to zero, and once borrowed or repaid, the Closing Date Loan may not be
reborrowed.
(b)    Delayed Draw Commitments. Upon the earlier to occur of (i) at the close
of business on the Delayed Draw Closing Date and (ii) the close of business on
August 31, 2019, the Delayed Draw Commitments shall automatically and without
notice be reduced to zero, and once borrowed or repaid, the Delayed Draw Loan
may not be reborrowed.
Section 2.04    Repayment of Loan; Evidence of Debt.
(a)    Promise to Repay at Maturity. Borrower hereby unconditionally promises to
pay to the Administrative Agent, for the account of the Lenders, the sum of: (i)
the unpaid principal amount of the then-outstanding Loan; and (ii) the Final
Payment Fee, if any, on the earlier of: (A) the Outside Date; and (B) the NTP
Date (the earlier of such dates, the “Maturity Date”); provided, however, that
if, prior to the then-applicable Outside Date, Driftwood LNG LLC receives FERC
Approval and DOE Export Approval, then the Borrower may:
(x)    extend the then-applicable Outside Date by six (6) months if: (i) the
Loan Parties: (A) have received binding contractual commitments from investors
(in form and substance reasonably acceptable to the Required Lenders) to make
equity investments in the Loan Parties that equal or exceed $2,000,000,000 in
the aggregate; and (B) have executed binding contractual arrangements (in form
and substance, and with economic terms, in each case reasonably acceptable to
the Required Lenders) for the sale of at least four million (4,000,000) tons per
annum of the output of the Driftwood LNG Terminal; (ii) the NTP Deadline has
been extended to a date that is at least six (6) months after the original
Outside Date; and (iii) an Authorized Representative


28



--------------------------------------------------------------------------------





of the Borrower has delivered a written certification to the Administrative
Agent and the Lenders, at least five (5) days before the then-current Outside
Date, certifying that: (A) Driftwood LNG LLC has received FERC Approval and DOE
Export Approval; (B) the conditions set forth in clauses (x)(i) and (x)(ii)
above have been met; and (C) no Default or Event of Default has occurred or is
continuing; and
(y)    extend the then-applicable Outside Date by six (6) months if: (i) the
Loan Parties: (A) have received binding contractual commitments from investors
(in form and substance reasonably acceptable to the Required Lenders) to make
equity investments in the Loan Parties that equal or exceed $2,500,000,000 in
the aggregate; and (B) have executed binding contractual arrangements (in form
and substance, and with economic terms, in each case reasonably acceptable to
the Required Lenders) for the sale of at least five million (5,000,000) tons per
annum of the output of the Driftwood LNG Terminal; (ii) the NTP Deadline has
been extended to a date that is at least twelve (12) months after the original
Outside Date; and (iii) an Authorized Representative of the Borrower has
delivered a written certification to the Administrative Agent and the Lenders,
at least five (5) days before the then-current Outside Date, certifying that:
(A) Driftwood LNG LLC has received FERC Approval and DOE Export Approval; (B)
the conditions set forth in clauses (y)(i) and (y)(ii) above have been met; and
(C) no Default or Event of Default has occurred or is continuing;
provided further that notwithstanding the foregoing, under no circumstances
shall the Outside Date be extended by more than twelve (12) months in the
aggregate under this Section 2.04(a).
(b)    Evidence of Debt.
(i)    Each Lender may maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of the Borrower to such Lender resulting
from the Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder. In the
case of a Lender that does not request execution and delivery of a Note
evidencing the Loan made by such Lender to the Borrower, such account or
accounts shall, to the extent not inconsistent with the notations made by the
Administrative Agent in the Register, be conclusive and binding on the Borrower
absent manifest error; provided that the failure of any Lender to maintain such
account or accounts or any error in any such account shall not limit or
otherwise affect any obligations of the Borrower.
(ii)    The Borrower agrees that, upon the request to the Administrative Agent
by any Lender, the Borrower will execute and deliver to such Lender, as
applicable, a promissory note (a “Note”) substantially in the form of Exhibit B
payable to such Lender in an amount equal to such Lender’s Closing Date Loan
evidencing the Closing Date Loan made by such Lender or such Lender’s Delayed
Draw Loan evidencing the Delayed Draw Loan made by such Lender. The Borrower
hereby irrevocably authorizes each Lender to make (or cause to be made)
appropriate notations on the grid attached to such Lender’s Notes (or on any
continuation of such grid), which notations, if made, shall evidence, inter
alia, the date of, the outstanding principal amount of, and the interest rate
applicable to the Loan evidenced thereby. Such notations shall, to the extent
not inconsistent with any Borrowing Request (or, in the absence of which, the
notations made by the Administrative Agent in the Register), be conclusive and
binding on the Borrower


29



--------------------------------------------------------------------------------





absent manifest error; provided that the failure of any Lender to make any such
notations or any error in any such notations shall not limit or otherwise affect
any obligations of the Borrower. A Note and the obligation evidenced thereby may
be assigned or otherwise transferred in whole or in part only in accordance with
Section 10.04(b).
Section 2.05    Prepayment of the Loan.
(a)    Optional Prepayments. The Borrower shall have the right at any time and
from time to time, upon at least three (3) Business Days’ prior written notice
to the Administrative Agent stating the prepayment date, to prepay the Loan in
full (subject to the requirements of this Section 2.05). In the case of such
prepayment, the Borrower shall pay to the Secured Parties, in cash, the sum of:
(i) the outstanding principal balance of the Loan (including any Accrued
Interest); (ii) all accrued but unpaid interest, fees, and expenses under the
Financing Documents; and (iii) the Final Payment Fee, if any. No partial
prepayments under this Section 2.05(a) shall be permitted.
(b)    Mandatory Prepayments and Offers to Prepay.
(i)    Material Project Document. If any Loan Party receives any termination
payments, liquidated damages or other extraordinary payments under the Material
Project Documents, the Loan Parties shall, within five (5) Business Days of the
receipt of such termination payment, offer to prepay the Loan with an amount
equal to 100% of the Net Available Amount of such payments, pursuant to a
written notice sent to the Administrative Agent and the Lenders describing in
reasonable detail the event giving rise to the obligation under this
Section 2.05(b)(i) to make such offer (each such offer to prepay referred to in
this clause (b)(i) a “Material Project Documents Prepayment Offer”).
(ii)    Event of Loss. With respect to any Event of Loss, if the proceeds
received by the Loan Parties in respect of such Event of Loss shall be in excess
of $750,000 per individual Event of Loss, or $2,000,000 in the aggregate per
annum across all Events of Loss and/or Dispositions, and, in any such case, are
not applied to the Restoration of the related Affected Property or otherwise
reinvested in the business of the Loan Parties within one hundred eighty (180)
days from the date of receipt of such proceeds, then the Loan Parties shall
offer to prepay the Loan with an amount equal to 100% of the Net Available
Amount with respect to such Event of Loss, pursuant to a written notice sent to
the Administrative Agent and the Lenders describing in reasonable detail the
event giving rise to the obligation under this Section 2.05(b)(ii) to make such
offer (each such offer to prepay referred to in this clause (b)(ii) a “Event of
Loss Prepayment Offer”).
(iii)    Disposition of Assets. Without limiting the obligation of the Borrower
to obtain the consent of the Required Lenders to any sale, transfer or other
disposition of any assets or property (herein, the “Disposition”) not otherwise
permitted hereunder, in the event that the Net Available Amount of any
Disposition of any Borrower Group Member shall exceed $500,000 in the aggregate
per annum for all such Dispositions, then the Borrower shall offer to prepay the
Loan ratably in an amount equal to 100% of the Net Available Amount of the
Disposition on the Quarterly Date immediately following receipt by the Borrower
of the relevant proceeds; provided that, upon written notice by the Borrower to
the Administrative Agent not more than five (5) Business Days following receipt
of the Net Available Amount of any Disposition, such Net Available Amount shall


30



--------------------------------------------------------------------------------





be excluded from the prepayment requirements of this clause if: (A) the Borrower
certifies to the Administrative Agent of its good faith intention to apply such
Net Available Amount of the Disposition to the acquisition of, or reinvestment
in, assets or properties consistent with the businesses permitted to be
conducted pursuant to Section 5.02; (B) within one hundred eighty (180) days
from the date of receipt of such Net Available Amount of the Disposition, such
Net Available Amount are applied (or committed) to such acquisition; and (C) the
aggregate amount of such Net Available Amount of Dispositions does not exceed
$750,000 per individual Disposition or $2,000,000 in the aggregate per annum;
provided further, that the amount of such Net Available Amount not so used or
committed after one hundred eighty (180) days shall be applied to a mandatory
prepayment of the Loan pursuant to this clause (iii). Any such offer to prepay
shall be made pursuant to a written notice sent to the Administrative Agent and
the Lenders describing in reasonable detail the event giving rise to the
obligation under this Section 2.05(b)(iii) to make such offer (each such offer
to prepay referred to in this clause (b)(iii) a “Disposition Proceeds Prepayment
Offer”).
(iv)    Incurrence of Debt or Issuance of Equity. If any Loan Party: (A) issues
or incurs any Indebtedness (other than Permitted Indebtedness); or (B) issues or
sells any Capital Stock (other than to the extent permitted under Section 6.07),
then Borrower shall, within one (1) Business Day of the receipt of the proceeds
therefrom, offer to prepay the Loan with an amount equal to 100% of the proceeds
of such Indebtedness or issuance or sale of Capital Stock, pursuant to a written
notice sent to the Administrative Agent and the Lenders describing in reasonable
detail the event giving rise to the obligation under this Section 2.05(b)(iv) to
make such offer (each such offer to prepay referred to in this clause (b)(iv), a
“Debt/Equity Prepayment Offer”).
(c)    Terms of All Prepayments.
(i)    All partial prepayments of the Loan shall be applied, on a pro rata basis
to the Loan of all Lenders.
(ii)    Each prepayment of Loan shall be accompanied by payment of all accrued
interest on the amount prepaid and any additional amounts required pursuant to
Section 2.09.
(iii)    No later than ten (10) Business Days after receiving a Material Project
Documents Prepayment Offer, an Event of Loss Prepayment Offer, a Disposition
Proceeds Prepayment Offer or a Debt Prepayment Offer, each Lender shall advise
the Borrower in writing whether it has elected to accept such prepayment offer,
which it shall determine in its sole discretion. Each of the Lenders shall have
the right, but not the obligation, to accept or reject such prepayment offer by
the Borrower. In connection with any prepayment pursuant to Section 2.05(b)(i),
(ii) and/or (iii), the amount of the Loan prepaid shall be calculated so that
the total amount of the Loan prepaid and the accrued but unpaid interest on such
Loan shall be no more than the Net Available Amount.
(iv)    It is understood and agreed that if the Obligations are accelerated or
otherwise become due prior to the Maturity Date, in each case, in respect of any
Event of Default (including, but not limited to, upon the occurrence of a
bankruptcy or insolvency event (including the acceleration of claims by
operation of law)), the Final Payment Fee that would have applied if, at the
time of such acceleration, the Borrower had prepaid, refinanced, substituted, or
replaced the


31



--------------------------------------------------------------------------------





Loan as contemplated in Section 2.05(a) (any such event, a “Final Payment Fee
Event”), shall also be due and payable without any further action (including,
without limitation, any notice requirements otherwise applicable to a Final
Payment Fee Event, if any) as though a Final Payment Fee Event had occurred, and
such Final Payment Fee shall constitute part of the Obligations, in view of the
impracticability and extreme difficulty of ascertaining actual damages and by
mutual agreement of the parties as to a reasonable calculation of each Lender’s
lost profits as a result thereof. Any Final Payment Fee payable above shall be
presumed to be the liquidated damages sustained by each Lender as the result of
the early termination and the Borrower agrees that it is reasonable under the
circumstances currently existing. The Final Payment Fee shall also be payable in
the event the Obligations (and/or this Agreement) are satisfied or released by
foreclosure (whether by power of judicial proceeding), deed in lieu of
foreclosure, or by any other means. EACH LOAN PARTY EXPRESSLY WAIVES (TO THE
FULLEST EXTENT IT MAY LAWFULLY DO SO) (ON BEHALF OF ITSELF AND THE OTHER LOAN
PARTIES) THE PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR LAW THAT PROHIBITS
OR MAY PROHIBIT THE COLLECTION OF THE FOREGOING FINAL PAYMENT FEE IN CONNECTION
WITH ANY SUCH ACCELERATION. Each Loan Party expressly agrees (to the fullest
extent that each may lawfully do so) that: (A) the Final Payment Fee is
reasonable and is the product of an arm’s-length transaction between
sophisticated business people, ably represented by counsel; (B) the Final
Payment Fee shall be payable notwithstanding the then-prevailing market rates at
the time payment is made; (C) there has been a course of conduct between Lenders
and the Loan Parties giving specific consideration in this transaction for such
agreement to pay the Final Payment Fee; and (D) the Loan Parties shall be
estopped hereafter from claiming differently than as agreed to in this
paragraph. Each Loan Party expressly acknowledges that its agreement to pay the
Final Payment Fee to Lenders as herein described is a material inducement to
Lenders to provide the Closing Date Commitments and Delayed Draw Commitments and
make the Closing Date Loan and the Delayed Draw Loan.
Section 2.06    Fees.
(a)    Agent Fees. The Borrower agrees to pay to each of the Administrative
Agent and the Collateral Agent, for its own account, amounts payable in the
amounts and at the times separately agreed upon in the Agent Fee Letter.
(b)    Payment of Fees. All fees payable hereunder shall be paid on the dates
due, in Dollars and in immediately available funds, to the Administrative Agent
for distribution to the Lenders entitled thereto (other than fees payable
pursuant to Section 2.06(a), which shall be paid to the Agents for their own
account). Fees paid shall not be refundable under any circumstances absent
manifest error.
Section 2.07    Interest.
(a)    Loan. On and after the Closing Date, the Closing Date Loan (including any
Accrued Interest) shall bear interest at a rate per annum equal to the Interest
Rate. On and after the Delayed Draw Closing Date, the Delayed Draw Loan
(including any Accrued Interest) shall bear interest at a rate per annum equal
to the Interest Rate.


32



--------------------------------------------------------------------------------





(b)    Default Interest. If all or a portion of the principal amount of any
Loan, interest in respect thereof or any other amount due under the Financing
Documents shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise) or there shall occur and be continuing any other
Event of Default, then, to the extent so elected by the Required Lenders and
after the Borrower has been notified in writing by the Administrative Agent, the
outstanding principal amount of the Loan (whether or not overdue) (to the extent
legally permitted) shall bear interest at a rate per annum equal to the
Post-Default Rate, from the date of such nonpayment or occurrence of such Event
of Default, respectively, until such amount is paid in full (after as well as
before judgment) or until such Event of Default is no longer continuing,
respectively.
(c)    Payment of Interest. Subject to Section 2.07(e), accrued interest on each
Loan shall be payable in arrears on each Quarterly Date; provided that (i)
interest accrued pursuant to paragraph (b) of this Section shall be payable on
demand and (ii) in the event of any repayment or prepayment of any Loan, accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment.
(d)    Computation. All interest hereunder shall be computed on the basis of a
year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day). The computation of
interest shall be determined by the Administrative Agent, and such determination
shall be conclusive absent manifest error.
(e)    Payment in Kind. Borrower may pay up to 4.00% per annum of the Interest
Rate in kind (in lieu of payment in cash) on each applicable Quarterly Date, by
written election of the Borrower to the Administrative Agent at least three (3)
Business Days prior to such Quarterly Date. The aggregate outstanding principal
amount of the Loan shall be automatically increased on each such Quarterly Date
by the amount of such interest paid in kind. For the avoidance of doubt, the
portion of the Interest Rate not paid in kind shall be paid in cash.
(f)    Miscellaneous. For the avoidance of doubt: (i) on each Quarterly Date
prior to the Maturity Date, any interest on the Loan then due and payable shall
be paid, either in cash or in kind, in accordance with this Agreement; and (ii)
on the Maturity Date or in connection with any prepayment of the Loan in
accordance with Section 2.05(a), any interest on the Loan then due and payable
shall be paid entirely in cash in accordance with this Agreement. All amounts of
interest added to the principal of the Loan pursuant to Section 2.07(e) shall
bear interest as provided herein, be payable as provided in Section 2.04 and
shall be due and payable on the Maturity Date. The Agent’s determination of the
principal amount of the Loan outstanding at any time shall be conclusive and
binding, absent manifest error.
Section 2.08    Increased Costs.
(a)    Increased Costs Generally. If any Change in Law shall:
(b)    impose, modify, or deem applicable any reserve, special deposit, or
similar requirement (including any such requirement imposed by the Board under
Regulation D or otherwise) against assets of, deposits with or for account of,
or credit extended by, any Lender;


33



--------------------------------------------------------------------------------





(c)    subject any Agent, any Lender, or any other recipient of any payment to
be made by or on account of any obligation of any Loan Party hereunder to any
Taxes (other than Indemnified Taxes or Excluded Taxes) on its loan, loan
principal, commitments or other obligations or its deposits, reserves, other
liabilities or capital attributable thereto; or
(d)    impose on any Lender any other condition not otherwise contemplated
hereunder affecting this Agreement or the Loan made by such Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make any such Loan) to the Borrower or to increase the cost to such Lender or to
reduce the amount of any sum received or receivable by such Lender hereunder
(whether of principal, interest or otherwise) then the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.
(e)    Capital Requirements. If any Lender reasonably determines that any Change
in Law regarding capital or liquidity requirements has or would have the effect
of reducing the rate of return on such Lender’s capital or on the capital of
such Lender’s holding company, if any, as a consequence of this Agreement or the
Loan made by such Lender to a level below that which such Lender or such
Lender’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s policies and the policies of such Lender’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender such additional amount or amounts as will
compensate such Lender or such Lender’s holding company for any such reduction
suffered.
(f)    Certificates from Lenders. A certificate of a Lender setting forth
calculations in reasonable detail of the amount or amounts necessary to
compensate such Lender or its respective holding company, as the case may be, as
specified in clause (a) or (b) of this Section shall be delivered to the
Borrower and shall be conclusive absent manifest error. The Borrower shall pay
such Lender the amount shown as due on any such certificate within thirty (30)
Business Days after receipt thereof.
(g)    Delay in Requests. Promptly after any Lender has determined that it will
make a request for increased compensation pursuant to this Section, such Lender
shall notify the Borrower thereof. Failure or delay on the part of any Lender to
demand compensation pursuant to this Section shall not constitute a waiver of
such Lender’s right to demand such compensation; provided that the Borrower
shall not be required to compensate a Lender pursuant to this Section for any
increased costs or reductions incurred more than ninety (90) days prior to the
date that such Lender notifies the Borrower of the Change in Law giving rise to
such increased costs or reductions and of such Lender’s intention to claim
compensation therefor; provided further that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the ninety (90)-day
period referred to above shall be extended to include the period of retroactive
effect thereof.






34



--------------------------------------------------------------------------------





Section 2.09    Taxes.
(a)    Payments Free of Taxes. Any and all payments by or on account of any
obligation of any Loan Party hereunder or under any other Financing Document
shall be made free and clear of and without withholding or deduction for any
Taxes; provided that if such Loan Party or other applicable withholding agent
shall be required by law to withhold or deduct any Taxes from such payments,
then: (i) to the extent such Taxes are Indemnified Taxes or Other Taxes, the sum
payable shall be increased as necessary so that after making all required
withholdings and deductions (including withholdings and deductions applicable to
additional sums payable under this Section) the Administrative Agent, the
Collateral Agent or the Lender (as the case may be) receives an amount equal to
the sum it would have received had no such withholdings or deductions been made;
(ii) such Loan Party or withholding agent shall make or shall cause to be made
such withholdings and deductions; and (iii) such Loan Party or withholding agent
shall pay or shall cause to be paid the full amount withheld and deducted to the
relevant Governmental Authority in accordance with Applicable Law.
(b)    Payment of Other Taxes by the Borrower. In addition, the Borrower shall
pay or cause to be paid any Other Taxes to the relevant Governmental Authority
in accordance with Applicable Law.
(c)    Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify or cause to be indemnified the Administrative Agent, the
Collateral Agent, and each Lender, within thirty (30) days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on or attributable to
amounts payable under this Section but without duplication of any amounts of
Indemnified Taxes or Other Taxes indemnified or paid under Section 2.09(a) or
any other provision of this Agreement or any other Financing Document) paid or
payable by the Administrative Agent, the Collateral Agent, or such Lender, as
the case may be, and any penalties, interest, and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes or
Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by the Collateral Agent or a Lender, or by
the Administrative Agent on its own behalf or on behalf of the Collateral Agent
or a Lender, shall be conclusive absent manifest error.
(d)    Evidence of Payments. As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by any Loan Party to a Governmental Authority
pursuant to this Section 2.09, the relevant Loan Party shall deliver or cause to
be delivered to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment satisfactory
to the Required Lenders, acting reasonably.
(e)    Forms. Any of the Administrative Agent, the Collateral Agent, or any
Lender (including any assignee Lender) that is legally entitled to an exemption
from or reduction of withholding Tax under the law of the jurisdiction in which
the Borrower is located with respect to payments under this Agreement shall
deliver to the Borrower (with a copy to the Administrative Agent), at the time
or times reasonably requested by the Borrower and at such other times as
required


35



--------------------------------------------------------------------------------





by Applicable Law, such properly completed and executed documentation prescribed
by Applicable Law as will permit such payments to be made without, or at a
reduced rate of, withholding. In addition, any of the Administrative Agent, the
Collateral Agent, or any Lender, if reasonably requested in writing by the
Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by law or reasonably requested by the Borrower or the Administrative
Agent and at such other times as required by Applicable Law as will enable the
Borrower or the Administrative Agent to determine whether or not such Lender is
subject to any withholding Tax or information reporting requirements. Upon the
reasonable request of the Borrower or the Administrative Agent, or if any form
or certification previously delivered expires or becomes obsolete or inaccurate,
any Lender shall update any such form or certification previously delivered
pursuant to this Section 2.09(e). Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 2.09(e)(ii))
shall not be required if, in the judgment of such Agent or Lender, as
applicable, such completion, execution or submission would subject such Agent or
Lender to any material unreimbursed cost or expense (or, in the case of a Change
in Law, any incremental material unreimbursed cost or expense) or would
materially prejudice the legal or commercial position of such Agent or Lender.
(i)    Without limiting the generality of the foregoing, in the event that the
Borrower is a US Person:
(A)    any Lender that is a US Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
party to this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower or the Administrative Agent), executed originals of IRS
Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
(B)    any Lender who is not a US Person (a “Foreign Lender”) shall, to the
extent it is legally entitled to do so, deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a party
to this Agreement (and from time to time thereafter upon the reasonable request
of the Borrower or the Administrative Agent), whichever of the following is
applicable:
(I)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under this Agreement or any Transaction Document, executed originals of
IRS Form W-8BEN or W-8BEN-E establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under this
Agreement or any Transaction Document, IRS Form W-8BEN or W-8BEN-E establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
(II)    executed originals of IRS Form W-8ECI;


36



--------------------------------------------------------------------------------





(III)    in the case of a Lender who is not a US Person claiming the benefits of
the exemption for portfolio interest under Section 881(c) of the US Code, (x) a
certificate to the effect that such Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the US Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the US Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the US Code (a “US Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN or
W-8BEN-E; or
(IV)    to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
W-8BEN-E, a US Tax Compliance Certificate, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if such Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a US Tax Compliance Certificate on behalf of
each such direct and indirect partner.
(ii)    On or before the date that Wilmington Trust, National Association, and
any successor or replacement Administrative Agent becomes the Administrative
Agent hereunder, it shall deliver to the Borrower two duly executed originals of
either (i) IRS Form W-9 (or any successor form) or (ii) a U.S. branch
withholding certificate on IRS Form W-8IMY (or any successor form) evidencing
its agreement with the Borrower to be treated as a US Person (with respect to
amounts received on account of any Lender from the Borrower) and IRS Form W-8ECI
(or any successor form) with respect to amounts received on its own account:
(f)    If the Administrative Agent, the Collateral Agent or any Lender
determines, in its sole discretion exercised in good faith, that it has received
a refund of any Indemnified Taxes or Other Taxes as to which it has been
indemnified by a Loan Party or with respect to which a Loan Party has paid
additional amounts pursuant to this Section 2.09, it shall pay over such refund
to the Borrower, net of all of its out-of-pocket expenses (including Taxes with
respect to such refund) and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund); provided that
the Borrower, upon the request of the Administrative Agent, the Collateral Agent
or any Lender, as the case may be, agrees to repay as soon as reasonably
practicable the amount paid over to the Borrower (plus any penalties, interest
or other charges imposed by the relevant Governmental Authority) to the
Administrative Agent, the Collateral Agent or any Lender, as the case may be, in
the event the Administrative Agent, the Collateral Agent or any Lender, as the
case may be, is required to repay such refund to such Governmental Authority.
Notwithstanding anything to the contrary in this paragraph (f), in no event will
the Administrative Agent, the Collateral Agent or any Lender be required to pay
any amount to the Borrower pursuant to this paragraph (f) the payment of which
would place the Administrative Agent, the Collateral Agent or the Lender, as the
case may be, in a less favorable net after-Tax position than it would have been
in if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems


37



--------------------------------------------------------------------------------





confidential) to the indemnifying party or any other Person. For purposes of
this paragraph, the term “refund” shall include the monetary benefit of any
credit received in lieu of a refund.
(g)    If a payment made to the Administrative Agent, the Collateral Agent or
any Lender under this Agreement would be subject to U.S. federal withholding Tax
imposed by FATCA if such Administrative Agent, Collateral Agent or Lender were
to fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the US Code, as applicable),
such Administrative Agent, Collateral Agent or Lender shall deliver to the
Borrower and the Administrative Agent at the time or times prescribed by law and
at such time or times reasonably requested by the Borrower or the Administrative
Agent such documentation prescribed by Applicable Law (including as prescribed
by Section 1471(b)(3)(C)(i) of the US Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Person’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause, “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.
(h)    Each party’s obligations under this Section 2.09 shall survive the
replacement or resignation of the Administrative Agent or the Collateral Agent
or the replacement of or any assignment of rights by any Lender and the
repayment, discharge or satisfaction of all obligations under any Loan Document.
(i)    The Loan Parties and the Lenders acknowledge and agree that for U.S.
federal income tax purposes, the Closing Date Loan funded on the Closing Date is
part of an “investment unit” (within the meaning of Treasury Regulations Section
1.1273-2(h)), consisting of the Loan and the warrant shares to be issued in
connection with the NCS Warrant Agreement. The Loan Parties and the Lenders
further acknowledge and agree that solely for purposes of Treasury Regulations
Section 1.1273-2(h), the initial issue price of the Closing Date Loan, and the
aggregate fair market value and purchase price of the warrants issued under the
NCS Warrant Agreement shall be the amounts determined pursuant to the NCS
Warrant Agreement. The Loan Parties and the Lenders shall file all income tax
returns consistent with the foregoing tax treatment, including the issue price
and purchase price specified in the preceding sentence.
(j)    In the event that the Closing Date Loan or the Delayed Draw Loan is
subject to Treasury Regulations Section 1.1275-4(b) governing contingent payment
debt instruments, the Borrower shall provide a comparable yield and projected
payment schedule for such Loan, as determined under such provision of the
Treasury Regulations, to the Administrative Agent within thirty (30) days after
the issuance of such Loan. If the Required Lenders assert that such schedule is
not reasonably satisfactory to them by December 31, 2019, the parties shall, at
the Borrower’s expense, engage an independent, mutually acceptable accounting
firm and reasonably cooperate with each other and such accounting firm to
provide such a payment schedule to the parties no later than February 1, 2020;
provided that, if notwithstanding the reasonable cooperation of the parties,
such payment schedule is not provided by March 1, 2020, then if the schedule
delivered by the


38



--------------------------------------------------------------------------------





Borrower pursuant to the first sentence of this Section 2.09(j) complies with
the requirements of Treasury Regulations Section 1.1275-4(b), such schedule
shall apply to the relevant Loan.
Section 2.10    Payments Generally; Pro Rata Treatment; Sharing of Setoffs.
(a)    Payments by Borrower. Unless otherwise specified, the Borrower shall make
each payment required to be made by it hereunder (whether of principal,
interest, fees, or under Section 2.08 or 2.09, or otherwise) or under any other
Financing Document (except to the extent otherwise provided therein) prior to
1:00 p.m., New York City time, on the date when due, in immediately available
funds, without setoff or counterclaim (other than Taxes). Any amounts received
after such time on any date may, in the discretion of the Administrative Agent,
be deemed to have been received on the next succeeding Business Day for purposes
of calculating interest thereon. All such payments shall be made to the
Administrative Agent at its offices at 50 South Sixth Street, Suite 1290,
Minneapolis, MN 55402 (payment instructions: Bank Name: Wilmington Trust,
National Association, ABA/Routing No.: 031100092, Account Name: Corporate
Capital Markets, Account No.: 135600-000, Reference: Driftwood Holdings LLC,
Attn: Nikki Kroll) except as otherwise expressly provided in the relevant
Financing Document and payments pursuant to Sections 2.09, 2.10 and 10.03, which
shall be made directly to the Persons entitled thereto. The Administrative Agent
shall distribute any such payments received by it for account of any other
Person to the appropriate recipient promptly following receipt thereof. If any
payment hereunder shall be due on a day that is not a Business Day, the date for
payment shall be extended to the immediately preceding Business Day and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension. All amounts owing under this Agreement or under any
other Financing Document are payable in Dollars.
(b)    Application of Insufficient Payments. If at any time insufficient funds
are received by and available to the Administrative Agent to pay fully all
amounts of principal, interest, fees and other amounts then due hereunder, such
funds shall be applied: (i) first, to pay interest, fees, and other amounts
(except for the amounts required to be paid pursuant to the following clause
(ii)) then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest, fees, and such other amounts then due
to such parties; and (ii) second, to pay principal then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of principal
then due to such parties.
(c)    Pro Rata Treatment. Except to the extent otherwise provided herein: (i)
the Loan shall be made from the Lenders, and each termination or reduction of
the amount of the Closing Date Commitments or Delayed Draw Commitments under
Section 2.03 shall be applied to the respective Closing Date Commitments or
Delayed Draw Commitments of the Lenders, pro rata according to the amounts of
their respective applicable Closing Date Commitments or Delayed Draw
Commitments; (ii) each payment or prepayment of principal of the Loan by the
Borrower shall be made for account of the Lenders pro rata in accordance with
the respective unpaid principal amounts of the Loan held by them being paid or
prepaid; and (iii) each payment of interest on the Loan by the Borrower shall be
made for account of the Lenders pro rata in accordance with the amounts of
interest on the Loan then due and payable to the respective Lenders.


39



--------------------------------------------------------------------------------





(d)    Sharing of Payments by Lenders. If any Lender shall, by exercising any
right of setoff or counterclaim or otherwise, obtain payment or recover any
amount in respect of any principal of or interest on any of its Loan resulting
in such Lender receiving a greater proportion of the aggregate amount of the
Loan and accrued interest thereon then due than the proportion received by any
other Lender, then, unless otherwise agreed in writing by the Lenders, the
Lender receiving such greater proportion shall purchase (for cash at face value)
participations in the Loan of other Lenders to the extent necessary so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loan; provided that: (i) if any such participations are
purchased and all or any portion of the payment giving rise thereto is
recovered, such participations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and (ii) the
provisions of this paragraph shall not be construed to apply to any payment made
by the Borrower pursuant to and in accordance with the express terms of this
Agreement or any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loan to any assignee or
Participant, other than to the Borrower or any Affiliate thereof (as to which
the provisions of this paragraph shall apply). Each Loan Party consents to the
foregoing and agrees, to the extent it may effectively do so under Applicable
Law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Loan Party rights of setoff and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Loan Party in the amount of such participation.
(e)    Presumptions of Payment. Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for account of the Lenders hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders the amount due. In
such event, if the Borrower has not in fact made such payment, then each of the
Lenders severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender with interest thereon, for each
day from and including the date such amount is distributed to it to but
excluding the date of payment to the Administrative Agent, at the greater of the
Federal Funds Effective Rate and a rate determined by the Administrative Agent
in accordance with banking industry rules on interbank compensation.
(f)    Certain Deductions by the Administrative Agent. If any Lender shall fail
to make any payment required to be made by it pursuant to Section 2.02, 2.10(e)
or 10.03(c), then the Administrative Agent may, in its discretion
(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for account of such Lender to satisfy such
Lender’s obligations under such Sections until all such unsatisfied obligations
are fully paid.
Section 2.11    Mitigation Obligations; Replacement of Lenders. If any Lender
requests compensation under Section 2.08, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for account of
any Lender pursuant to Section 2.09 then such Lender shall: (i) file any
certificate or document reasonably requested in writing by the Borrower; and/or
(ii) use reasonable efforts to designate a different lending office for funding
or booking its Loan hereunder or to assign its rights and obligations hereunder
to another of its offices,


40



--------------------------------------------------------------------------------





branches or affiliates, if, in the sole judgment of such Lender exercised in
good faith, such designation or assignment: (x) would eliminate or reduce
amounts payable pursuant to Section 2.08 or 2.09, as the case may be, in the
future; and (y) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender in any
material respect. The Borrower hereby agrees to pay all reasonable costs and
expenses incurred by any Lender in connection with any such designation or
assignment.
Section 2.12    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Financing Document
or in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Financing Document, to the extent such liability
is unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(c)    a reduction in full or in part or cancellation of any such liability;
(d)    a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Financing Document; or
(e)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
Article III    
REPRESENTATIONS AND WARRANTIES
Tellurian and each Loan Party represents and warrants to each Agent and the
Lenders as follows:
Section 3.01    Due Organization, Etc.
(a)    Each Borrower Group Member is a limited liability company, corporation or
limited partnership, duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization. Each Borrower Group Member:
(i) has all requisite limited liability company or other organizational power
and authority to own or lease and operate its assets and to carry on its
business as now conducted and as proposed to be conducted; and (ii) it is duly
qualified to do business and is in good standing in each jurisdiction where
necessary in light of its business as now conducted and as proposed to be
conducted (including performance of each Material Project


41



--------------------------------------------------------------------------------





Document to which it is party), except as would not reasonably be expected to
cause a Material Adverse Effect. No filing, recording, publishing or other act
by any Loan Party that has not been made or done is necessary in connection with
the existence or good standing of each Borrower Group Member.
(b)    Tellurian is a corporation, duly incorporated, validly existing and in
good standing under the laws of the jurisdiction of its incorporation. Tellurian
has all requisite corporate or other organizational power and authority to own
or lease and operate its assets and to carry on its business as now conducted
and as proposed to be conducted and Tellurian is duly qualified to do business
and is in good standing in each jurisdiction where necessary in light of its
business as now conducted and as proposed to be conducted (including performance
of each Material Project Document to which it is party). No filing, recording,
publishing or other act by Tellurian that has not been made or done is necessary
in connection with the existence or good standing of Tellurian.
(c)    As of the Closing Date, the only members of the Borrower are Driftwood GP
and Driftwood LP, with Driftwood GP and Driftwood LP collectively owning 100% of
the Borrower’s Capital Stock.
(d)    As of the Closing Date, the only member of PipelineCo, ProductionCo, and
TerminalCo is Intermediate HoldCo, with Intermediate HoldCo owning 100% of the
Capital Stock of PipelineCo, ProductionCo and TerminalCo.
(e)    As of the Closing Date, the only member of Intermediate HoldCo is the
Borrower, with the Borrower owning 100% of the Capital Stock of Intermediate
HoldCo.
(f)    On and after the Closing Date, all Capital Stock in each of Intermediate
HoldCo, PipelineCo, TerminalCo, ProductionCo, and each of their respective
Subsidiaries is and will be directly or indirectly beneficially owned and
controlled by the Borrower (except to the extent ProductionCo and its
Subsidiaries are sold or transferred pursuant to a transaction expressly
permitted hereunder).
(g)    On and after the Closing Date, the Capital Stock of each Borrower Group
Member is free and clear of all Liens other than the Liens of the Security
Documents.
Section 3.02    Authorization, Etc. Each Loan Party has full corporate, limited
liability company or other organizational powers, authority and legal right to
enter into, deliver and perform its respective obligations under each of the
Transaction Documents to which it is a party and to consummate each of the
transactions contemplated herein and therein, and has taken all necessary
corporate, limited liability company or other organizational action to authorize
the execution, delivery, and performance by it of each of the Transaction
Documents to which it is a party. Each of the Transaction Documents to which any
Loan Party is a party has been duly executed and delivered by such Loan Party
and is in full force and effect and constitutes a legal, valid, and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its respective terms, except as enforcement may be limited: (a) by
Bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance, or
other similar laws affecting creditors’ rights generally; (b)


42



--------------------------------------------------------------------------------





by general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law); and (c) by implied covenants of
good faith and fair dealing.
Section 3.03    No Conflict. The execution, delivery, and performance by each
Loan Party of each of the Transaction Documents to which it is a party and all
other documents and instruments to be executed and delivered hereunder by it, as
well as the consummation of the transactions contemplated herein and therein, do
not and will not: (a) conflict with the Organizational Documents of such Loan
Party; (b) conflict with or result in a breach of, or constitute a default
under, any indenture, loan agreement, mortgage, deed of trust, or other
instrument or agreement to which such Loan Party is a party or by which it is
bound or to which such Loan Party’s property or assets are subject; (c) conflict
with or result in a breach of, or constitute a default under, in any material
respect, any Applicable Law; or (d) with respect to each Loan Party, result in
the creation or imposition of any Lien (other than a Permitted Lien) upon any of
such Loan Party’s property or the Collateral.
Section 3.04    Authorizations, Etc. The Loan Parties: (a) have all
Authorizations that the Loan Parties will need to obtain in connection with the
development or operation of the Project and Site; or (b)(i) reasonably expect to
receive in the ordinary course any such Authorization that has not been obtained
as of the date hereof on or prior to the date on which the Loan Parties are
required to have such Authorization in connection with the development or
operation of the Project; and (ii) have no reason to believe that the receipt of
any such Authorization will be materially delayed beyond the date on which it is
required in connection with the development or operation of the Project or Site,
or will require the expenditure of costs in excess of what is customarily
incurred by Persons to obtain such Authorization. Each Loan Party has obtained,
as applicable, all material Authorizations by any Governmental Authority under
existing Applicable Law (excluding Authorizations required by Environmental Law,
which are addressed by Section 3.07) as at the date hereof required to be issued
to, assigned to, or otherwise assumed by, such Loan Party and that are necessary
for the development and operation of the Project and Site or the execution,
delivery, and performance by such Loan Party of the Transaction Documents to
which it is a party, and, in the case of the development, maintenance, and
operation of the Project or the Site, other than Authorizations that are not
currently necessary and are obtainable in the ordinary course of business. Each
Loan Party is in material compliance with each Authorization by a Governmental
Authority currently in effect.
Section 3.05    Financial Statements; No Material Adverse Effect; No
Liabilities. The financial statements delivered to the Lenders under this
Agreement present fairly in all material respects the financial condition,
results of operations, and cash flows of Tellurian and the Loan Parties as of
such dates and for such periods. Such balance sheets and the notes thereto
disclose all material liabilities (contingent or otherwise) of such Loan Party
as of the dates thereof to the extent required by GAAP. Such financial
statements were prepared in accordance with GAAP. Since December 31, 2018, no
event, change or condition has occurred that has caused, or could be reasonably
expected to cause, a Material Adverse Effect.
Section 3.06    Litigation. Other than any litigation, investigation, action or
proceeding that has been disclosed on Schedule 3.06 or in Tellurian’s public
filings, there is no pending or, to the knowledge of any Authorized
Representative of any Loan Party, threatened (in writing) litigation,


43



--------------------------------------------------------------------------------





investigation, action, or proceeding of or before any court, arbitrator, or
Governmental Authority (in the case of any of the foregoing not involving the
Loan Parties, to the knowledge of any Authorized Representative of any Loan
Party): (a) seeking to restrain or prohibit the consummation of the transactions
contemplated by the Transaction Documents; (b) purporting to affect the
legality, validity, or enforceability of any of the Transaction Documents; or
(c) that affects the Project or any material part of the Site, which in any such
case (either individually or in the aggregate) could reasonably be expected to
have a Material Adverse Effect.
Section 3.07    Environmental Matters. Except as set forth on Schedule 3.07 or
as would not, individually or in the aggregate, reasonably be expected to result
in a Material Adverse Effect:
(a)    each of the Loan Parties and the Project are in compliance with all
applicable Environmental Laws;
(b)    each of the Loan Parties or the Project, as applicable: (i) holds or has
applied for all Authorizations required under Environmental Law (each of which
is in full force and effect) required for any of its current operations or for
any property owned, leased, or otherwise operated by it; and (ii) is in
compliance with all Authorizations required under Environmental Law;
(c)    there are no pending, or, to the knowledge of an Authorized
Representative of any Loan Party, threatened, Environmental Claims asserted
against any Loan Party or the Project, including any consent decrees, orders,
settlements, or other agreements relating to compliance or liability with
Environmental Law;
(d)    to the knowledge of an Authorized Representative of any Loan Party, there
has been no Release or threat of Release of Hazardous Materials at, on, from, or
under the Site or any other real property formerly owned, leased, or operated by
any Loan Party or in relation to the Project, except in each case in compliance
with Environmental Law;
(e)    there have been no environmental investigations, studies, audits,
reviews, or other analyses conducted by any Loan Party in relation to the
Project which disclose any potential basis for Environmental Claims; and
(f)    each Loan Party has made available copies of all significant reports,
correspondence, and other documents in its possession, custody, or control
regarding compliance by any of the Loan Parties, or potential liability of any
of the Loan Parties under Environmental Laws or Authorizations required under
Environmental Law.
Section 3.08    Compliance with Laws and Obligations. Subject to Section 3.07,
each Loan Party and the Project are in compliance with all Applicable Laws
applicable to the Loan Parties and the Project, except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect.
Section 3.09    Material Project Documents. Each Material Project Document of
the Loan Parties is listed on Schedule 3.09. The copies of each of the Material
Project Documents, and any amendments thereto provided or to be provided by any
Loan Party to the Administrative Agent are,


44



--------------------------------------------------------------------------------





or when delivered will be, true and complete copies of such agreements and
documents. No termination event has occurred under any Material Project
Document, each Material Project Document is in full force and effect, and no
Loan Party has received any default, expiration, breach, or termination notice
pursuant to any Material Project Document. Each Loan Party is in compliance in
all material respects with all of the terms of the Material Project Documents to
which it is a party. To the knowledge of any Authorized Representative of any
Loan Party, no Material Project Party is in default of any of its obligations
under any Material Project Document other than defaults which, individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.
Section 3.10    Licenses. Each Loan Party owns, or is licensed to use, all
patents, trademarks, permits, proprietary information and knowledge, technology,
copyrights, licenses, franchises and formulas, rights with respect thereto, and
all other intellectual property necessary for its business and that are material
to the performance by it of its obligations under the Transaction Documents to
which it is a party, in each case, as to which the failure of such Loan Party to
so own or be licensed could reasonably be expected to have a Material Adverse
Effect, and the use thereof by such Loan Party does not infringe in any material
respect upon the rights of any other Person.
Section 3.11    Taxes. Except as specified on Schedule 3.11:
(a)    each Loan Party has timely filed or caused to be filed all material Tax
returns and reports required to have been filed by it and has paid or has caused
to be paid on or prior to the Closing Date, all material Taxes required to have
been paid by it on or before the Closing Date (whether or not shown as due on
any tax returns), other than Taxes that are being contested in accordance with
the Permitted Contest Conditions;
(b)    each Borrower Group Member has been properly treated as a disregarded
entity or a partnership for U.S. federal income tax purposes and has not filed
an election pursuant to Treasury Regulation 301.7701-3(c) to be treated as an
association taxable as a corporation and has never been taxed as a corporation;
and
(c)    except as set forth on Schedule 3.11, Property held by any Loan Party is
not the subject of any temporary tax abatement or any other temporary tax
reduction.
Section 3.12    Full Disclosure.
(a)    None of the written reports, financial statements, certificates, or other
written information (other than Projections and information of a general
economic or industry nature) furnished by or on behalf of any Loan Party to the
Administrative Agent or any Lender in connection with the negotiation of this
Agreement or delivered hereunder (as modified or supplemented by other
information so furnished), taken as a whole, contains any material misstatement
of fact or omits to state any material fact necessary to make such statements
therein, in the light of the circumstances under which they were made, not
materially misleading.
(b)    Each Loan Party’s sole representation with respect to information
consisting of statements, estimates, forecasts and projections regarding the
Loan Parties and the future


45



--------------------------------------------------------------------------------





performance of the Site and the Project or other expressions of view as to
future circumstances (including the Financial Model and the initial Operating
Budget) that have been made available to any Secured Party by or on behalf of
any Loan Party or any of its representatives or Affiliates (collectively,
“Projections”), shall be that such Projections have been prepared in good faith
based upon assumptions believed to be reasonable at the time of preparation
thereof; provided that it is understood and acknowledged that such Projections
are based upon a number of estimates and assumptions and are subject to
business, economic and competitive uncertainties and contingencies, that actual
results during the period or periods covered by any such Projections may differ
from the projected results and such differences may be material and that,
accordingly, no assurances are given and no representations, warranties or
covenants are made that any of the assumptions are correct, that such
Projections will be achieved or that the forward-looking statements expressed in
such Projections will correspond to actual results.
Section 3.13    Senior Obligations. Each Loan Party’s obligations under the
Financing Documents will at all times be direct and unconditional general
obligations of such Loan Party and, on and after the Closing Date, will rank
senior in priority of payment and in all other respects with all other present
or future unsecured and secured Indebtedness of such Loan Party.
Section 3.14    Solvency. Tellurian and the Loan Parties (taken as a whole) are
Solvent.
Section 3.15    Regulatory Restrictions on the Loan. No Borrower Group Member is
an “investment company” within the meaning of the Investment Company Act of 1940
of the United States (including the rules and regulations thereunder), as
amended.
Section 3.16    Title; Security Documents. As of the Closing Date:
(a)    each Loan Party owns and has good, legal, and marketable title to the
property purported to be covered by the Security Documents to which it is party,
except as would not reasonably be expected to cause a Material Adverse Effect,
free and clear of all Liens other than Permitted Liens;
(b)    the provisions of the Security Documents to which any Loan Party is a
party that have been delivered on or prior to the date this representation is
made are (and each other Security Document to which any Loan Party will be a
party when delivered thereafter will be), effective to create, in favor of the
Collateral Agent for the benefit of the Secured Parties, a legal, valid, and
enforceable first-priority Lien on and security interest in all of the
Collateral purported to be covered thereby, and all necessary recordings and
filings have been (or, in the case of such other Security Documents, will be)
made in all necessary public offices, and all other necessary and appropriate
action has been (or, in the case of such other Security Documents, will be)
taken, so that the security interest created by each Security Document is a
first-priority perfected Lien on and security interest in all right, title, and
interest of such Loan Party in the Collateral purported to be covered thereby,
prior and superior to all other Liens other than Permitted Liens and all
necessary and appropriate consents to the creation, perfection, and enforcement
of such Liens have been (or, in the case of such other Security Documents, will
be) obtained from each of the parties to the Material Project Documents.


46



--------------------------------------------------------------------------------





Section 3.17    ERISA.
(a)    No ERISA Event has occurred or is reasonably expected to occur which has
or could reasonably be expected to have a Material Adverse Effect. Each Pension
Plan has complied in all material respects with the applicable provisions of
ERISA and the US Code. Except as could not reasonably expected to have a
Material Adverse Effect, no termination of a Pension Plan has occurred resulting
in any liability that has remained underfunded and no Lien against any Loan
Party or any of its ERISA Affiliates in favor of the PBGC or a Pension Plan has
arisen during the five-year period prior to the date hereof. None of the Loan
Parties or any of its ERISA Affiliates has incurred any liability in an amount
which has or could reasonably be expected to have a Material Adverse Effect on
account of a complete or partial withdrawal from a Multiemployer Plan.
(b)    None of the Loan Parties or any ERISA Affiliate has incurred any
obligation which has or could reasonably be expected to have a Material Adverse
Effect on account of the termination or withdrawal from any Foreign Plan.
Section 3.18    Insurance. All insurance policies required to be obtained: (a)
by the Loan Parties pursuant to Section 5.06; and (b) by the Borrower Group
under any Material Project Document, if any, have been obtained and are in full
force and effect as required under Section 5.06 and all premiums then due and
payable thereon have been paid in full, except to the extent such coverage is
not required to be in place under any such Material Project Document. No Loan
Parties has received any notice from any insurer that any insurance policy has
ceased to be in full force and effect or claiming that the insurer’s liability
under any such insurance policy can be reduced or avoided.
Section 3.19    [Reserved].
Section 3.20    Use of Proceeds. The proceeds of the Loan have been used solely
in accordance with, and solely for the purposes contemplated by, Section 5.13.
No part of the proceeds of any Loan or other extension of credit hereunder will
be used, either directly or indirectly, by any Loan Party to purchase or carry
any Margin Stock (as defined in Regulation U) or to extend credit to others for
the purpose of purchasing or carrying any Margin Stock, or for any purpose that
entails a violation of any of the regulations of the Board.
Section 3.21    Membership Interests and Related Matters. All of the membership
interests in each Borrower Group Member have been duly authorized and validly
issued in accordance with its respective Organizational Documents and any other
constitutive documents, are fully paid and non-assessable, and are free and
clear of all Liens other than the Liens of the Security Agreement or the Pledge
Agreement, as applicable. No Loan Party has outstanding any securities
convertible into or exchangeable for any of its membership interests in or any
rights to subscribe for or to purchase, or any warrants or options for the
purchase of, or any agreements providing for the issuance (contingent or
otherwise) of, or any calls, commitments or claims of any character relating to
any such membership interests (except and as expressly provided for or permitted
herein, or in the Security Documents).




47



--------------------------------------------------------------------------------





Section 3.22    Permitted Indebtedness; Investments.
(a)    Each Loan Party has not created, incurred, assumed, or suffered to exist
any Indebtedness, other than Permitted Indebtedness.
(b)    All Indebtedness of the Loan Parties incurred pursuant to Section 6.02(b)
as of the Closing Date is listed on Schedule 3.22(b).
(c)    As of the Closing Date, none of the Loan Parties has made any outstanding
advance, loan, or extension of credit to, or holds any Investment (whether by
way of transfers of property, contributions to capital, acquisitions of stock,
securities, evidences of Indebtedness, or otherwise) in, including any stock,
bonds, notes, debentures, or other securities of, any other Person, other than:
(i) Driftwood GP’s ownership of the Capital Stock of the Borrower;
(ii) Driftwood LP’s ownership of the Capital Stock of the Borrower; (iii) each
other Loan Party’s ownership of the Capital Stock of its Subsidiaries that are
Loan Parties; and (iv) Intermediate HoldCo’s ownership of ProductionCo.
Section 3.23    No Agreements with Affiliates. Schedule 3.24 sets forth any and
all agreements, transactions, or series of related transactions among, on one
hand, one or more Loan Parties, and on the other hand, one or more Affiliates of
a Loan Party, that exist on the Closing Date.
Section 3.24    No Bank Accounts. Each deposit account and securities account of
Tellurian and each of its Subsidiaries, as of the date hereof, as well as each
such account’s designation as a Collateral Account or Excluded Account, is set
forth on Schedule 3.25. Neither Tellurian nor any domestic Subsidiary of
Tellurian maintains, or has caused any Person to maintain on its behalf, any
deposit accounts and securities accounts other than: (a) the Collateral
Accounts; and (b) Excluded Accounts.
Section 3.25    No Default or Event of Default. No Default or Event of Default
has occurred and is continuing.
Section 3.26    Foreign Assets Control Regulations.
(a)    None of the Loan Parties, and none of their respective, officers, or
directors, or, to any of the Loan Parties’ knowledge, their respective
Affiliates or agents: (i) is a Sanctioned Person; or (ii) engages in any
dealings or transactions directly or, to the Loan Parties knowledge, indirectly
in or with a Sanctioned Country in a manner prohibited by Sanctions.
(b)    Each of the Loan Parties has implemented and currently maintains policies
and procedures to ensure compliance with Sanctions, Anti-Corruption Laws, and
Anti-Money Laundering Laws.
(c)    Each of the Loan Parties and their respective officers, directors,
employees, and, to the Loan Parties’ knowledge, agents, are in compliance with
Anti-Corruption Laws, Anti-Money Laundering Laws, and Sanctions.


48



--------------------------------------------------------------------------------





(d)    No part of the proceeds of the Loan will be used, directly or indirectly:
(i) in violation of the FCPA, Anti-Money Laundering Laws, or Sanctions; or (ii)
to offer or make payments or to take any other action that would constitute a
violation, or implicate any Lender, Administrative Agent, Collateral Agent, or
their respective Affiliates in a violation, of Anti-Corruption Laws.
(e)    Each of the Loan Parties has disclosed all facts known to it regarding:
(i) all claims, damages, liabilities, obligations, losses, penalties, actions,
judgment, and/or allegations of any kind or nature that are asserted against,
paid, or payable by such Person, or to the knowledge of such Person, any of its
Affiliates or representatives in connection with non-compliance with
Anti-Corruption Laws, Sanctions, or Anti-Money Laundering Laws by such Person;
and (ii) any investigations involving possible non-compliance with
Anti-Corruption Laws, Sanctions, or Anti-Money Laundering Laws by such Person or
such Affiliate or such representative. No proceeding by or before any
Governmental Authority involving any Loan Party with respect to Anti-Corruption
Laws, Sanctions or Anti-Money Laundering Laws is pending or, to the knowledge of
the Loan Parties, threatened.
Section 3.27    ProductionCo Representations and Warranties. Each of the
representations and warranties of ProductionCo set forth in the ProductionCo
Credit Agreement is true and correct in all material respects (unless such
representation or warranty is already qualified by materiality or material
adverse effect, in which case such representation or warranty shall be true and
correct in all respects); provided that if any such representation or warranty
relates solely to an earlier date, then such representation or warranty shall be
true and correct in all material respects as of such earlier date.
Article IV    
CONDITIONS
Section 4.01    Conditions to the Closing Date. The occurrence of the Closing
Date and the obligation of the Lenders to make the Closing Date Loan is subject
to the receipt by the Administrative Agent and the Lenders (except as set forth
otherwise below) of each of the following documents, and the satisfaction of the
conditions precedent set forth below, each of which must be satisfied to the
reasonable satisfaction of the Administrative Agent and each Lender (unless
waived in accordance with Section 10.02):
(a)    Execution of the Financing Documents. Each of the Financing Documents
shall have been duly executed and delivered by the Persons intended to be
parties thereto and shall be in full force and effect.
(b)    Collateral Perfection Matters.
(i)    The security interests in and to the Collateral intended to be created
under the Security Documents shall have been created in favor of the Collateral
Agent for the benefit of the Secured Parties, are in full force and effect, and
the necessary notices, consents, acknowledgments, filings, registrations, and
recordings to preserve, protect, and perfect the security interests in the
Collateral have been made immediately prior to the Closing Date such that the


49



--------------------------------------------------------------------------------





security interests granted in favor of the Collateral Agent for the benefit of
the Secured Parties are filed, registered, and recorded and will constitute a
first priority, perfected security interest in the Collateral free and clear of
any Liens, other than Permitted Liens, and all related recordation,
registration, and/or notarial fees of such Collateral have been paid to the
extent required.
(ii)    The Administrative Agent and the Lenders shall have received
appropriately completed UCC financing statements (Form UCC‑l), which have been
duly authorized for filing by the appropriate Person, naming the Tellurian and
the Loan Parties, as applicable, as debtors and Collateral Agent as secured
party, in form appropriate for filing under each jurisdiction as may be
necessary to perfect the security interests purported to be created by the
Security Documents, covering the applicable Collateral.
(iii)    The Administrative Agent and the Lenders shall have received copies of
UCC, judgment lien, tax lien and litigation lien search reports listing all
effective financing statements that name any Loan Party or Tellurian as debtor
and that are filed in the jurisdictions in which the UCC-1 financing statements
will be filed in respect of the Collateral, none of which shall cover the
Collateral except to the extent evidencing Permitted Liens.
(iv)    The Administrative Agent and the Lenders shall have received
appropriately completed copies of all other recordings and filings of, or with
respect to, the Security Documents as may be reasonably requested by Collateral
Agent and necessary to perfect the security interests purported to be created by
the Security Documents.
(v)    The Administrative Agent and the Lenders shall have received evidence
that the Collateral Agent has received the certificates representing the shares
of Capital Stock that are pledged pursuant to the Security Agreement and the
Pledge Agreement, together with an undated stock power for each such certificate
executed in blank by a duly Authorized Representative of the Borrower or
Tellurian, as applicable.
(vi)    The Administrative Agent and the Lenders shall have received evidence
that all other actions reasonably requested by Collateral Agent and necessary to
perfect and protect the security interests purported to be created by the
Security Documents entered into on or prior to the Closing Date have been taken
immediately prior to the Closing Date.
(c)    Organizational Documents. The following documents, each certified by an
Authorized Representative of the applicable Person as of the Closing Date, as
indicated below:
(i)    copies of the Organizational Documents, together with any amendments
thereto, of each Loan Party, of Tellurian, and of ProductionCo, and a
certificate of good standing or its equivalent (if any) for the applicable
jurisdiction of incorporation or formation for each such party (in each case
such good standing certificate or its equivalent dated no more than 10 Business
Days prior to the Closing Date);


50



--------------------------------------------------------------------------------





(ii)    an Officer’s Certificate of each Loan Party and Tellurian, dated as of
the Closing Date, certifying:
(A)    that attached to such certificate is a true and complete copy of the
Organizational Documents referred in clause (i) above for such Person;
(B)    attached to such certificate is a true and complete copy of resolutions
duly adopted by the board of directors, member(s), partner(s) or other
authorized governing body of such Person, and that such resolutions or other
evidence of authority have not been modified, rescinded or amended and are in
full force and effect;
(C)    that the certificate of incorporation, certificate of formation, charter
or other Organizational Documents (as the case may be) referred in clause (i)
above for such Person has not been amended since the date of the certification
furnished pursuant to clause (i) above;
(D)    as to the incumbency and specimen signature of each officer, member or
partner (as applicable) of such Person executing the Financing Documents to
which such Person is or is intended to be a party (and each Lender may
conclusively rely on such certificate until it receives notice in writing from
such Person); and
(E)    as to the qualification of such Person to do business in each
jurisdiction where its operations require qualification to do business; and
(iii)    an Officer’s Certificate of ProductionCo dated as of the Closing Date,
certifying:
(A)    that attached to such certificate is a true and complete copy of the
Organizational Documents referred in clause (i) above for ProductionCo;
(B)    that the certificate of incorporation, certificate of formation, charter
or other Organizational Documents (as the case may be) referred in clause (i)
above for ProductionCo has not been amended since the date of the certification
furnished pursuant to clause (i) above; and
(C)    as to the qualification of ProductionCo to do business in each
jurisdiction where its operations require qualification to do business.
(d)    Authorizations. Except as could not reasonably be expected to have a
Material Adverse Effect, all Authorizations required to: (i) have been duly
obtained and validly issued; (ii) are in full force and effect and not subject
to appeal; (iii) are issued to, assigned to, or otherwise assumed by, a Loan
Party (or such Loan Party is entitled to the benefit thereof); (iv) are not
subject to any current legal proceeding to which any Loan Party is a party;
(v) are free from any unsatisfied condition; and (vi) there is no reason to
believe that any such Authorization may be withdrawn, cancelled, varied,
suspended or revoked.


51



--------------------------------------------------------------------------------





(e)    Financial Model; Operating Budget. Delivery of: (i) a certified copy of
the Operating Budget for the remainder of calendar year 2019; and (ii) the
Financial Model, in each case, in form and substance satisfactory to the
Required Lenders.
(f)    Regulatory Information. Each Lender and Agent shall have received all
documentation and other written information required by bank regulatory
authorities under applicable “know your customer” and anti-money laundering
rules and regulations, including the USA PATRIOT Act.
(g)    Representations and Warranties.
(i)    The representations and warranties of each of the Loan Parties and
Tellurian set forth in the Financing Documents shall be true and correct in all
material respects (unless such representation or warranty is already qualified
by materiality or Material Adverse Effect, in which case such representation or
warranty shall be true and correct in all respects) on and as of the Closing
Date.
(ii)    The representations and warranties of ProductionCo set forth in the
ProductionCo Credit Agreement shall be true and correct in all material respects
(unless such representation or warranty is already qualified by materiality or
Material Adverse Effect, in which case such representation or warranty shall be
true and correct in all respects) on and as of the Closing Date; provided that
if any such representation or warranty relates solely to an earlier date, then
such representation or warranty shall be true and correct in all material
respects as of such earlier date.
(h)    No Default or Event of Default; No Material Adverse Effect. No Default or
Event of Default shall have occurred and be continuing on, or shall result as a
result of the transactions contemplated to occur on, the Closing Date. As of the
Closing Date, no development, event or circumstance that has had or could
reasonably be expected to have a Material Adverse Effect shall have occurred and
be continuing, or shall result as a result of the transactions contemplated to
occur on the Closing Date.
(i)    Borrowing Request. The Administrative Agent shall have received a
Borrowing Request in accordance with Section 2.01.
(j)    Officer’s Certificate. The Administrative Agent and the Lenders shall
have received an Officer’s Certificate (the statements made in which certificate
shall be true on and as of the Closing Date), in form and substance satisfactory
to the Administrative Agent and the Lenders, from each Loan Party certifying as
to the matters set forth in clauses (d), (g), (h), (p), and (q) of this
Section 4.01.
(k)    Opinions of Counsel. The Administrative Agent and the Lenders shall have
received written opinions (dated the Closing Date and addressed to the
Administrative Agent, the Lenders, and the Collateral Agent) of Baker Botts
L.L.P., counsel to the Loan Parties.
(l)    Fees and Expenses. The Borrower has arranged for payment on the Closing
Date (including arrangement for payment out of the proceeds of Closing Date Loan
to be made on


52



--------------------------------------------------------------------------------





the Closing Date in accordance with Section 5.13) of all reasonable and
documented out-of-pocket fees and expenses then due and payable pursuant to the
Financing Documents to the extent invoiced at least one (1) Business Day prior
to the Closing Date.
(m)    Funds Flow Memorandum. The Administrative Agent and the Lenders shall
have received the Funds Flow Memorandum, which shall be in form and substance
reasonably satisfactory to the Administrative Agent and the Lenders.
(n)    Solvency Certificate. The Lenders shall have received a solvency
certificate of the chief financial officer or president of Tellurian,
demonstrating that, the Tellurian and the Borrower Group are, on a consolidated
basis, and after giving effect to the incurrence of all Indebtedness, will be,
Solvent.
(o)    Notes. Each Lender that has requested a Note or Notes, as applicable,
prior to the Closing Date pursuant to Section 2.04(b) shall have received a duly
executed Note or Notes, as applicable, dated the Closing Date, payable to such
Lender in a principal amount equal to such Lender’s Closing Date Loan.
(p)    Litigation. As of the Closing Date, there shall be no pending or
threatened (in writing) litigation, investigation, action or proceeding of or
before any court, arbitrator or Governmental Authority: (a) seeking to restrain
or prohibit the consummation of the transactions contemplated by the Transaction
Documents; (b) purporting to affect the legality, validity or enforceability of
any of the Transaction Documents; or (c) that affects the Project or any
material part of the Site, which in any such case (either individually or in the
aggregate) could reasonably be expected to have a Material Adverse Effect.
(q)    ProductionCo Loan Documents. The Administrative Agent and each Lender
shall have received true, complete, and correct copies of each ProductionCo Loan
Document (except for any fee letters subject to confidentiality provisions).
Section 4.02    Conditions to the Delayed Draw Closing Date. Each of the
occurrence of the Delayed Draw Closing Date and the obligation of the Lenders to
make the Delayed Draw Loan is subject to the receipt by the Administrative Agent
and the Lenders (except as set forth otherwise below) of each of the following
documents, and the satisfaction of the conditions precedent set forth below,
each of which must be satisfied to the reasonable satisfaction of the
Administrative Agent and each Lender (unless waived in accordance with
Section 10.02):
(a)    Notes. Each Lender that has requested a Note or Notes, as applicable,
prior to the Delayed Draw Closing Date pursuant to Section 2.04(b) shall have
received a duly executed Note or Notes, as applicable, dated the Delayed Draw
Closing Date, payable to such Lender in a principal amount equal to such
Lender’s Delayed Draw Loan.
(b)    Representations and Warranties.
(i)    The representations and warranties of each of the Loan Parties and
Tellurian set forth in the Financing Documents shall be true and correct in all
material respects


53



--------------------------------------------------------------------------------





(unless such representation or warranty is already qualified by materiality or
Material Adverse Effect, in which case such representation or warranty shall be
true and correct in all respects) on and as of the Delayed Draw Closing Date.
(ii)    The representations and warranties of ProductionCo set forth in the
ProductionCo Credit Agreement shall be true and correct in all material respects
(unless such representation or warranty is already qualified by materiality or
Material Adverse Effect, in which case such representation or warranty shall be
true and correct in all respects) on and as of the Delayed Draw Closing Date;
provided that if any such representation or warranty relates solely to an
earlier date, then such representation or warranty shall be true and correct and
correct in all material respects as of such earlier date.
(c)    No Default or Event of Default; No Material Adverse Effect. No Default or
Event of Default shall have occurred and be continuing on, or shall result as a
result of the transactions contemplated to occur on, the Delayed Draw Closing
Date. As of the Delayed Draw Closing Date, no development, event or circumstance
that has had or could reasonably be expected to have a Material Adverse Effect
shall have occurred and be continuing, or shall result as a result of the
transactions contemplated to occur on the Delayed Draw Closing Date.
(d)    Borrowing Request. The Administrative Agent shall have received a
Borrowing Request in accordance with Section 2.01.
(e)    Total. Total Delaware Inc. or an Affiliate thereof (the “Total Investor”)
shall have executed and delivered to the Borrower an equity capital contribution
agreement, under which the Total Investor agrees to make an equity contribution
to the Borrower of at least $500,000,000.
Article V    
AFFIRMATIVE COVENANTS
Section 5.01    Corporate Existence; Etc. Tellurian and each Loan Party shall,
and shall cause each Subsidiary of a Loan Party to, at all times preserve and
maintain in full force and effect: (a) its existence as a corporation, a limited
liability company or a limited partnership, as applicable, in good standing
under the laws of the jurisdiction of its organization; and (b) except as would
not reasonably be expected to cause a Material Adverse Effect, its qualification
to do business and its good standing in each jurisdiction in which the character
of properties owned by it or in which the transaction of its business as
conducted or proposed to be conducted makes such qualification necessary.
Section 5.02    Conduct of Business. Tellurian and each Loan Party shall, and
shall cause each Subsidiary of a Loan Party to, operate, maintain and preserve
the Site, or cause the Site to be operated, maintained and preserved, in
accordance: (a) in all material respects with the requirements of the Material
Project Documents to which Tellurian or such Loan Party is a party; (b) in
compliance with Applicable Laws and Authorizations by Governmental Authorities,
except as would not reasonably be expected to cause a Material Adverse Effect;
and (c) in compliance with the terms of its insurance policies. Each Loan Party
shall, and shall cause each of its Subsidiaries to, conduct


54



--------------------------------------------------------------------------------





its business in all material respects in an orderly and efficient manner in
accordance with good business practices.
Section 5.03    Compliance with Laws and Obligations. Tellurian and each Loan
Party shall, and shall cause each Subsidiary of a Loan Party to, comply with:
(a) applicable Environmental Laws and occupational health and safety regulations
and all other Applicable Laws and Authorizations issued by Governmental
Authorities, except as could not reasonably be expected to cause a Material
Adverse Effect; (b) and perform its respective contractual obligations in all
material respects, and take all reasonable and necessary action to enforce
against other parties their respective contractual obligations in all material
respects, under each Material Project Document to which it is a party; and (c)
and not violate applicable Sanctions, Anti-Money Laundering Laws, the FCPA, or
any other Anti-Corruption Laws, or undertake or cause to be undertaken any
Anti-Corruption Prohibited Activity.
Section 5.04    Governmental Authorizations. Tellurian and each Loan Party
shall, and shall cause each Subsidiary of a Loan Party to: (a) obtain and
maintain in full force and effect (or where appropriate, promptly renew in a
timely manner), or cause to be obtained and maintained in full force and effect,
all Authorizations (including all Authorizations required by Environmental Law)
required by any Governmental Authority under any Applicable Law for the Project
or the business and operations of such Loan Party or any of its Subsidiaries
generally, in each case, at or before the time the relevant Authorization
becomes necessary for such purposes; and (b) preserve and maintain all other
Authorizations required by any Governmental Authority for the Project, in either
case, in all material respects.
Section 5.05    Maintenance of Title. Tellurian and each Loan Party shall, and
shall cause each Subsidiary of a Loan Party to, maintain: (a) good title to the
material property owned by such Loan Party free and clear of Liens, other than
Permitted Liens; (b) legal, valid, and subsisting leasehold interests to the
material properties leased by such Loan Party, free and clear of Liens, other
than Permitted Liens; and (c) legal and valid possessory rights to the material
properties possessed and not otherwise held in fee or leased by such Loan Party.
Section 5.06    Insurance.
(a)    Tellurian and each Loan Party shall, and shall cause each Subsidiary of a
Loan Party to, maintain insurance with insurance companies rated A- (or the then
equivalent grade) or better, with a minimum size rating of VII (or the then
equivalent grade) by A.M. Best Company (or an equivalent rating by another
nationally recognized insurance rating agency of similar standing if A.M. Best
Company shall no longer publish its Best’s Credit Ratings or if Standard &
Poor’s shall no longer publish its ratings for insurance companies, as the case
may be), or other insurance companies of recognized responsibility satisfactory
to the Required Lenders, against at least such risks and in at least such
amounts as are customarily maintained by prudent similar businesses and as may
be required by Applicable Law and as are required by the Material Project
Documents and/or Security Documents. Tellurian and each Loan Party shall use
commercially reasonable efforts to cause all such insurance to: (a) provide that
no cancellation or material modification thereof shall be effective until at
least 30 days after receipt by the Administrative Agent of written notice
thereof; (b) name the Collateral Agent, on behalf of the Lenders and the Agents,
as an additional insured


55



--------------------------------------------------------------------------------





party thereunder; and (c) in respect of any such policy relating to the
Collateral, in the case of each casualty insurance policy, name the Collateral
Agent as lender’s loss payee. On the Closing Date and from time to time
thereafter, each Loan Party shall deliver to the Administrative Agent, upon its
reasonable request, information (in reasonable detail) documenting the insurance
then in effect, stating the names of the insurance companies, the amounts and
rates of the insurance, the dates of the expiration thereof, and the properties
and risks covered thereby.
(b)    Each Loan Party shall, and shall cause its Subsidiaries to, maintain (or
cause to be maintained) the insurance required to be maintained pursuant to the
Material Project Documents in accordance with the terms of such Material Project
Documents.
(c)    Tellurian and each Loan Party shall, and shall cause each Subsidiary of a
Loan Party (other than ProductionCo and its Subsidiaries for so long as they are
not required to be Guarantors hereunder) to, cause any Loss Proceeds of the
insurance policies provided or obtained by or on behalf of the Loan Parties to
be paid by the respective insurers directly to a Collateral Account maintained
by the Borrower. If any Loss Proceeds that are required under the preceding
sentence to be paid to such a Collateral Account are received by the Loan
Parties or any other Person, such Loss Proceeds shall be segregated from other
funds of the recipient and shall be forthwith paid into such a Collateral
Account, in the same form as received (with any necessary endorsement). Any such
amounts deposited in a Collateral Account shall be applied in accordance with
the Financing Documents.
Section 5.07    Keeping of Books. Tellurian and each Loan Party shall maintain
an accounting and control system, management information system, and books of
account and other records, which together adequately reflect truly and fairly
the financial condition of Tellurian or such Loan Party, as applicable, and the
results of operations in accordance with GAAP and all Applicable Laws.
Section 5.08    Access to Records. Tellurian and each Loan Party shall permit:
(a) officers and designated representatives of the Administrative Agent to visit
and inspect the Site accompanied by officers or designated representatives of
such Loan Party; and (b) officers and designated representatives of the
Administrative Agent to examine and make copies of the books of record and
accounts of such Loan Party (provided that such Loan Party shall have the right
to be present) and discuss the affairs, finances, and accounts of such Loan
Party with the chief financial officer, the chief operating officer, and the
chief executive officer of such Loan Party (subject to reasonable requirements
of safety and confidentiality imposed by Applicable Law), in each case, with at
least three (3) Business Days advance notice to such Loan Party and during
normal business hours of such Loan Party; provided that such Loan Party shall
not be required to reimburse the Administrative Agent for more than one (1)
inspection per year as long as no Event of Default has occurred.
Section 5.09    Payment of Taxes, Etc.
(a)    Tellurian and each Loan Party shall, and shall cause each Subsidiary of a
Loan Party to, pay and discharge, before the same shall become delinquent: (i)
all material Taxes imposed upon it or upon its property to the extent required
under Applicable Law or the Financing Documents or Material Project Documents to
which such Loan Party is a party; and (ii) all material


56



--------------------------------------------------------------------------------





lawful claims that, if unpaid, might become a Lien (other than a Permitted Lien
of the type referenced in clause (a)(i) of the definition of Permitted Lien)
upon its property; provided that such Loan Party shall not be required to pay or
discharge any such Tax for so long as such Loan Party satisfies the Permitted
Contest Conditions in relation to such Tax.
(b)    Each Loan Party shall, and shall cause each Subsidiary of a Loan Party
to, maintain its status as a “pass through” entity for federal and state income
tax purposes at all times, and shall not make any elections or take other
actions inconsistent with such status; provided, however, that each of Driftwood
GP and Driftwood LP may elect to be treated as a corporation for U.S. federal
income tax purposes if, on and after the effective date of such election, the
electing entity would be a member of a consolidated group of which Tellurian is
the common parent for U.S. federal income tax purposes, and such election would
not result in materially adverse tax consequences to such entity, any Loan
Party, or any Subsidiary of any Loan Party.
Section 5.10    Financial Statements; Other Reporting Requirements. The Borrower
shall furnish to the Administrative Agent and the Lenders:
(a)    commencing with the first full month after the Closing Date, as soon as
available and in any event within thirty (30) days after the end of each month,
a monthly report, in the form of Exhibit I and showing in detail reasonably
acceptable to the Required Lenders: (i) the actual cash inflows and cash
outflows on a cash basis of Tellurian and each of its domestic Subsidiaries as
of the end of such month, including reasonable line item detail on project
revenues, operating expenses, and capital expenditures; and (ii) a comparison of
such cash inflows and cash outflows on a cash basis to the then-current
Operating Budget;
(b)    as soon as available and in any event within forty-five (45) days after
the end of each fiscal quarter, commencing with the first full fiscal quarter
after the Closing Date, quarterly unaudited consolidated financial statements of
Tellurian, including the unaudited consolidated balance sheet of Tellurian as of
the end of such quarterly period and the related unaudited statements of income,
retained earnings, and cash flows of Tellurian for such quarterly period and for
the portion of such fiscal year ending on the last day of such period, all in
reasonable detail;
(c)    as soon as available and in any event within one hundred twenty
(120) days after the end of each fiscal year, commencing with fiscal year ending
on December 31, 2019, audited consolidated financial statements for such fiscal
year for Tellurian, including therein the consolidated balance sheet of
Tellurian as of the end of such fiscal year and the related statements of
income, retained earnings, and cash flows of Tellurian for such year, and the
respective directors’ and auditors’ reports, all in reasonable detail and
accompanied by an audit opinion thereon by the Independent Auditor, which
opinion shall state that said financial statements present fairly, in all
material respects, the financial position of Tellurian at the end of, and for,
such fiscal year in accordance with GAAP;
(d)    at the time of the delivery of the financial statements under clauses (b)
and (c) above, a certificate of an Authorized Representative of the Borrower:
(i) certifying that such financial statements fairly present in all material
respects the financial condition and results of operations of the Loan Parties
and their Subsidiaries on the dates and for the periods indicated in accordance
with GAAP, subject, in the case of interim financial statements, to the absence
of


57



--------------------------------------------------------------------------------





footnotes and normally recurring year-end adjustments; and (ii) certifying that
no Default or Event of Default has occurred and is continuing, or if a Default
or Event of Default has occurred and is continuing, a statement as to the nature
thereof;
(e)    within thirty (30) days after each annual policy renewal date, a
certificate of an Authorized Representative of the Borrower certifying that the
insurance requirements of Section 5.06 have been implemented and are being
complied with by the Loan Parties, and prior or within 10 days after the
expiration of each policy required to be maintained pursuant to Section 5.06,
certificates of insurance with respect to each renewal policy required to be in
effect under this Agreement that has not previously been furnished to the
Administrative Agent under this Agreement. If at any time requested by the
Administrative Agent (acting reasonably), the Borrower shall deliver to the
Administrative Agent a duplicate of any policy of insurance required to be in
effect under this Agreement;
(f)    concurrently with delivery to the lenders or any agent under the
ProductionCo Loan Documents, copies of any and all reports, notices,
certificates, or other documents or information delivered to such lenders or
agents under the ProductionCo Loan Documents, including, but not limited to, any
and all reports, notices, certificates, or other documents or information
delivered to such lenders or agents under Section 7.1 of the ProductionCo Credit
Agreement; and
(g)    promptly after Administrative Agent’s request therefor, such other
information regarding the business, assets, operations, or financial condition
of the Loan Parties or ProductionCo as the Administrative Agent may reasonably
request.
Section 5.11    Notices. The Borrower shall promptly (and in any event within
5 Business Days) upon an Authorized Representative of any Loan Party obtaining
knowledge thereof, give written notice to the Administrative Agent of:
(a)    notice of the occurrence of any default under any of the Material Project
Documents;
(b)    details of any change of Applicable Law that would reasonably be expected
to have a material and adverse effect on the business or operations of any Loan
Party;
(c)    any material notice or material communication given to or received:
(i) from creditors of any Loan Party or ProductionCo generally; or (ii) in
connection with any Material Project Document;
(d)    notice received by it with respect to the cancellation of, adverse change
in, or default under, any insurance policy required to be maintained in
accordance with Section 5.06;
(e)    the filing or commencement of any litigation, investigation, action, or
proceeding of or before any court, arbitrator, or Governmental Authority against
Tellurian, ProductionCo or any of its Subsidiaries, or any Loan Party, or
affecting the Site or the Project, that, if adversely determined, could
reasonably be expected to result in liability to Tellurian, ProductionCo


58



--------------------------------------------------------------------------------





or any of its Subsidiaries, or any Loan Party in an aggregate amount exceeding
$500,000, or be materially adverse to the interests of Tellurian, the Loan
Parties or ProductionCo;
(f)    the occurrence of a Default or an Event of Default;
(g)    any amendment of any Material Project Document, and true and complete
copies of any Material Project Documents executed after the Closing Date;
(h)    any Environmental Claim by any Person against, or with respect to the
activities of, ProductionCo, the Loan Parties, or the Project, and any alleged
violation of or non-compliance with any Environmental Laws or any Authorizations
required by Environmental Laws applicable to ProductionCo, any Loan Party, or
the Project that, if adversely determined, could reasonably be expected to have
a Material Adverse Effect; and
(i)    the occurrence of any ERISA Event, together with a written notice setting
forth the nature thereof and the action, if any, that such Loan Party or ERISA
Affiliate proposes to take with respect thereto.
Section 5.12    Lender Calls. Upon request by the Required Lenders in any
calendar month, the Borrower shall arrange to have a telephonic conference call
with the Lenders, which shall be coordinated with the Lenders during normal
business hours upon reasonable prior notice to the Lenders, to discuss the
status of the Loan Parties and their affairs, finances and accounts.
Section 5.13    Use of Proceeds.
(a)    The proceeds of the Loan shall be used solely: (a) for general corporate
purposes (except to the extent otherwise prohibited herein); and (b) to pay
fees, commissions, and expenses in connection with the transactions occurring
under the Financing Documents.
(b)    The proceeds of the Loan will not be used in violation of Anti-Corruption
Laws or applicable Sanctions.
Section 5.14    Security. The Loan Parties shall preserve and maintain the
security interests granted under the Security Documents and undertake all
actions which are necessary or appropriate to: (a) maintain the Collateral
Agent’s security interest in the Collateral in full force and effect at all
times (including the first priority thereof (subject to Permitted Liens that
rank higher in priority as a matter of Applicable Law)); and (b) preserve and
protect the Collateral and protect and enforce the Loan Parties’ rights and
title, and the rights of the Collateral Agent and the other Secured Parties, to
the Collateral, including the making or delivery of all filings and recordings,
the payment of all fees and other charges, and the issuance of supplemental
documentation.
Section 5.15    Further Assurances. The Loan Parties shall execute, acknowledge
where appropriate, and deliver, and cause to be executed, acknowledged where
appropriate, and delivered, from time to time promptly at the reasonable request
of any Agent, all such instruments and documents as are necessary or appropriate
to carry out the intent and purpose of the Financing Documents (including
filings, recordings, or registrations required to be filed in respect of any


59



--------------------------------------------------------------------------------





Security Document or assignment thereto) necessary to maintain, to the extent
permitted by Applicable Law, the Collateral Agent’s perfected security interest
in the Collateral (subject to Permitted Liens) to the extent and in the priority
required pursuant to the Security Documents.
Section 5.16    [Reserved].
Section 5.17    Material Project Documents. Each Loan Party shall, and shall
cause each of its Subsidiaries to: (a) duly and punctually perform and observe
all of the material covenants and obligations contained in each Material Project
Document to which it or any of its Subsidiaries is a party; (b) take all
reasonable and necessary action to prevent the termination or cancellation of
any Material Project Document in accordance with the terms of such Material
Project Document or otherwise (except for the expiration of any Material Project
Document in accordance with its terms and not as a result of a breach or default
thereunder); and (c) take all reasonable and necessary action to enforce against
the relevant Material Project Party each material covenant or obligation of such
Material Project Document, as applicable, in accordance with its terms.
Section 5.18    Collateral Accounts.
(a)    The Collateral Account Parties shall at all times maintain the Collateral
Accounts in accordance with their applicable Account Control Agreements and the
other Financing Documents. Tellurian and its domestic Subsidiaries shall ensure
that each Collateral Account is at all times subject to an Account Control
Agreement, and shall not maintain any securities accounts or deposit accounts
other than: (a) the Collateral Accounts; and (b) Excluded Accounts; provided
that Tellurian and its domestic Subsidiaries shall be permitted to open new
securities accounts or deposit accounts so long as Tellurian or such Subsidiary
enters into an Account Control Agreement within 15 days of opening such account
(or such longer period agreed to by the Required Lenders).
(b)    At all times each Loan Party shall deposit and maintain, or cause to be
deposited and maintained, all Project Revenues, insurance proceeds, and other
amounts received into the Collateral Accounts, and request or make only such
payments and transfers out of the Collateral Accounts as permitted by the
Financing Documents.
(c)    The Loan Parties shall cause the aggregate amount of cash on deposit in
the Collateral Accounts, as of the last day of each calendar month, to equal or
exceed $30,000,000. Within five (5) Business Days following the last day of each
calendar month, the Borrower shall deliver: (i) a certificate to the
Administrative Agent in the form attached hereto as Exhibit G certifying that
the Loan Parties are in compliance with the requirements of this
Section 5.18(c); and (ii) in electronic format, the balance on deposit in each
Collateral Account and each Excluded Account as of the last day of such calendar
month.
(d)    (i) If Tellurian or any domestic Subsidiary of Tellurian (other than
ProductionCo or its Subsidiaries) opens, or instructs any Person to open, any
deposit account or securities account after the Closing Date, then the Borrower
shall notify the Administrative Agent of the existence of such account,
including the account number and the financial institution at which such account
is held, within five (5) days thereafter.


60



--------------------------------------------------------------------------------





(ii)    If ProductionCo or any of its Subsidiaries opens, or instructs any
Person to open, any securities account or deposit account after the Closing
Date, then the Borrower shall notify the Administrative Agent of the existence
of such account, including the account number and the financial institution at
which such account is held, on or prior to the date that the Borrower is
required to deliver the next certificate pursuant to Section 5.18(c) after the
date on which such account is opened.
(e)    If: (i) ProductionCo has satisfied in full all of its obligations under
the ProductionCo Credit Agreement (other than contingent obligations that
survive repayment in full of the Indebtedness under the ProductionCo Credit
Agreement); and (ii) has not entered into a Permitted Refinancing of the
ProductionCo Loan Documents contemporaneously therewith, then the Loan Parties
shall not permit ProductionCo or any of its Subsidiaries to maintain any deposit
accounts or securities accounts unless such deposit accounts or securities
accounts are subject to a perfected, first-priority security interest of the
Collateral Agent for the benefit of the Secured Parties.
Section 5.19    Intellectual Property. The Loan Parties shall own, or be
licensed to use, all trademarks, tradenames, copyrights, patents and other
intellectual property necessary for the Project and their respective businesses,
in each case, as to which the failure of such Loan Party to so own or be
licensed could reasonably be expected to have a Material Adverse Effect, and the
use thereof by such Loan Party does not infringe upon the rights of any other
Person, except for any such infringements that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
Section 5.20    Budget and Updated Model. The Borrower shall, on the Closing
Date, deliver to the Administrative Agent and the Lenders a draft of its
proposed Operating Budget for the remaining 2019 calendar year and, not later
than thirty (30) days prior to the beginning of each fiscal year following the
Closing Date, the Borrower shall submit to the Lenders: (i) a draft of its
proposed Operating Budget for the succeeding fiscal year; and (ii) a draft of
its updated Financial Model on a quarterly basis over the next year and an
annual basis thereafter, for a period ending no sooner than the Outside Date.
Section 5.21    [Reserved].
Section 5.22    ProductionCo as Guarantor. If: (a) ProductionCo has satisfied in
full all of its obligations under the ProductionCo Credit Agreement (other than
contingent obligations that survive repayment in full of the Indebtedness under
the ProductionCo Credit Agreement); and (b) has not entered into a Permitted
Refinancing of the ProductionCo Loan Documents contemporaneously therewith, then
the Loan Parties shall cause ProductionCo and each of its Subsidiaries: (i) to
become a Guarantor under this Agreement by executing a joinder hereto that is
reasonably acceptable to the Administrative Agent and the Lenders; and (ii) to
grant a perfected, first-priority security interest and Lien (subject to
Permitted Liens) in all of their property and assets.
Section 5.23    Senior Obligations. Each Loan Party’s obligations under the
Financing Documents shall at all times be direct and unconditional general
obligations of such Loan Party and, on and after the Closing Date, rank, and
will rank, senior in priority of payment and in


61



--------------------------------------------------------------------------------





all other respects with all other present or future unsecured and secured
Indebtedness of such Loan Party.
Section 5.24    NTP Deadline.
(a)    If the NTP Deadline has not been extended to at least the Outside Date by
November 1, 2019, then Tellurian and TerminalCo shall use commercially
reasonable efforts to negotiate with the counterparty to the Driftwood EPC
Contract (Phase 1) to extend the NTP Deadline to at least the Outside Date.
(b)    If the Loan Parties or their Subsidiaries have not executed binding
contractual arrangements for the sale of at least four million (4,000,000) tons
per annum of the output of the Driftwood LNG Terminal by November 30, 2019, then
Tellurian and each Loan Party shall, and shall cause each domestic Subsidiary of
Tellurian (other than ProductionCo and its Subsidiaries) to, deliver to the
Collateral Agent, no later than February 28, 2020 (as such date may be extended
by the Required Lenders in their reasonable discretion):
(i)    an executed mortgage or deed of trust, in form and substance reasonably
satisfactory to the Required Lenders, that perfects the Lien of the Collateral
Agent in all of the real property and real property rights held by Tellurian,
such Loan Party, or such Subsidiary (whether existing as of the Closing Date or
acquired thereafter), in each case, as and to the extent that such real property
and real property rights are material to the development, construction, or
operation of the Driftwood LNG Terminal and related assets, as reasonably
determined by the Required Lenders in consultation with the Borrower;
(ii)    one or more ALTA mortgagee policies of title insurance in respect of the
interests of such Loan Party in and to such real property, in each case together
with such endorsements as are reasonably required by the Administrative Agent
(such policies and endorsements being hereinafter referred to collectively as
the “Title Policy”), in an amount reasonably acceptable to the Required Lenders,
issued by a nationally recognized title insurer and in form and substance, in
each case, reasonably satisfactory to the Required Lenders, and insuring the
Collateral Agent that with respect to the real property interests for which the
Title Policy is obtained:
(A)    the applicable Loan Party has valid fee title or right to control, occupy
and use of such real property, free and clear of Liens, encumbrances or other
exceptions to title except Permitted Liens; and
(B)    the mortgage or deed of trust relating to such real property constitutes
a valid, first priority Lien on the real property interests of the applicable
Loan Party, free and clear of all Liens, encumbrances and exceptions to title
whatsoever, other than Permitted Liens;
(iii)    a recent survey of such real property (including all easements and
related rights of way burdening or affecting such real property) whether owned
or leased, certified to the Collateral Agent by a licensed surveyor, in form
reasonably satisfactory to it, and conforming to the standard of the applicable
state surveyors association; and


62



--------------------------------------------------------------------------------





(iv)    a Consent to Assignment with respect to any agreement or instrument that
grants Tellurian, any Loan Party, or any domestic Subsidiary of Tellurian any
real property rights that are material to the development, construction, or
operation of the Driftwood LNG Terminal, as reasonably determined by the
Required Lenders in consultation with the Borrower, which Consent to Assignment
must be executed by Tellurian or its Subsidiary, as applicable, and the Person
granting such real property rights.
Section 5.25    Post-Closing Covenants. The Borrower shall deliver, or cause to
be delivered, the documents, or take, or cause to be taken, the actions, in each
case specified in this Section 5.25 as and when required and, where applicable,
by the dates set forth in this Section 5.25, as such dates may be extended by
the Required Lenders. All representations and warranties contained in this
Agreement and the other Financing Documents shall be deemed modified (or waived
on a limited basis) to the extent necessary to give effect to the foregoing (and
to permit the taking of the actions described in this Section 5.25 within the
time periods specified thereon), and, to the extent any provision of this
Agreement or any other Financing Document would be violated or breached (or any
non-compliance with any such provision would result in a Default or Event of
Default hereunder) as a result of any such extended deadline, such provision
shall be deemed modified (or waived on a limited basis) to the extent necessary
to give effect to this Section 5.25.
(a)    Control Agreements. Within forty-five (45) days after the Closing Date
(and within thirty (30) days after the Closing Date with respect to any
Collateral Account that has, as of the Closing Date, or had at any time during
the thirty (30) day period prior to the Closing Date, a balance of at least
$30,000,000), the Administrative Agent shall have received executed Account
Control Agreements with respect to each Collateral Account.
(b)    Certificated Capital Stock. Within forty-five (45) days after the Closing
Date, Tellurian and the Loan Parties: (i) shall cause the Organizational
Documents of ProductionCo, Tellurian Investments, and each Loan Party to be
amended, in form and substance reasonably satisfactory to the Required Lenders,
to cause the Capital Stock of such Persons to be treated as securities for
purposes of Article 8 of the UCC; and (ii) shall deliver to the Collateral
Agent: (A) certificates evidencing the Capital Stock of such Persons; (B)
transfer powers with respect to such certificates, in form and substance
reasonably satisfactory to the Administrative Agent and the Required Lenders, in
blank or in favor of the Collateral Agent; and (C) a legal opinion from Baker
Botts L.L.P., in form and substance reasonably satisfactory to the
Administrative Agent and the Required Lenders, addressing matters relating to
the perfection of the Collateral Agent’s Lien on such Capital Stock.
(c)    ProductionCo Debt Purchase Option. Tellurian and the Loan Parties shall
use commercially reasonable best efforts to obtain, within sixty (60) days after
the Closing Date, an agreement from the lenders and agents under the
ProductionCo Credit Agreement, in form and substance reasonably acceptable to
the Lenders, that:
(i)    gives the Lenders the option to purchase the loans under the ProductionCo
Credit Agreement at par (plus accrued and unpaid interest and all applicable
fees (including prepayment fees)) if an “Event of Default” under and as defined
in the ProductionCo Credit Agreement has occurred and is continuing; and


63



--------------------------------------------------------------------------------





(ii)    requires the lenders or agents under the ProductionCo Credit Agreement
to give the Lenders notice thereof and a reasonable opportunity to purchase such
loans in accordance with clause (i) before exercising any remedies, or agreeing
to any amendments or waivers of obligations under the ProductionCo Loan
Documents, in connection with such “Event of Default”.
(d)    Consent to Assignment. Each Loan Party shall, with respect to any
Material Project Document to which it is a party (other than the JDEC Settlement
Agreement), use commercially reasonable efforts to enter into a Consent to
Assignment, within thirty (30) days after the Closing Date, that is
substantially on the terms and provisions set forth in Exhibit D, with the
Material Project Party for such Material Project Document and the Collateral
Agent, or upon such other terms and provisions as are reasonably satisfactory to
the Required Lenders.
Article VI    
NEGATIVE COVENANTS
Section 6.01    [Reserved].
Section 6.02    Indebtedness. Neither Tellurian nor any Loan Party shall, nor
shall they permit any Subsidiary of a Loan Party to, create, incur, assume or
suffer to exist any Indebtedness, other than (without duplication) (each of the
following, “Permitted Indebtedness”):
(a)    Indebtedness incurred under the Financing Documents;
(b)    Capital Lease Obligations existing on the date hereof and listed on
Schedule 3.22(b);
(c)    Capital Lease Obligations or purchase money obligations to the extent
incurred in the ordinary course of business (and Indebtedness incurred to
finance any such obligations); provided that the aggregate principal amount and
the capitalized portion of such leases or purchase money obligations do not at
any one time exceed $500,000 in the aggregate, and any such obligation’s
collateral is limited to solely the equipment being financed therewith;
(d)    any obligations of Tellurian or any Loan Party under a lease of personal
property, but only to the extent that neither Tellurian nor any Loan Party, as
the lessee thereunder, is obligated to make any rental payment to the lessor
thereunder until after Tellurian or a Loan Party makes a positive final
investment decision with respect to the Phase 1 of the Project;
(e)    current accounts payable arising, interest thereon, regulatory bonds and
accrued expenses incurred, in the ordinary course of business;
(f)    obligations to pay rent under a lease other than a capital lease (to the
extent constituting Indebtedness) that do not require payments by Borrower Group
Members in any calendar year in excess of $1,500,000;


64



--------------------------------------------------------------------------------





(g)    intercompany Indebtedness between the Loan Parties; provided that all
such Indebtedness shall be fully subordinated in priority and payment to the
Obligations on terms that are reasonably acceptable to the Required Lenders;
(h)    Indebtedness arising in connection with endorsements of instruments for
deposit in the ordinary course of business;
(i)    Indebtedness of ProductionCo: (i) under the ProductionCo Loan Documents;
provided that the principal amount of such Indebtedness shall at no time exceed
$60,000,000, unless and until ProductionCo has achieved an aggregate production
volume at or above the initial forecast for the initial 30 unconstrained days,
as set forth in Schedule 6.02(h), following flowback operations on its first
three (3) operated wells financed under the ProductionCo Credit Agreement, after
which time the principal amount of such Indebtedness shall not exceed
$100,000,000; (ii) that is permitted by the ProductionCo Loan Documents (but
only for so long as there is outstanding obligations (other than contingent
obligations) of ProductionCo under the ProductionCo Loan Documents); or (iii)
that constitutes a Permitted Refinancing of the ProductionCo Loan Documents;
provided that the principal amount of any such Permitted Refinancing, or any
subsequent Permitted Refinancing, shall at no time exceed $60,000,000, unless
and until ProductionCo has achieved an aggregate production volume at or above
the initial forecast for the initial 30 unconstrained days, as set forth in
Schedule 6.02(h), following flowback operations on its first three (3) operated
wells financed under the ProductionCo Credit Agreement after which time the
principal amount of such Permitted Refinancing, or any subsequent Permitted
Refinancing, shall not exceed $100,000,000;
(j)    in respect of the financing of insurance premiums payable within one year
incurred in the ordinary course of business;
(k)    other Indebtedness that does not constitute debt for borrowed money not
to exceed $500,000 in the aggregate at any time outstanding;
(l)    Indebtedness associated with bonds or other surety obligations required
by Governmental Authorities in connection with the operation of the business of
Loan Parties in the ordinary course of business;
(m)    Guarantees by a Loan Party of Indebtedness of another Loan Party that is
otherwise permitted to be incurred under this Section 6.01;
(n)    obligations in respect of rights-of-way, easements and servitudes;
(o)    intercompany Indebtedness owed to any Collateral Account Party; provided
that all such Indebtedness shall be fully subordinated in priority and payment
to the Obligations on terms that are reasonably acceptable to the Required
Lenders;
(p)    Indebtedness with respect to letters of credit issued by a U.S.
commercial bank, with stated values not to exceed $12,000,000 in the aggregate
at any time, in connection with the exercise of lease options for the Project by
Driftwood LNG LLC;


65



--------------------------------------------------------------------------------





(q)    Indebtedness in respect of the Bollinger Calcasieu, L.L.C. Mortgage; and
(r)    Indebtedness with respect to land lease option conversions listed on
Schedule 6.02(r) and leases resulting from the exercise of such options.
provided, however, that for the avoidance of doubt, the receipt by Driftwood GP,
Driftwood LP, or Intermediate HoldCo of any commitments (whether binding or not)
to invest in Driftwood GP, Driftwood LP, or Intermediate HoldCo in exchange for
the Capital Stock of Driftwood GP, Driftwood LP, or Intermediate HoldCo shall
not constitute Indebtedness so long as no Capital Stock of Driftwood GP,
Driftwood LP, or Intermediate HoldCo is actually issued in connection with such
commitments.
Section 6.03    Liens, Etc.
(a)    No Loan Party shall, or shall permit any Subsidiary of a Loan Party to,
create, incur, assume, or suffer to exist any Lien upon or with respect to any
of its properties of any character (including accounts receivables) whether now
owned or hereafter acquired, or assign any accounts or other right to receive
income, other than Permitted Liens.
(b)    Tellurian shall not create, incur, assume, or suffer to exist any Lien on
the Capital Stock of Driftwood GP or Driftwood LP, other than the Lien of the
Collateral Agent for the benefit of the Secured Parties.
Section 6.04    Investments, Advances, Loans. Neither Tellurian nor any Loan
Party shall, nor shall they permit any domestic Subsidiary of Tellurian to, make
any advance, loan, or extension of credit to, or make any acquisition of or
Investment in (whether by way of transfers of property, contributions to
capital, acquisitions of stock, securities, evidences of Indebtedness or
otherwise), or purchase any stock, bonds, notes, debentures, or other securities
of, any Person, other than:
(a)    a Loan Party;
(b)    for so long as ProductionCo is not required to be a Guarantor hereunder,
ProductionCo; provided that the outstanding principal amount of any Investments
in ProductionCo shall not exceed: (A) $15,000,000 (including from proceeds of
the Loan) during the period from the Closing Date to the first anniversary of
the Closing Date; and (B) if the Maturity Date is extended in accordance with
Section 2.04, $15,000,000 (including from proceeds of the Loan) during the
period from the first anniversary of the Closing Date to the applicable Maturity
Date;
(c)    Permitted Investments;
(d)    with respect to Tellurian or any Subsidiary of Tellurian that is not a
Borrower Group Member, Investments in Subsidiaries that are not Loan Parties:
(i) to the extent necessary to fund the general and administrative expenses of
such Subsidiaries; or (ii) for deposit into an Excluded Account, to the extent
permitted hereunder;


66



--------------------------------------------------------------------------------





(e)    to the extent required under the Horsehill Agreement, authorization for
expenditure costs with respect to the Horsehill well owned by Magellan Petroleum
(UK) Limited in an amount not to exceed $6,000,000 in the aggregate;
(f)    other Investments in any Subsidiary of Tellurian, but only to the extent
made with proceeds from the issuance of the Capital Stock of Tellurian; or
(g)    other Investments in any Subsidiary of Tellurian, but only to the extent
made with proceeds from: (i) the sale of the Horsehill well owned by Magellan
Petroleum (UK) Limited; or (ii) the sale of the Capital Stock of a Foreign
Subsidiary that owns, directly or indirectly, the Horsehill well.
Section 6.05    Principal Place of Business; Business Activities.
(a)    Each Loan Party shall, and shall cause each Subsidiary of a Loan Party
to, maintain its principal place of business in the State of Texas or the State
of Louisiana, and no Loan Party shall, or shall permit any Subsidiary of a Loan
Party to, maintain any place of business outside of the State of Texas or the
State of Louisiana unless it has given at least 30 days’ prior notice thereof to
the Administrative Agent and the Collateral Agent, and Tellurian and each Loan
Party has taken all steps then required pursuant to the Pledge Agreement and the
Security Agreement to ensure the maintenance and perfection of the security
interests created or purported to be created thereby. Each Loan Party shall
maintain at its principal place of business originals or copies of its principal
books and records.
(b)    No Loan Party shall, or shall permit any Subsidiary of a Loan Party to,
at any time, conduct any activities other than those activities: (i) related to
the development and financing of the Project; (ii) required by, or contemplated
under, the Material Project Documents; and (iii) any activities incidental to
the foregoing.
Section 6.06    Restricted Payments.
(a)    No Loan Party shall declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment other than: (i) Restricted Payments to
another Loan Party; (ii) Restricted Payments (in the form of cash only) to
Tellurian; and (iii) Restricted Payments to the extent permitted under Section
6.10; provided, however, that for the avoidance of doubt, the receipt by
Driftwood GP, Driftwood LP, or Intermediate HoldCo of any commitments (whether
binding or not) to invest in Driftwood GP, Driftwood LP, or Intermediate HoldCo
in exchange for the Capital Stock of Driftwood GP, Driftwood LP, or Intermediate
HoldCo shall not constitute a Restricted Payment so long as no Capital Stock of
Driftwood GP, Driftwood LP, or Intermediate HoldCo is actually issued in
connection with such commitments.
(b)    Tellurian shall not declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment other than: (i) Permitted Restricted
Payments; and (ii) Restricted Payments to the extent permitted under
Section 6.10.


67



--------------------------------------------------------------------------------





Section 6.07    Fundamental Changes; Asset Dispositions and Acquisitions. No
Loan Party shall, or shall permit any Subsidiary of any Loan Party to:
(a)    in one transaction or a series of transactions: (i) merge into or
consolidate with any other Person, other than another Loan Party; provided that
if such merger or consolidation includes the Borrower, then the Borrower must be
the surviving entity; or (ii) acquire all or any substantial part of the assets
or any class of stock or other ownership interests of, any other Person, or
sell, transfer, or otherwise dispose of all or substantially all of its assets
to any other Person, in each case, other than a Loan Party or as otherwise
permitted by clause (e)(v) below;
(b)    with respect to the Loan Parties or any grantor under a Security
Document, change its legal form, liquidate or dissolve; provided that the
Borrower may change its legal form from a Delaware limited liability company to
a Delaware corporation, partnership, or limited partnership, but only if the
Borrower: (x) gives the Administrative Agent and the Collateral Agent at least
thirty (30) days’ prior written notice of such change; and (y) at least five (5)
days before such change takes effect, delivers to the Administrative Agent and
Collateral Agent all documentation that is necessary or requested by the
Administrative Agent or the Collateral Agent to perfect the Collateral Agent’s
security interest in the Collateral as of and after the occurrence of such
change;
(c)    subject to the proviso in clause (b) above, make or agree to make any
amendment to its Organizational Documents to the extent that such amendment
could reasonably be expected to be materially adverse to the interests of the
Agents or the Lenders;
(d)    with respect to any Loan Party, purchase, acquire or lease any assets
other than: (i) the purchase or lease of assets that are required under the
Material Project Documents to which it is a party, (ii) the purchase or lease of
assets that are reasonably required in connection with the Restoration of the
Project, (iii) any capital expenditures or other investments in assets necessary
or useful for the business of the Project, (iv) purchases, leases or other
acquisitions of assets in the ordinary course of business of the Loan Parties
that relate to the development of the Project, (v) purchases, leases or other
acquisitions of assets obtained pursuant to capital contributions; and (vi)
additional purchases, leases of assets or other capital expenditures not to
exceed $1,000,000 in the aggregate prior to the Maturity Date, with such amount
being permitted in each successive period in which the Maturity Date is extended
in accordance with Section 2.04; or
(e)    with respect to Tellurian and each Borrower Group Member, convey, sell,
lease, transfer or otherwise dispose of, in one transaction or a series of
transactions, all or any part of its property in excess of $1,500,000 per year
in the aggregate, other than:
(i)    sales or other Dispositions of obsolete, worn out or defective equipment,
or other equipment no longer used or useful to the Project; provided that if the
aggregate fair market value of all such Dispositions exceeds $1,500,000 in any
fiscal year, the Administrative Agent and the Collateral Agent shall have
received a certificate of an Authorized Representative of the Borrower
certifying that such assets are worn out, defective or no longer used or useful
in the Project prior to the consummation of any such Disposition;


68



--------------------------------------------------------------------------------





(ii)    Dispositions resulting from any taking or condemnation of any property
of the Borrower or any Subsidiary thereof by any Governmental Authority, or any
assets subject to a casualty;
(iii)    Dispositions of assets between Loan Parties;
(iv)    Restricted Payments permitted under Section 6.06;
(v)    the Disposition of the Capital Stock of ProductionCo to Tellurian or any
Subsidiary thereof; provided, that simultaneously with such disposition, the
Capital Stock of ProductionCo shall be pledged by the Person acquiring such
Capital Stock to the Collateral Agent to secure the Obligations, with such
Capital Stock retaining its status as Collateral hereunder;
(vi)    the Disposition of the Capital Stock of Magellan Petroleum Australia Pty
Ltd or any of its Subsidiaries;
(vii)    the Disposition of the Capital Stock of Magellan Petroleum (UK)
Investment Holdings Limited or any of its Subsidiaries; or
(f)    with respect to ProductionCo only (and only for so long as ProductionCo
and its Subsidiaries are not required to be Guarantors hereunder), allow
ProductionCo to convey, sell, lease, transfer, or otherwise dispose of, in one
transaction or a series of transactions, all or any part of its property except
as and to the extent permitted under the ProductionCo Loan Documents.
Section 6.08    Accounting Changes. Neither Tellurian nor any Loan Party shall
change its fiscal year.
Section 6.09    Amendment or Termination of Material Project Documents; Other
Restrictions on Material Project Documents. No Loan Party shall, or shall permit
any Subsidiary of a Loan Party to:
(a)    without the prior written consent of the Administrative Agent (acting
upon the direction of the Required Lenders), directly or indirectly amend,
modify, supplement or grant a consent, approval or waiver under, or permit or
consent to the amendment, modification, supplement, consent, approval or waiver
of any provision of any Material Project Document, except any amendment,
modification, supplement, consent, approval or waiver of such Material Project
Document which could not reasonably be expected to be materially adverse to the
Lenders; provided that any change orders in respect of the Driftwood EPC
Contract (Phase 1), Driftwood EPC Contract (Phase 2), Driftwood EPC Contract
(Phase 3), or Driftwood EPC Contract (Phase 4) that do not cause the costs under
such contracts to increase by more than 10% in the aggregate above the costs
under such contracts as of the most recent price refresh on April 30, 2019 shall
not be deemed to be materially adverse to the Lenders; provided, further, that
any change orders in excess of such amount shall require the prior the prior
written consent of the Administrative Agent (acting upon the direction of the
Required Lenders and which shall not be unreasonably withheld, conditioned or
delayed);


69



--------------------------------------------------------------------------------





(b)    directly or indirectly transfer, terminate, cancel, or permit or consent
to the transfer, termination or cancellation of, any Material Project Document
(including by exercising any contractual option to terminate, or failing to
exercise any contractual option to extend);
(c)    enter into a Material Project Document, unless: (i) such Material Project
Document could not reasonably be expected to be materially adverse to the
Borrower Group or the Lenders; and (ii) in connection therewith, Tellurian or
such Loan Party shall use commercially reasonable efforts to enter into a
Consent to Assignment within thirty (30) days of entering into the relevant
Material Project Document substantially on the terms and provisions set forth in
Exhibit D with the relevant Material Project Party and the Collateral Agent, or
upon such other terms and provisions as are reasonably satisfactory to the
Administrative Agent; provided that neither ProductionCo nor any of its
Subsidiaries shall be required to deliver any such Consent to Assignment if
ProductionCo or any such Subsidiary is not required to be a Guarantor hereunder;
provided, further, that the use of commercially reasonable efforts to enter into
a Consent to Assignment with respect to a land lease option or any leases
resulting from the exercise of a land lease option shall only be required to the
extent a mortgage has been delivered (or has been required to have been
delivered) pursuant to Section 5.24;
(d)    for so long as ProductionCo and its Subsidiaries are not required to be
Guarantors hereunder, permit ProductionCo to amend, alter, or change in any
material respect, or terminate or permit the termination of:
(i)    any Material Contract (as defined in the ProductionCo Credit Agreement),
or the Affiliate Production Sale Agreement (as defined in the ProductionCo
Credit Agreement) (other than confirmations with respect thereto), in each case
without the prior written consent of the Required Lenders, which consent shall
not be unreasonably withheld, conditioned, or delayed; or
(ii)    any ProductionCo Loan Document without the prior written consent of the
Required Lenders; it being understood that: (A) any changes to Sections 2.5,
2.6, or 2.7 of the ProductionCo Credit Agreement, or the definition of
“Applicable Margin” or “Debt” under the ProductionCo Credit Agreement, shall be
material; and (B) any changes to Articles 8, 9, or 10 of the ProductionCo Credit
Agreement shall only be deemed to be material if such changes are materially
adverse to the Lenders; provided that the Borrower shall promptly notify the
Administrative Agent of any changes to Articles 8, 9, or 10 of the ProductionCo
Credit Agreement.
If applicable, the Required Lenders and the Administrative Agent shall use good
faith efforts to respond to each request pursuant to this Section 6.09 as soon
as practicable.


70



--------------------------------------------------------------------------------





Section 6.10    Transactions with Affiliates. No Loan Party shall, directly or
indirectly, enter into any transaction or series of related transactions with an
Affiliate of such Loan Party, except for: (a) transactions set forth on Schedule
3.24 hereto; and (b) transactions in the ordinary course of such Loan Party’s
(and such Affiliate’s) business and upon fair and reasonable terms no less
favorable to such Loan Party than it would obtain in comparable arm’s-length
transactions with a Person acting in good faith which is not an Affiliate.
Section 6.11    Collateral Accounts.
(a)    Neither Tellurian nor any Loan Party shall, nor shall they permit any
domestic Subsidiary of Tellurian to, open, or instruct any Person to open, any
deposit account or securities accounts other than the Collateral Accounts and
Excluded Accounts.
(b)    Except with respect to Excluded Accounts, neither Tellurian nor any Loan
Party shall, nor shall they permit any domestic Subsidiary of Tellurian to,
maintain any deposit account or securities account unless such deposit account
or securities account is subject to an Account Control Agreement.
(c)    Neither Tellurian nor any Loan Party shall, nor shall they permit any
Subsidiary of Tellurian to, permit: (i) the amounts on deposit in any deposit
accounts or securities accounts owned or held by Tellurian LNG UK Ltd. or
Tellurian LNG Singapore Pte. Ltd. to at any time exceed $2,500,000 in the
aggregate; (ii) the amounts on deposit in BofA LC Cash Collateral Accounts to at
any time exceed $250,000 in the aggregate; (iii) the amounts on deposit in BofA
CC Cash Collateral Accounts to exceed $125,000 in the aggregate; (iv) the
amounts on deposit in any deposit accounts or securities accounts owned or held
by Magellan Petroleum Offshore Pty Ltd to at any time exceed $100,000 in the
aggregate; or (v) amounts on deposit in an Excluded Account to be used for any
purpose other than the purposes expressly set forth in the definition of
“Excluded Accounts”.
(d)    Unless such account is designated as an Excluded Account on Schedule 3.25
as of the Closing Date or is a newly opened account of a Foreign Subsidiary, no
deposit account or securities account (whether an existing account or a newly
opened account) shall be, or may be designated as, an Excluded Account without
the prior written consent of the Required Lenders, which consent shall not be
unreasonably withheld, delayed, or conditioned.
Section 6.12    Guarantees. No Loan Party shall assume, guarantee, endorse,
contingently agree to purchase or otherwise become liable for Indebtedness or
obligations of any other Person except as otherwise permitted under the terms of
the Financing Documents.
Section 6.13    Hazardous Materials. Neither Tellurian nor any Loan Party shall
cause any Releases of Hazardous Materials at, on, or under the Site except to
the extent such Release is otherwise in compliance with all Applicable Laws and
all applicable insurance policies that the Loan Parties are required to maintain
under the Financing Documents, except as would not reasonably be expected to
cause a Material Adverse Effect.


71



--------------------------------------------------------------------------------





Section 6.14    No Speculative Transactions. No Loan Party shall enter into any
Swap Agreement, foreign currency trading, or other speculative transactions,
except for any Swap Agreement or foreign currency trading entered into for
non-speculative transactions.
Section 6.15    Purchase of Capital Stock. Each Loan Party shall not, nor shall
it permit any party to, purchase, redeem, or otherwise acquire any of such Loan
Party’s issued Capital Stock or otherwise reduce its Capital Stock.
Article VII    
EVENTS OF DEFAULT
Section 7.01    Events of Default. If any of the following events (“Events of
Default”) shall occur:
(a)    the Borrower shall fail to pay any principal of any Loan (including any
Accrued Interest that has been added to principal) when and as the same shall
become due and payable, whether at the due date thereof or, in the case of
payments of principal due pursuant to Section 2.05(b), at a date fixed for
prepayment thereof, or otherwise; or
(b)    the Borrower shall fail to pay, when the same shall be due and payable,
(i) any interest on any Loan and such failure is not cured within five (5)
Business Days or (ii) any fee or any other amount (other than an amount referred
to in clause (a) or (b)(i) of this Section 7.01) payable under this Agreement or
under any other Financing Document when and as the same shall become due and
payable, and such failure shall continue unremedied for a period of five (5)
Business Days; or
(c)    any representation or warranty made by or deemed made by any Loan Party
in this Agreement or any other Financing Document, or in any certificate or
other document furnished to any Secured Party by or on behalf of such Loan Party
in accordance with the terms hereof or thereof or any representation or warranty
made by Tellurian in the Pledge Agreement, shall prove to have been incorrect in
any material respect as of the time made or deemed made, confirmed or furnished;
or
(d)    any Loan Party shall fail to observe or perform any covenant or
agreement, as applicable, contained in:
(i)    Sections 5.01 (as to existence), 5.11(f), 5.13, 5.18(c) (with respect to
the first sentence only), or Article VI; or
(ii)    Sections 5.10(a), 5.10(b) or 5.10(c) and such failure has continued
unremedied for a period of ten (10) Business Days;
(e)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement or any other Financing Document (other
than those specified in clause (a), (b), (c) or (d) of this Section 7.01), and
in each case such failure shall continue unremedied for a period of thirty
(30) days after the earlier of (i) the date upon which the


72



--------------------------------------------------------------------------------





Administrative Agent has given the Borrower written notice of such failure or
(ii) the date on which any Authorized Representative of the Borrower acquires
actual knowledge of such failure;
(f)    Tellurian, Driftwood GP, or Driftwood LP shall fail to observe or perform
any material covenant, condition or agreement contained in a Loan Document to
which it is a party;
(g)    a Bankruptcy occurs with respect to Tellurian or any Loan Party;
(h)    one or more final non-appealable judgments or orders for the payment of
money are entered against the Loan Parties in an amount exceeding $2,500,000, or
against Tellurian in an amount exceeding $10,000,000, individually or in the
aggregate (exclusive of judgment amounts covered by insurance or bond where the
insurer or bonding party has admitted liability in respect of such judgment),
and any such judgment remains unsatisfied without any procurement of a stay of
execution for a period of thirty (30) days or more after the date of entry of
judgment;
(i)    (i) any Security Document: (A) is revoked, terminated or otherwise ceases
to be in full force and effect (except in connection with its expiration in
accordance with its terms in the ordinary course (and not related to any default
thereunder)), or the enforceability thereof shall be challenged in writing by
Tellurian or any Loan Party; (B) ceases to provide (to the extent permitted by
law and to the extent required by the Financing Documents) a first priority
(except for any Permitted Liens that ranks pari passu or higher in priority by
statute or law) perfected Lien on a material portion of the assets purported to
be covered thereby in favor of the Collateral Agent, free and clear of all other
Liens (other than Permitted Liens); or (C) becomes unlawful or is declared void;
or (ii) any Financing Document: (A) is revoked, terminated or otherwise ceases
to be in full force and effect (except in connection with its expiration in
accordance with its terms in the ordinary course (and not related to any default
thereunder)); or (B) becomes unlawful or is declared void; or
(j)    an ERISA Event has occurred which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect;
(k)    a Change of Control has occurred;
(l)    (i) any Material Project Document (or the Consent to Assignment related
thereto) shall at any time for any reason cease to be valid and binding and in
full force and effect (in each case, except in connection with its expiration in
accordance with its terms in the ordinary course (and not related to any default
thereunder)); (ii) any material provision of any Material Project Document is
declared null and void by a court of competent jurisdiction; or (iii) any
Material Project Party repudiates in writing or denies in writing further
liability or obligation under any Material Project Document except upon
fulfillment of all of its obligations thereunder; provided that any such event
with respect to a Material Project Document herein shall not be an Event of
Default if the applicable Person has, within 180 days after the occurrence of
such relevant circumstance, entered into a Replacement Project Document with
respect thereto or has received a termination payment that has been offered to
prepay the Loan in accordance with Section 2.05(b)(i) in an amount acceptable to
the Required Lenders (in their sole discretion);


73



--------------------------------------------------------------------------------





(m)    any Authorization by a Governmental Authority necessary for the
execution, delivery and performance of any obligation under the Transaction
Documents is terminated or ceases to be in full force or is not obtained,
maintained, or complied with, unless such failure: (i) could not reasonably be
expected to result in a Material Adverse Effect during the cure period under the
following clause (ii); and (ii) is remedied within ninety (90) days;
(n)    an uninsured Event of Loss or a Condemnation, in each case with respect
to a material portion of the Site, shall occur;
(o)    an Event of Abandonment shall occur;
(p)    any material breach of the NCS Warrant Agreement shall have occurred and
be continuing;
(q)    an “Event of Default” (as defined in the ProductionCo Credit Agreement):
(i)     under Sections 10.1(a), 10.1(b)(i) (but only with respect to breaches of
Section 7.2 of the ProductionCo Credit Agreement), 10.1(b)(ii), 10.1(e),
10.1(f), 10.1(g), 10.1(k), 10.1(n), or 10.1(o) of the ProductionCo Credit
Agreement shall have occurred and be continuing; or
(ii)    under Section 10.1(b)(i) (but only with respect to breaches of
Articles 8 and 9 of the ProductionCo Credit Agreement) shall have occurred and,
within forty-five (45) days after the occurrence thereof, the lenders under the
ProductionCo Credit Agreement shall not have: (A) waived such “Event of
“Default”; or (B) entered into a forbearance or similar agreement with
ProductionCo under which such lenders have agreed to delay exercising remedies
in connection with such “Event of Default”; provided that such “Event of
Default” shall constitute an Event of Default hereunder when such lenders are no
longer obligated to forego exercising remedies in connection with such “Event of
Default” under such forbearance or similar agreement; or
(r)    the maturity of any Indebtedness under the ProductionCo Credit Agreement
shall have been accelerated, or any such Indebtedness shall have been required
to be prepaid, repurchased, defeased, or redeemed prior to the stated maturity
thereof, or any cash collateral in respect thereof to be demanded;
then, and in every such event (other than an event with respect to a Loan Party
or Tellurian described in clause (g) of this Section 7.01), and at any time
thereafter during the continuance of such event, the Administrative Agent shall,
at the written request of the Required Lenders, by written notice to the
Borrower, take any or all of the following actions, at the same or different
times: (i) terminate the Commitments, and thereupon the Commitments shall
terminate immediately; and (ii) declare the Loan and all other amounts due under
the Financing Documents (including any applicable Final Payment Fee) then
outstanding to be due and payable in whole (or in part, in which case any
principal not so declared to be due and payable may thereafter be declared to be
due and payable), and thereupon the principal of the Loan so declared to be due
and payable, together with accrued interest thereon and all fees and other
obligations of the Borrower accrued hereunder or under the Financing Documents
(including any applicable Final Payment Fee), shall become due and payable


74



--------------------------------------------------------------------------------





immediately, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Loan Parties; and in case of any event
with respect to a Loan Party or Tellurian described in clause (g) of this
Section 7.01, the Commitments shall automatically terminate and the principal of
the Loan then outstanding, together with accrued interest thereon and all fees
and other obligations of the Borrower accrued hereunder and under the Financing
Documents (including the Prepayment Premium), shall automatically become due and
payable, without presentment, demand, protest, or other notice of any kind, all
of which are hereby waived by the Loan Parties. Upon the occurrence and during
the continuance of any Event of Default, in addition to the exercise of remedies
set forth in clauses (i) and (ii) above, each Secured Party shall be, subject to
the terms of the Security Documents, entitled to exercise the rights and
remedies available to such Secured Party under and in accordance with the
provisions of the other Financing Documents to which it is a party or any
Applicable Law.
Article VIII    
THE AGENTS
Section 8.01    Appointment and Authorization of the Agents.
(a)    Each of the Lenders hereby irrevocably appoints each Agent to act on its
behalf as its agent hereunder and under the other Financing Documents and
authorizes each Agent in such capacity, to take such actions on its behalf and
to exercise such powers as are delegated to it by the terms hereof or thereof,
together with such actions and powers as are reasonably incidental thereto. Each
Agent, by executing this Agreement, hereby accepts such appointment. The
provisions of this Article are solely for the benefit of the Agent and the
Lenders, and none of the Loan Parties shall have rights as a third party
beneficiary of any of such provisions.
(b)    Each Agent is hereby authorized to execute, deliver and perform each of
the Financing Documents to which such Agent is intended to be a party. Each
Agent hereby agrees, and each Lender hereby authorizes such Agent, to enter into
the amendments and other modifications of the Security Documents (subject to
Section 10.02(b)).
Section 8.02    Rights as a Lender. Each Agent shall have the same rights and
powers in its capacity as a Lender as any other Lender and may exercise the same
as though it were not an Agent, and such Person and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Borrower or any of Subsidiary or other Affiliate thereof as if it were not
an Agent hereunder.
Section 8.03    Duties of Agent; Exculpatory Provisions. No Agent shall have any
duties or obligations except those expressly set forth herein and in the other
Financing Documents. Without limiting the generality of the foregoing, no Agent:
(a) shall be subject to any fiduciary or other implied duties, regardless of
whether a Default or Event of Default has occurred and is continuing, and
without limiting the generality of the foregoing, the use of the term “agent”
herein and in the other Financing Documents with reference to either Agent is
not intended to connote any fiduciary or other implied (or express) obligations
arising under any agency doctrine of any Applicable Law and instead, such term
is used merely as a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties; (b) shall have


75



--------------------------------------------------------------------------------





any duty to take any discretionary action or exercise any discretionary powers,
except discretionary rights and powers expressly contemplated hereby or by the
other Financing Documents that such Agent is required to exercise in writing by
the Required Lenders; provided that no Agent shall be required to take any
action that, in its reasonable opinion or the reasonable opinion of its counsel,
may expose such Agent to liability, or that is contrary to any Financing
Document or Applicable Law, including, for the avoidance of doubt, refraining
from any action that, in its reasonable opinion or the reasonable opinion of its
counsel, may be in violation of the automatic stay under any debtor relief law
or that may effect a forfeiture, modification, or termination of property in
violation of any debtor relief law; and (c) shall, except as expressly set forth
herein and in the other Financing Documents, have any duty to disclose, and
shall not be liable for the failure to disclose, any information relating to the
Borrower or any of its Subsidiaries that is communicated to or obtained by the
financial institution serving as an Agent or any of its Affiliates in any
capacity. No Agent shall be liable for any action taken or not taken by it with
the written consent or at the written request or direction of the Required
Lenders or in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final, non-appealable
decision. No Agent shall be deemed to have knowledge of any Default or Event of
Default, or have any duty to act upon any Default or Event of Default (including
sending any notice relating thereto), unless and until written notice thereof is
given to such Agent by the Borrower or a Lender, and no Agent shall be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with this Agreement or any
other Financing Document; (ii) the contents of any certificate, report or other
document delivered hereunder or thereunder or in connection herewith or
therewith; (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or therein; (iv) the
validity, enforceability, effectiveness or genuineness of this Agreement, any
other Financing Document, or any other agreement, instrument, or document, or
the creation, perfection, or priority of any Lien purported to be created by the
Security Documents; or (v) the satisfaction of any condition set forth in
Article IV or elsewhere herein or therein, other than to confirm receipt of
items expressly required to be delivered to such Agent. No Agent shall: (A) be
required to expend or risk any of its own funds or otherwise incur any
liability, financial or otherwise, in the performance of any of its duties
hereunder or under any other Financing Document; (B) be required to file
financing statements or continuation statements, or be responsible for
maintaining the security interests purported to be created as described herein;
or (C) incur any liability for not performing any act or fulfilling any duty,
obligation, or responsibility hereunder or under any other Financing Document by
reason of any occurrence beyond the control of, and that is not the result of
the negligence or willful misconduct of, such Agent (including, but not limited
to, any act or provision of any present or future law or regulation or
governmental authority, any act of God or war, civil unrest, local or national
disturbance or disaster, any act of terrorism, or the unavailability of the
Federal Reserve Bank wire or facsimile or other wire or communication facility).
Each Agent shall be fully justified in failing or refusing to take any action
that is not required by, or explicitly approved by the Lenders under, any
Financing Document, unless such Agent first receives a written direction of the
Required Lenders and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. The
Agents shall in all cases be fully protected in acting, or in refraining from
acting, under this Agreement or any other Financing


76



--------------------------------------------------------------------------------





Document in accordance with a written direction of the Required Lenders (or such
greater number of Lenders as may be expressly required hereby in any instance),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders. For the avoidance of doubt, whenever reference
is made in this Agreement or any other Financing Document to any action by,
consent, designation, specification, requirement or approval of, notice,
request, or other communication from, or other discretion given or action to be
undertaken or to be (or not to be) suffered or omitted by an Agent, or to any
amendment, waiver, or other modification of this Agreement to be executed (or
not to be executed) by an Agent, or to any election, decision, opinion,
acceptance, use of judgment, expression of satisfaction, approval, or other
exercise of discretion by an Agent, it is understood that in all cases (other
than with respect to the discretion provided to the Agent in Section
10.04(b)(v)), such Agent shall be acting, giving, withholding, suffering,
omitting, making, or otherwise undertaking and exercising the same (or shall not
be undertaking and exercising the same) as directed in writing by the Required
Lenders or otherwise in accordance with this Agreement and the other Financing
Documents. This provision is intended solely for the benefit of the Agents and
their respective permitted successors and assigns and is not intended to, and
will not, entitle the other parties hereto to any defense, claim, or
counterclaims under or in relation to any Financing Document, or confer any
rights or benefits on any other party hereto.
Each Lender, by delivering its signature page to this Agreement or an Assignment
and Assumption and funding its Loan on the Closing Date, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Financing Document
(other than the Agent Fee Letter) and each other document required to be
approved by any Agent, the Required Lenders or the Lenders, as applicable, on
the Closing Date.
Section 8.04    Reliance by Agent. Each Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing believed
by it to be genuine and to have been signed or sent by the proper Person. Each
Agent also may rely upon any statement made to it orally or by telephone and
believed by it to be made by the proper Person, and shall not incur any
liability for relying thereon. Each Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
Section 8.05    Delegation of Duties. Each Agent may perform any and all its
duties and exercise its rights and powers by or through any one or more
sub-agents appointed by such Agent. Each Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs and the provisions of Sections 10.03(a), (b), and (c) shall apply to
any such sub-agent and to the Related Parties of each Agent and any such
sub-agent, and shall apply to their respective activities as well as activities
as each Agent.
Section 8.06    Withholding of Taxes by the Administrative Agent;
Indemnification. To the extent required by any Applicable Law, the
Administrative Agent may withhold from any payment to any Lender an amount
equivalent to any applicable withholding Taxes. If any Governmental Authority
asserts a claim that the Administrative Agent did not properly withhold Taxes
from


77



--------------------------------------------------------------------------------





amounts paid to or for the account of any Lender because the appropriate form
was not delivered or was not properly executed or because such Lender failed to
notify the Administrative Agent of a change in circumstance which rendered the
exemption from, or reduction of, withholding Taxes ineffective or for any other
reason, or if the Administrative Agent reasonably determines that a payment was
made to a Lender pursuant to this Agreement without deduction of applicable
withholding tax from such payment, such Lender shall promptly indemnify the
Administrative Agent fully for all amounts paid, directly or indirectly, by
Administrative Agent as Taxes or otherwise, including any penalties or interest
and together with all expenses (including legal expenses, allocated internal
costs and out-of-pocket expenses) incurred. Each Lender shall severally
indemnify the Administrative Agent, within ten days after demand therefor, for
(i) any Indemnified Taxes attributable to such Person (but only to the extent
that the Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Person’s failure to comply with the
provisions of Section 10.04(f) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Person, in each case,
that are payable or paid by the Administrative Agent in connection with any
Financing Document, and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to any Lender by the Administrative Agent
shall be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Financing Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 8.06.
Section 8.07    Resignation of Agent. Each Agent may resign at any time upon
thirty days’ notice by notifying the Lenders and the Borrower, and any Agent may
be removed at any time by the Required Lenders (with a prior written notice to
the Borrower). Upon any such resignation or removal, the Required Lenders shall
have the right, with the consent of the Borrower (such consent not to be
unreasonably withheld), to appoint a successor. If no successor shall have been
so appointed by the Required Lenders and approved by the Borrower and shall have
accepted such appointment within 30 days after the retiring Agent gives notice
of its resignation or after the Required Lenders’ removal of the retiring Agent,
then the retiring Agent may, on behalf of the Lenders, appoint, or petition a
court to appoint, a successor Agent, which shall be a Lender with an office in
New York, New York, an Affiliate of a Lender or a financial institution with an
office in New York, New York having a combined capital and surplus that is not
less than $250,000,000. Upon the acceptance of its appointment as Agent
hereunder by a successor, such successor shall, subject to the final sentence of
this Section 8.07, succeed to and become vested with all the rights, powers,
privileges and duties of the retiring (or retired) Agent and the retiring Agent
shall be discharged from its duties and obligations hereunder (if not already
discharged therefrom as provided above in this paragraph). The fees payable by
the Borrower to a successor Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the Agent’s resignation or removal hereunder, the provisions of this
Article and Section 10.03 shall continue in effect for its benefit in respect of
any actions taken or omitted to be taken by it while it was acting as Agent.


78



--------------------------------------------------------------------------------





Section 8.08    Non-Reliance on Agent or Other Lenders. Each Lender acknowledges
that it has, independently and without reliance upon any Agent, the Affiliates
of any Agent or any other Lender and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Lender also acknowledges that it will, independently
and without reliance upon any Agent, the Affiliates of any Agent or any other
Lender and based on such documents and information as it shall from time to time
deem appropriate, continue to make its own decisions in taking or not taking
action under or based upon this Agreement, any other Financing Document or any
related agreement or any document furnished hereunder or thereunder.
Section 8.09    No Other Duties; Etc. The parties agree that neither the
Administrative Agent nor the Collateral Agent shall have any obligations,
liability or responsibility under or in connection with this Agreement and the
other Financing Documents and that none of the Agents shall have any
obligations, liabilities or responsibilities except for those expressly set
forth herein and in the other Financing Documents. The Collateral Agent shall
have all of the rights (including indemnification rights), powers, benefits,
privileges, exculpations, protections and immunities granted to the Collateral
Agent under the other Financing Documents, all of which are incorporated herein
mutatis mutandis.
Article IX    
GUARANTY
Section 9.01    Guaranty.
(a)    For good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, each Guarantor hereby unconditionally and irrevocably
guarantees the full and punctual payment and performance (whether at stated
maturity, upon acceleration or otherwise) of all Guaranteed Obligations, in each
case as primary obligor and not merely as surety and with respect to all such
Guaranteed Obligations howsoever created, arising or evidenced, whether direct
or indirect, absolute or contingent, now or hereafter existing, or due or to
become due. This is a guaranty of payment and not merely of collection.
(b)    All payments made by any Guarantor under this Article IX shall be payable
in the manner required for payments by the Borrower hereunder, including: (i)
the obligation to make all such payments in Dollars, free and clear of, and
without deduction for, any Taxes (other than Excluded Taxes); (ii) the
obligation to pay interest at the Post-Default Rate; and (iii) the obligation to
pay all amounts due under the Loan in Dollars.
(c)    Any term or provision of this guaranty to the contrary notwithstanding
the aggregate maximum amount of the Guaranteed Obligations for which such
Guarantor shall be liable under this guaranty shall not exceed the maximum
amount for which such Guarantor can be liable without rendering this guaranty or
any other Financing Document, as it relates to such Guarantor, void or voidable
under Applicable Law relating to fraudulent conveyance or fraudulent transfer.


79



--------------------------------------------------------------------------------





Section 9.02    Guaranty Unconditional. The Guaranteed Obligations shall be
unconditional and absolute and, without limiting the generality of the
foregoing, shall not be released, discharged or otherwise affected by:
(a)    any extension, renewal, settlement, compromise, waiver or release in
respect of any obligations of any Loan Party under the Financing Documents
and/or any Commitments under the Financing Documents, by operation of law or
otherwise (other than with respect to any such extension, renewal, settlement,
compromise, waiver or release agreed in accordance with the terms hereunder as
expressly applying to the Guaranteed Obligations),
(b)    any modification or amendment of or supplement to this Agreement or any
other Financing Document (other than with respect to any modification, amendment
or supplement agreed in accordance with the terms hereunder as expressly
applying to the Guaranteed Obligations),
(c)    any release, impairment, non-perfection or invalidity of any Collateral,
(d)    any change in the organized existence, structure or ownership of any Loan
Party,
(e)    the existence of any claim, set-off or other rights that any Guarantor
may have at any time against any Loan Party, any Secured Party or any other
Person, whether in connection herewith or with any unrelated transactions,
(f)    any invalidity or unenforceability relating to or against any Loan Party
for any reason of any Financing Document, or any provision of Applicable Law
purporting to prohibit the performance by any Loan Party of any of its
obligations under the Financing Documents (other than any such invalidity or
unenforceability with respect solely to the Guaranteed Obligations),
(g)    the failure of any Material Project Party to make payments owed to any
Loan Party under a Material Project Document, or
(h)    any other act or omission to act or delay of any kind by any Loan Party,
any Secured Party or any other Person or any other circumstance whatsoever that
might, but for the provisions of this Section 9.02, constitute a legal or
equitable discharge of the obligations of any Loan Party under the Financing
Documents.
Section 9.03    Discharge Only Upon Payment in Full; Reinstatement in Certain
Circumstances. The Guaranteed Obligations shall remain in full force and effect
until all of the Borrower’s obligations under the Financing Documents shall have
been paid or otherwise performed in full and all of the Commitments shall have
terminated. If at any time any payment made under this Agreement or any other
Financing Document is rescinded or must otherwise be restored or returned upon
the insolvency, bankruptcy, reorganization or similar event of any Loan Party or
any other Person or otherwise, then the Guaranteed Obligations with respect to
such payment shall be reinstated at such time as though such payment had been
due but not made at such time.




80



--------------------------------------------------------------------------------





Section 9.04    Waiver by the Guarantors.
(a)    Each Guarantor hereby irrevocably and unconditionally waives, to the
fullest extent permitted by Applicable Law: (i) notice of acceptance of the
guaranty provided in this Article IX and notice of any liability to which this
guaranty may apply, (ii) all notices that may be required by Applicable Law or
otherwise to preserve intact any rights of any Secured Party against any Loan
Party, including any demand, presentment, protest, proof of notice of
non-payment, notice of any failure on the part of any Loan Party to perform and
comply with any covenant, agreement, term, condition or provision of any
agreement and any other notice to any other party that may be liable in respect
of the Guaranteed Obligations (including any Loan Party) except any of the
foregoing as may be expressly required hereunder, (iii) any right to the
enforcement, assertion or exercise by any Secured Party of any right, power,
privilege or remedy conferred upon such Person under the Financing Documents or
otherwise and (iv) any requirement that any Secured Party exhaust any right,
power, privilege or remedy, or mitigate any damages resulting from a default,
under any Financing Document, or proceed to take any action against any
Collateral or against any Loan Party or any other Person under or in respect of
any Financing Document or otherwise, or protect, secure, perfect or ensure any
Lien on any Collateral.
(b)    Each Guarantor agrees and acknowledges that the Administrative Agent and
each holder of any Guaranteed Obligations may demand payment of, enforce and
recover from any Guarantor or any other Person obligated for any or all of such
Guaranteed Obligations in any order and in any manner whatsoever, without any
requirement that the Administrative Agent or such holder seek to recover from
any particular Guarantor or other Person first or from any Guarantors or other
Persons pro rata or on any other basis.
Section 9.05    Subrogation. Upon any Guarantor making any payment under this
Article IX, such Guarantor shall be subrogated to the rights of the payee
against the Borrower with respect to such obligation; provided that no Guarantor
shall enforce any payment by way of subrogation, indemnity, contribution or
otherwise, or exercise any other right, against any Loan Party (or otherwise
benefit from any payment or other transfer arising from any such right) so long
as any obligations under the Financing Documents (other than on-going but not
yet incurred indemnity obligations) remain unpaid and/or unsatisfied.
Section 9.06    Acceleration. All amounts subject to acceleration under this
Agreement shall be payable by the Guarantors hereunder immediately upon demand
by the Administrative Agent.
Article X    
MISCELLANEOUS
Section 10.01    Notices. Except as otherwise expressly provided herein or in
any Financing Document, all notices and other communications provided for
hereunder or thereunder shall be (i) in writing (including facsimile and email)
and (ii) sent by facsimile, email or overnight courier (if for inland delivery)
or international courier (if for overseas delivery) to a party hereto at its
address and contact number specified below, or at such other address and contact
number as is designated by such party in a written notice to the other parties
hereto:


81



--------------------------------------------------------------------------------





(a)    Borrower:
Driftwood Holdings LLC
1201 Louisiana St.
Suite 3100
Houston, Texas 77002
Attention: Graham A. McArthur, Treasurer
Email: legal.notices@tellurianinc.com
treasury@tellurianinc.com
(b)    Any Guarantor:
[Name of Guarantor]
c/o Driftwood Holdings LLC
1201 Louisiana St.
Suite 3100
Houston, Texas 77002
Attention: Graham A. McArthur, Treasurer
Email: legal.notices@tellurianinc.com
treasury@tellurianinc.com
(c)    Tellurian:
Tellurian Inc.
1201 Louisiana St.
Suite 3100
Houston, Texas 77002
Attention: Graham A. McArthur, Treasurer
Email: legal.notices@tellurianinc.com
treasruy@tellurianinc.com
(d)    Administrative Agent:
Wilmington Trust, National Association
50 South Sixth Street, Suite 1290
Minneapolis, MN 55402
Attention: Nikki Kroll
Email: nkroll@wilmingtontrust.com
(e)    Collateral Agent:
Wilmington Trust, National Association
50 South Sixth Street, Suite 1290
Minneapolis, MN 55402
Attention: Nikki Kroll
Email: nkroll@wilmingtontrust.com


82



--------------------------------------------------------------------------------





(f)    If to a Lender, to it at its address (or facsimile number) set forth in
its Administrative Questionnaire.
All notices and communications shall be effective when received by the addressee
thereof during business hours on a Business Day in such Person’s location as
indicated by such Person’s address in clauses (a) through (f) above, or at such
other address as is designated by such Person in a written notice to the other
parties hereto.
Section 10.02    Waivers; Amendments.
(a)    No Deemed Waivers; Remedies Cumulative. No failure or delay on the part
of any Agent or any Lender in exercising any right, power or privilege hereunder
or under any other Financing Document and no course of dealing between any Loan
Party, or any of the Borrower’s Affiliates, on the one hand, and any Agent or
Lender on the other hand, shall impair any such right, power or privilege or
operate as a waiver thereof; nor shall any single or partial exercise of any
right, power or privilege hereunder or under any other Financing Document
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege hereunder or thereunder. The rights, powers and
remedies herein or in any other Financing Document expressly provided are
cumulative and not exclusive of any rights, powers or remedies which any party
thereto would otherwise have. No notice to or demand on the Borrower in any case
shall entitle the Borrower to any other or further notice or demand in similar
or other circumstances or constitute a waiver of the rights of any Agent or any
Lender to any other or further action in any circumstances without notice or
demand.
(b)    Amendments. No amendment or waiver of any provision of this Agreement or
any other Financing Document (other than any Security Document, each of which
may only be waived, amended or modified in accordance with the Security
Agreement), and no consent to any departure by the Borrower shall be effective
unless in writing signed by the Required Lenders and the Borrower and
acknowledged by the Administrative Agent; provided that no such amendment,
waiver or consent shall: (i) postpone any date fixed by this Agreement or any
other Financing Document for any payment of principal, interest, fees or other
amounts due to the Lenders (or any of them), or postpone the scheduled date of
expiration of any Commitment, without the written consent of each Lender
directly affected thereby; (ii) reduce the principal of, or the rate of interest
specified herein on, any Loan, or any fees or other amounts payable hereunder or
under any other Financing Document, without the written consent of each Lender
directly affected thereby; (iii) change the pro rata agreements in Section
2.10(c) or 2.10(d) without the consent of each Lender affected thereby;
(iv) change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; or (v) release or (other than as expressly permitted herein or in
the Security Agreement) share any material portion of the Collateral without the
written consent of each Lender; and provided further that (A) no amendment,
waiver or consent shall, without the written consent of the relevant Agent in
addition to the Lenders required above, affect the rights or duties of such
Agent under this Agreement or any other Financing Document and (B) any separate
fee agreement between the Borrower and the Administrative Agent in its capacity
as


83



--------------------------------------------------------------------------------





such or between the Borrower and the Collateral Agent in its capacity as such
may be amended or modified by such parties. Notwithstanding anything herein to
the contrary, the Loan Parties and the Agents may (but shall not be obligated
to) amend or supplement any Security Document without the consent of any Lender
to cure any ambiguity, defect or inconsistency which is not material, or to make
any change that would provide any additional rights or benefits to the Lenders.
Section 10.03    Expenses; Indemnity; Etc.
(a)    Costs and Expenses. The Borrower agrees to pay or reimburse each of the
Agents and the Lenders for: (i) all reasonable and documented out-of-pocket
costs and expenses of the Agents and the Lenders (including the reasonable fees
and expenses of Latham & Watkins LLP, New York counsel to the lead arranger,
counsel to the Administrative Agent and the Collateral Agent (and such other
counsel that the Agents may select from time to time) and experts engaged by the
Agents or the Lenders from time to time, in connection with: (A) the
negotiation, preparation, execution, delivery and performance of this Agreement
and the other Financing Documents and the extension of credit under this
Agreement (whether or not the transaction contemplated hereby and thereby shall
be consummated); or (B) any amendment, modification or waiver of any of the
terms of this Agreement or any other Financing Documents); (ii) all reasonable
costs and expenses of the Lenders (including payment of the fees provided for
herein) and the Agents (including counsels’ fees and expenses and reasonable
experts’ fees and expenses) in connection with: (A) any Default or Event of
Default and any enforcement or collection proceedings resulting from such
Default or Event of Default or in connection with the negotiation of any
restructuring or “work-out” (whether or not consummated) of the obligations of
the Loan Parties under this Agreement or the obligations of Tellurian under any
other Financing Document; and (B) the enforcement of this Section 10.03 or the
preservation of their respective rights; (iii) all costs, expenses, Taxes,
assessments and other charges incurred in connection with any filing,
registration, recording or perfection of any security interest contemplated by
any Security Document or any other document referred to therein (including all
costs, expenses and other charges procured with respect to the Liens created
pursuant to any mortgage or deed of trust).
(b)    Indemnification by the Borrower. Each Loan Party agrees to indemnify and
hold harmless each of the Agents and the Lenders and their affiliates and their
respective directors, officers, employees, administrative agents, agents,
sub-agents, attorneys-in-fact and controlling persons (each, an “Indemnified
Party”) from and against any and all losses, claims, damages and liabilities
(other than Excluded Taxes, Indemnified Taxes and Other Taxes, which are
addressed in Section 2.09), joint or several, to which such Indemnified Party
may become subject related to or arising out of any transaction contemplated by
the Financing Documents or the execution, delivery and performance of the
Financing Documents or any other document in any way relating to the Financing
Documents and the transactions contemplated by the Financing Documents
(including, for avoidance of doubt, any liabilities arising under or in
connection with Environmental Law) and will reimburse any Indemnified Party for
all expenses (including reasonable and documented out-of-pocket counsel fees and
expenses) as they are incurred in connection therewith. The Borrower will not be
liable under the foregoing indemnification provision to an Indemnified Party to
the extent that such losses, claims, damages, liabilities or related expenses
(x) are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross


84



--------------------------------------------------------------------------------





negligence or willful misconduct of such Indemnified Party or (y) are determined
by a court of competent jurisdiction by final and nonappealable judgment to be
the result of any disputes among Indemnified Parties (other than any claims
against any Agent in its capacity as such) and other than any claims arising out
of any act or omission on the part of the Borrower or its Affiliates (as
determined by a court of competent jurisdiction in a final and non-appealable
judgment). Each Loan Party also agrees that no Indemnified Party shall have any
liability (whether direct or indirect, in contract or tort or otherwise) to it,
or any of its security holders or creditors related to or arising out of the
execution, delivery and performance of any Financing Document or any other
document in any way relating to the Financing Documents or the other
transactions contemplated by the Financing Documents, except to the extent that
any loss, claim, damage or liability is found in a final non-appealable judgment
by a court competent jurisdiction to have resulted directly and primarily from
such Indemnified Party’s gross negligence or willful misconduct. To the extent
permitted by Applicable Law, except for any claim by the Borrower or Tellurian
in connection with a breach of Section 10.17, the no party hereto shall not
assert and hereby waives, any claim against any other party hereto or any
Indemnified Party, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any
Financing Document or any agreement or instrument contemplated hereby, any Loan
or the use of the proceeds thereof.
(c)    Indemnification by Lenders. To the extent that the Borrower fails to pay
any amount required to be paid to any Agent, their affiliates or agents under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay
ratably in accordance with the aggregate principal amount of the Loan held by
the Lender to such Agent, affiliate or agent such unpaid amount; provided that
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against such
Agent, affiliate or agent in its capacity as such.
(d)    Settlements; Appearances in Actions. The Borrower agrees that, without
each Indemnified Party’s prior written consent, it will not settle, compromise
or consent to the entry of any judgment in any pending or threatened claim,
action or proceeding in respect of which indemnification could be sought by or
on behalf of such Indemnified Party under this Section (whether or not any
Indemnified Party is an actual or potential party to such claim, action or
proceeding), unless such settlement, compromise or consent includes an
unconditional release of such Indemnified Party from all liability arising out
of such claim, action or proceeding. In the event that an Indemnified Party is
requested or required to appear as a witness in any action brought by or on
behalf of or against the Borrower or any Affiliate thereof in which such
Indemnified Party is not named as a defendant, the Borrower agrees to reimburse
such Indemnified Party for all reasonable expenses incurred by it in connection
with such Indemnified Party’s appearing and preparing to appear as such a
witness, including the reasonable and documented out-of-pocket fees and
disbursements of its legal counsel. In the case of any claim brought against an
Indemnified Party for which the Borrower may be responsible under this Section
10.03, the Agents and Lenders agree (at the expense of the Borrower) to execute
such instruments and documents and cooperate as reasonably requested by the
Borrower in connection with the Borrower’s defense, settlement or compromise of
such claim, action or proceeding, which consent shall not be unreasonably
withheld or delayed.


85



--------------------------------------------------------------------------------





Section 10.04    Successors and Assigns.
(a)    Assignments Generally. The provisions of this Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby, except that (i) the Loan Parties may
not assign or otherwise transfer any of their rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by such Loan Party without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section 10.04. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants (to the extent provided in paragraph (f) of this
Section) and, to the extent expressly contemplated hereby, the Indemnified
Parties referred to in Section 10.03(b) and the Related Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may assign to one or more Persons all
or a portion of its rights and obligations under this Agreement (including all
or a portion of its Loan at the time owing to it); provided that:
(i)    except in the case of an assignment to a Lender or an Affiliate or
Related Fund of a Lender, the amount of the Loan of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent) shall
not be less than $1,000,000 (or the remaining amount of the Loan of such
assigning Lender, whichever is less), unless the Borrower and the Administrative
Agent otherwise consent;
(ii)    except in the case of an assignment to a Lender or an Affiliate or
Related Fund of a Lender, the Borrower and the Administrative Agent must each
give its prior written consent to such assignment, in each case not to be
unreasonably withheld, conditioned or delayed (and, in the case of the Borrower,
deemed to be given if the Borrower has not responded within five (5) Business
Days of any request for consent);
(iii)    unless an Event of Default has occurred and is continuing, no such
assignment shall be made to a Disqualified Institution;
(iv)    each partial assignment shall be made as an assignment of a
proportionate part of all the assigning Lender’s rights and obligations under
this Agreement;
(v)    except in the case of an assignment to an Affiliate, the parties to each
assignment shall execute and deliver to the Administrative Agent an Assignment
and Assumption, together with a processing and recordation fee of $3,500; and
(vi)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire;


86



--------------------------------------------------------------------------------





provided further that any consent of the Borrower otherwise required under this
clause (b) shall not be required if any Event of Default has occurred and is
continuing and shall be deemed given if the Borrower has not responded to a
request for such consent within five (5) Business Days of the request. Upon
acceptance and recording pursuant to clause (d) of this Section, from and after
the effective date specified in each Assignment and Assumption, the assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 2.09, 2.10 and 10.03). Any assignment
or transfer by a Lender of rights or obligations under this Agreement that does
not comply with this paragraph shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (f) of this Section.
(c)    Maintenance of Register by the Administrative Agent. The Administrative
Agent, acting for this purpose as a non-fiduciary agent of the Borrower, shall
maintain a copy of each Assignment and Assumption delivered to it and a register
for the recordation of the names and addresses of the Lenders, principal amount
of the Loan owing to each Lender pursuant to the terms hereof from time to time
and the amount of any Accrued Interest owing from time to time (the “Register”).
The entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent and the Lenders shall treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
(d)    Effectiveness of Assignments. Upon its receipt of a duly completed
Assignment and Assumption executed by an assigning Lender and an assignee, the
assignee’s completed Administrative Questionnaire (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) of this Section and any written consent to such assignment
required by paragraph (b) of this Section, the Administrative Agent shall accept
such Assignment and Assumption and record the information contained therein in
the Register. No assignment shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph.
(e)    Limitations on Rights of Assignees. An assignee Lender shall not be
entitled to receive any greater payment under Sections 2.09 or 2.10 than the
assigning Lender would have been entitled to receive with respect to the
interest assigned to such assignee (based on the circumstances existing at the
time of the assignment), unless the Borrower’s prior written consent has been
obtained therefor.
(f)    Participations. Any Lender may, without the consent of the Borrower or
the Administrative Agent, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement and the other Financing Documents (including
all or a portion of the Loan owing to it); provided that (i) such Lender’s


87



--------------------------------------------------------------------------------





obligations under this Agreement and the other Financing Documents shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations, (iii) the Loan Parties, the
Administrative Agent and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Financing Documents and
(iv) unless an Event of Default has occurred and is continuing, no such
participation may be sold to a Disqualified Institution. Any agreement or
instrument pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and the
other Financing Documents and to approve any amendment, modification or waiver
of any provision of this Agreement or any other Financing Document; provided
that, such agreement or instrument may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver described in the first proviso to Section 10.02(b) that affects such
Participant. Subject to paragraph (g) of this Section, the Borrower agrees that
each Participant shall be entitled to the benefits of Sections 2.09 and 2.10 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loan or other obligations under the Financing
Documents held by it (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loan or its other obligations under
any Financing Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103‑1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(g)    Limitations on Rights of Participants. A Participant shall not be
entitled to receive any greater payment under Sections 2.09 or 2.10 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.
A Participant shall not be entitled to the benefits of Section 2.09 unless the
Participant agrees, for the benefit of the Borrower, to comply with Section
2.09(e) as though it were a Lender (it being understood that the documentation
required under Section 2.09(e) shall be delivered to the participating Lender).
(h)    Certain Pledges.
(i)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any such pledge or assignment to a Federal Reserve Bank, the
European Central Bank or any other central bank or similar monetary authority in
the jurisdiction of such Lender, and this Section shall not apply to any such
pledge or assignment of a security interest; provided that no such pledge or


88



--------------------------------------------------------------------------------





assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto; and provided further that any payment in respect of such
pledge or assignment made by any Loan Party to or for the account of the
pledging or assigning Lender in accordance with the terms of this Agreement
shall satisfy such Loan Party’s obligations hereunder in respect of such pledged
or assigned Loan to the extent of such payment.
(ii)    Notwithstanding any other provision of this Agreement, any Lender may,
without informing, consulting with or obtaining the consent of any other Party
to the Financing Documents and without formality under any Financing Documents,
assign by way of security, mortgage, charge or otherwise create security by any
means over, its rights under any Financing Document to secure the obligations of
that Lender to any Person that would be a permitted assignee (without the
consent of the Borrower or any Agent) pursuant to Section 10.04(b) including (A)
to the benefit of any of its Affiliates and/or (B) within the framework of its,
or its Affiliates, direct or indirect funding operations.
(i)    No Assignments to the Borrower or Affiliates. Anything in this Section to
the contrary notwithstanding, no Lender may assign or participate any interest
in any Loan held by it hereunder to any Loan Party or any Affiliate of the
Borrower without the prior written consent of each other Lender.
Section 10.05    Survival. All covenants, agreements, representations and
warranties made by the Loan Parties herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loan,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent or any Lender may have had
notice or knowledge of any Default or Event of Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement is outstanding and unpaid. The provisions of Sections 2.09, 2.10,
10.03, 10.12, 10.13 and Article VIII shall survive and remain in full force and
effect regardless of the consummation of the transactions contemplated hereby,
the repayment of the Loan, the expiration or termination of the Commitments, the
termination of this Agreement or any provision hereof, or the resignation or
removal of each Agent.
Section 10.06    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Financing Documents to which a Loan Party is party constitute the entire
contract between and among the parties relating to the subject matter hereof and
thereof and supersede any and all previous agreements and understandings, oral
or written, relating to the subject matter hereof. Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto


89



--------------------------------------------------------------------------------





and their respective successors and permitted assigns. Delivery of an executed
counterpart of a signature page to this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.
Section 10.07    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
Section 10.08    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and any of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held, and any other indebtedness at any time owing, by
such Lender or any such Affiliate to or for the credit or the account of the
Borrower against any of and all the obligations of the Borrower now or hereafter
existing under this Agreement held by such Lender, irrespective of whether or
not such Lender shall have made any demand under this Agreement and although
such obligations may be unmatured or denominated in a currency other than
Dollars. The rights of each Lender or any such Affiliate under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
Section 10.09    Governing Law; Jurisdiction; Etc.
(a)    Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York without regard to conflicts of laws
principles thereof that would result in the application of the law of any other
jurisdiction.
(b)    Submission to Jurisdiction. Any legal action or proceeding with respect
to this Agreement or any other Financing Document to which a Loan Party is a
party shall, except as provided in clause (d) below, be brought in the courts of
the State of New York, or of the United States District Court for the Southern
District of New York, in each case, seated in the County of New York and, by
execution and delivery of this Agreement, each party hereto hereby irrevocably
accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts. Each party hereto
agrees that a judgment, after exhaustion of all available appeals, in any such
action or proceeding shall be conclusive and binding upon it, and may be
enforced in any other jurisdiction, including by a suit upon such judgment, a
certified copy of which shall be conclusive evidence of the judgment.
(c)    Waiver of Venue. Each party hereto hereby irrevocably waives any
objection that it may now have or hereafter have to the laying of the venue of
any suit, action or proceeding arising out of or relating to this Agreement or
any other Financing Document to which it is a party brought in the Supreme Court
of the State of New York or in the United States District Court for the Southern
District of New York, in each case, seated in the County of New York and hereby
further irrevocably waives any claim that any such suit, action or proceeding
brought in any such court has been brought in an inconvenient forum.


90



--------------------------------------------------------------------------------





(d)    Rights of the Secured Parties. Nothing in this Section 10.09 shall limit
the right of the Secured Parties to refer any claim against a Loan Party to any
court of competent jurisdiction anywhere else outside of the State of New York,
nor shall the taking of proceedings by any Secured Party before the courts in
one or more jurisdictions preclude the taking of proceedings in any other
jurisdiction whether concurrently or not.
(e)    WAIVER OF JURY TRIAL. EACH PARTY TO THIS AGREEMENT HEREBY EXPRESSLY
WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION ARISING UNDER ANY FINANCING DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY FINANCING DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH
CASE WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT
OR TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE
SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.
(f)    Service of Process. Nothing herein shall be deemed to limit the ability
of any other party hereto to serve any such legal process in any other manner
permitted by Applicable Law or to obtain jurisdiction over any such party or
bring actions, suits or proceedings against it in such other jurisdictions, and
in such manner, as may be permitted or required by Applicable Law. Each party
hereto irrevocably consents to the service of process in the manner provided for
notices in Section 10.01.
(g)    Waiver of Immunity. To the extent that a Loan Party has or hereafter may
acquire any immunity from jurisdiction of any court or from any legal process
(whether through service of notice, attachment prior to judgment, attachment in
aid of execution, execution, sovereign immunity or otherwise) with respect to
itself or its property, it hereby irrevocably waives such immunity, to the
fullest extent permitted by law, in respect of its obligations under this
Agreement and the other Financing Documents.
Section 10.10    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
Section 10.11    Confidentiality. Each of the Agents and the Lenders agrees to
maintain the confidentiality of the Information (as defined below), except that
Information may be disclosed (i) to its and its Affiliates’ directors, officers,
employees, board members (and members of committees thereof), agents,
consultants, Persons providing administration and settlement services and other
professional advisors, including accountants, auditors, legal counsel and other
advisors with a need to know (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent requested by any applicable regulatory or supervisory


91



--------------------------------------------------------------------------------





body or authority, by applicable laws or regulations or by any subpoena, oral
question posed at any deposition, interrogatory or similar legal process
(including, for the avoidance of doubt, to the extent requested in connection
with any pledge or assignment pursuant to Section 10.04(h)); provided that the
party from whom disclosure is being required shall give notice thereof to the
Borrower as soon as practicable (unless restricted from doing so and except
where disclosure is to be made to a regulatory or supervisory body or authority
during the ordinary course of its supervisory or regulatory function), (iii) to
any other party to this Agreement, (iv) subject to an agreement containing
provisions substantially the same as those of this paragraph, to any assignee of
or Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (v) with the consent of the
Borrower, (vi) to the extent such Information (A) becomes publicly available
other than as a result of a breach of this paragraph or (B) becomes available to
any Agent or any Lender on a nonconfidential basis from a source other than the
Borrower or (vii) to any Person with whom the Borrower, an Agent or a Lender has
entered into (or potentially may enter into), whether directly or indirectly,
any transaction under which payments are to be made or may be made by reference
to, one or more Financing Documents and/or the Borrower and/or Tellurian or to
any of such Person’s Affiliates, representatives, agents or professional
advisors. For the purposes of this paragraph, “Information” means all
information received from the Borrower relating to the Borrower or its business,
other than any such information that is available to the Agents or any Lender on
a nonconfidential basis prior to disclosure by the Borrower. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
Section 10.12    Non-Recourse. Anything herein or in any other Financing
Document to the contrary notwithstanding, the obligations of the Loan Parties
under this Agreement and each other Financing Document to which each Loan Party
is a party, and any certificate, notice, instrument or document delivered
pursuant hereto or thereto, are obligations solely of such Loan Party and do not
constitute a debt, liability or obligation of (and no recourse shall be made
with respect to) any of their respective Affiliates (other than: (x) any
Subsidiaries of Tellurian who have pledged assets as security for the
Obligations (but only to the extent of such pledged assets); (y) the Loan
Parties; or (z) Tellurian), or any shareholder, partner, member, officer,
director or employee of Tellurian or such Affiliates (collectively, the
“Non-Recourse Parties”). No action under or in connection with this Agreement or
any other Financing Document to which each Loan Party is a party shall be
brought against any Non-Recourse Party, and no judgment for any deficiency upon
the obligations hereunder or thereunder shall be obtainable by any Secured Party
against any Non-Recourse Party (except as set forth above). Notwithstanding any
of the foregoing, it is expressly understood and agreed that nothing contained
in this Section shall in any manner or way (i) restrict the remedies available
to any Agent or Lender to realize upon the Collateral or under any Financing
Document, or constitute or be deemed to be a release of the obligations secured
by (or impair the enforceability of) the Liens and security interests and
possessory rights created by or arising from any Financing Document or (ii)
release, or be deemed to release, any Non-Recourse Party from liability for its
own willful misrepresentation, fraudulent actions, gross negligence or willful
misconduct or from any of its obligations or liabilities under any Financing
Document to which such Non-Recourse Party is a party.


92



--------------------------------------------------------------------------------





Section 10.13    No Third Party Beneficiaries. The agreement of the Lenders to
make the Loan to the Borrower on the terms and conditions set forth in this
Agreement, is solely for the benefit of the Loan Parties, the Agents and the
Lenders, and no other Person (including any Material Project Party, contractor,
subcontractor, supplier, workman, carrier, warehouseman or materialman
furnishing labor, supplies, goods or services to or for the benefit of the
Project) shall have any rights under this Agreement or under any other Financing
Document or Material Project Document as against the Agent or any Lender or with
respect to any extension of credit contemplated by this Agreement.
Section 10.14    Reinstatement. The obligations of the Borrower under this
Agreement shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of the Borrower in respect of the Secured
Obligations is rescinded or must be otherwise restored by any holder of any of
the Secured Obligations, whether as a result of any proceedings in Bankruptcy or
reorganization or otherwise, and the Borrower agrees that it will indemnify each
Secured Party on demand for all reasonable costs and expenses (including fees of
counsel) incurred by such Secured Party in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any Bankruptcy, insolvency or similar law.
Section 10.15    USA PATRIOT Act. Each Lender hereby notifies the Loan Parties
that pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “USA PATRIOT Act”), it is
required to obtain, verify and record information that identifies such Loan
Party, which information includes the name and address of such Loan Party and
other information that will allow such Lender to identify such Loan Party in
accordance with the USA PATRIOT Act.
Section 10.16    Certain ERISA Matters.
(a)    Each Lender: (x) represents and warrants, as of the date such Person
became a Lender party hereto, to; and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, the Collateral Agent and
their respective Affiliates and not, for the avoidance of doubt, to or for the
benefit of the Borrower, any other Loan Party, or Tellurian, that at least one
of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise for purposes of Title I of ERISA or Section 4975 of
the Code) of one or more Benefit Plans with respect to such Lender’s entrance
into, participation in, administration of and performance of the Loan or the
Commitments or this Agreement;
(ii)    the prohibited transaction exemption set forth in one or more PTEs, such
as PTE 84-14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95-60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90-1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91-38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96-23 (a class exemption for
certain


93



--------------------------------------------------------------------------------





transactions determined by in-house asset managers), is applicable so as to
exempt from the prohibitions of Section 406 of ERISA and Section 4975 of the
Code such Lender’s entrance into, participation in, administration of and
performance of the Loan, the Commitments and this Agreement;
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14),
(B) such Qualified Professional Asset Manager made the investment decision on
behalf of such Lender to enter into, participate in, administer and perform the
Loan, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loan, the Commitments and this
Agreement satisfies the requirements of sub-sections (b) through (g) of Part I
of PTE 84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loan, the Commitments and this Agreement; or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless either (1) sub-clause (i) in the immediately
preceding clause (a) is true with respect to a Lender or (2) a Lender has
provided another representation, warranty and covenant in accordance with
sub-clause (iv) in the immediately preceding clause (a), such Lender further (x)
represents and warrants, as of the date such Person became a Lender party
hereto; and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the
benefit of, the Administrative Agent, the Collateral Agent and their respective
Affiliates, and not, for the avoidance of doubt, to or for the benefit of the
Borrower, any other Loan Party, or Tellurian, that the Administrative Agent, the
Collateral Agent or any of their respective Affiliates is not a fiduciary with
respect to the assets of such Lender involved in such Lender’s entrance into,
participation in, administration of and performance of the Loan, the Commitments
and this Agreement (including in connection with the reservation or exercise of
any rights by the Administrative Agent under this Agreement, any Financing
Document or any documents related hereto or thereto).
Section 10.17    Short Selling of Capital Stock in Tellurian. So long as no
Event of Default has occurred or is continuing, each Lender agrees not to short
sell any Capital Stock of Tellurian.
Section 10.18    Release of Collateral. The Lenders hereby irrevocably agree
that the Liens granted to the Collateral Agent by the Loan Parties on any
Collateral shall be automatically released: (a) in full, upon the repayment in
full of the Obligations (other than contingent indemnification obligations); (b)
upon the disposition of such Collateral to any Person other than another Loan
Party, to the extent such disposition is made in compliance with the terms of
this Agreement (and the Collateral Agent may rely conclusively on a certificate
to that effect provided to it by any Loan Party upon its reasonable request
without further inquiry); (c) to the extent such Collateral is comprised of
property leased to a Loan Party, upon termination or expiration of such lease;
and (d) if the release of such Lien is approved or authorized in advance in
writing by the Required Lenders (or such other percentage of the Lenders whose
consent may be required in accordance with Section 10.02). In connection with
any release pursuant to this Section 10.18, the Administrative Agent or


94



--------------------------------------------------------------------------------





the Collateral Agent, as the case may be, shall execute and deliver to any Loan
Party, at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release. In connection with
any release under Sections 10.18(b) or (c), the Agents shall be entitled to
request an officer’s certificate confirming that such conditions to release have
been fully satisfied and that such release complies in full with the terms of
this Agreement and each other Financing Document.


[Remainder of page intentionally left blank]






95



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
DRIFTWOOD HOLDINGS, LLC,
as Borrower






By:    /s/Antoine Lafargue
Name: Antoine Lafargue
Title: Chief Financial Officer




Signature Page to Credit Agreement



--------------------------------------------------------------------------------





DRIFTWOOD HOLDCO LLC,
as Guarantor


By:    /s/Antoine Lafargue
Name: Antoine Lafargue
Title: Chief Financial Officer


TELLURIAN PIPELINE LLC,
as Guarantor


By:    /s/Antoine Lafargue
Name: Antoine Lafargue
Title: Chief Financial Officer


DRIFTWOOD PIPELINE LLC,
as Guarantor


By:    /s/Antoine Lafargue
Name: Antoine Lafargue
Title: Chief Financial Officer


HAYNESVILLE GLOBAL ACCESS PIPELINE
LLC,
as Guarantor


By:    /s/Antoine Lafargue
Name: Antoine Lafargue
Title: Chief Financial Officer


PERMIAN GLOBAL ACCESS PIPELINE LLC,
as Guarantor


By:    /s/Antoine Lafargue
Name: Antoine Lafargue
Title: Chief Financial Officer


TELLURIAN LNG LLC,
as Guarantor


By:    /s/Antoine Lafargue
Name: Antoine Lafargue
Title: Chief Financial Officer








Signature Page to Credit Agreement



--------------------------------------------------------------------------------





DRIFTWOOD LNG TUG SERVICES LLC,
as Guarantor


By:    /s/Antoine Lafargue
Name: Antoine Lafargue
Title: Chief Financial Officer


DRIFTWOOD LNG LLC,
as Guarantor


By:    /s/Antoine Lafargue
Name: Antoine Lafargue
Title: Chief Financial Officer


DRIFTWOOD GP HOLDINGS LLC,
as Guarantor


By:    /s/Antoine Lafargue
Name: Antoine Lafargue
Title: Chief Financial Officer


DRIFTWOOD LP HOLDINGS LLC,
as Guarantor


By:    /s/Antoine Lafargue
Name: Antoine Lafargue
Title: Chief Financial Officer


TELLURIAN INC.,
as Guarantor


By:    /s/Antoine Lafargue
Name: Antoine Lafargue
Title: Chief Financial Officer


TELLURIAN INVESTMENTS LLC,
as Guarantor


By:    /s/Antoine Lafargue
Name: Antoine Lafargue
Title: Chief Financial Officer






Signature Page to Credit Agreement



--------------------------------------------------------------------------------





WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Administrative Agent


By:    /s/Jamie Roseberg
Name: Jamie Roseberg
Title: Assistant Vice President






Signature Page to Credit Agreement



--------------------------------------------------------------------------------





WILMINGTON TRUST, NATIONAL ASSOCIATION,
as Collateral Agent


By:    /s/Jamie Roseberg
Name: Jamie Roseberg
Title: Assistant Vice President






Signature Page to Credit Agreement



--------------------------------------------------------------------------------





NINETEEN77 CAPITAL SOLUTIONS A LP,
as Lender


By: UBS O'Connor LLC, its investment manager


By:    /s/Rodrigo Trelles Zabala
Name: Rodrigo Trelles Zabala
Title: Assistant Vice President


By:    /s/Baxter Wasson
Name: Baxter Wasson
Title: Assistant Vice President










Signature Page to Credit Agreement

